Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 1 of 126 PageID #: 16754




                                 EXHIBIT M
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 2 of 126 PageID #: 16755
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 3 of 126 PageID #: 16756
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 4 of 126 PageID #: 16757
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 5 of 126 PageID #: 16758
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 6 of 126 PageID #: 16759
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 7 of 126 PageID #: 16760
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 8 of 126 PageID #: 16761
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 9 of 126 PageID #: 16762
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 10 of 126 PageID #: 16763




                                  EXHIBIT N
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 11 of 126 PageID #: 16764
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 12 of 126 PageID #: 16765
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 13 of 126 PageID #: 16766
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 14 of 126 PageID #: 16767
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 15 of 126 PageID #: 16768
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 16 of 126 PageID #: 16769




                                  EXHIBIT O
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 17 of 126 PageID #: 16770
                    Superseded by a more recent version


    &          INTERNATIONAL TELECOMMUNICATION UNION




               ITU-T                                              H.320
               TELECOMMUNICATION                                       (07/97)
               STANDARDIZATION SECTOR
               OF ITU




               SERIES H: AUDIOVISUAL AND MULTIMEDIA SYSTEMS
               Infrastructure of audiovisual services - Systems and
               terminal equipment for audiovisual services



               Narrow-band visual telephone systems and
               terminal equipment




               ITU-T Recommendation H .320
               Superseded by a more recent version
               (Previously CCITT Recommendation)




                                                                       DEF-INV0002718
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 18 of 126 PageID #: 16771
                               Superseded by a more recent version

                                              ITU-T H-SERIES RECOMMENDATIONS
                                         AUDIOVIS UAL AND MULTlMEDIA SYSTEMS



       Characteristics of transmission chaIU1els used for ot11er than telephone pLtrposes              H. IO-H.19
       Use of telephone-type circuits fo r voice-frequency telegraphy                                  H.20-H.29
       Telephone circuits or cables used for various types of telegraph transmission or simultaneous   H.30-H.39
       transmission
       Telephone-type circuits used for facsimile telegraphy                                           H.40-H.49
       Characteristks of data signals                                                                  H.50-H.99
      CHARACTERISTICS OF VISUAL TELEPHONE SYSTEMS                                                      H.100-H.199
      INFRASTRUCTURE OF AUDIOVISUAL SERVICES                                                           H.200-H.399
       General                                                                                         H.200-H.219
       Transmission multiplexing and synchronization                                                   H.220-H.229
       Systems aspects                                                                                 H.230-H.239
       Corrumm.ication procedmes                                                                       H.240-H.259
       Coding of moving video                                                                          H.260-H.279
       Related systems aspects                                                                         H.280-H.299
       Systems and terminal equi1unent for audio,•isual services                                       R.300-H.399


      For ji1rtherdetails, please refer to TI'U-T List o/Recom111e11da1io11s.




                                                                                                               DEF-INV000271 9
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 19 of 126 PageID #: 16772
                                 Superseded by a more recent version
    3.2          Signals
    Visual telephone signals are classified into video. audio. data and control as follows:
            Audio signals are continuous traffic and require real -time transmission.
            NOTE - In order to reduce tl1e average bit rate of audio signals, voice activation can be introduced (in which case tbe audio
            signals are no longer continuous).
            Video signals are also continuous traffic; the bit rate allocated Lo video signals should be as higl1 as possible. in
            order to maximize the quality within the available channel capacity.
            Data signals include still pictures. facsimile and documents. or other facilities; this signal may occur only
            occasionally as required and may temporarily displace all or part of the audiovisual signal content. It should be
            noted that data signals arc associated only with optional enhancements Lo the basic visual telephone system:
            U1erefore, the openi11g of a paU1 to carry such signals is preceded by negotiation between the tenninals.
            Control signals are some system control signals by definition. The paU1 for the tenninal-to-network control sig11als
            is provided in Ute 0-channel, while the paili for the tcnninal-lo-Lenninal control signals is provided in BAS or
            seIVice channel only when necessary by the mechanism defined in Recommendation H.221 .

    3.3          Bit rate options and infrastructure

    3.3.1        Communication modes of visuaJ telephone
    Commur1ication modes of visual telephone are defined in Table I according to t11eir cham1el conliguration and coding.
    A particular conunwucation mode of operation is established according to the H.242 procedures.

                                      Table 1/H.320 - Communication modes of vis ual tele11hone

              Visual             Channel          ISDN
            telephone              r.ite
                                                 channel            ISDN interface                      Coding                Notes
               mode               (kbit/s)
             (Suffi,'< n                                                        Primary
          corresponds lo                                         Basic                          Audio            Video
                                                                                  rate
          audio coding)
                 an                 64              B                                                                          l, 2
                 bn                128             2B                                                                           3
                 Cn                192             3B                                                                          3, 4
                 <In               256             4B                                       n Rec.                             3, 4
                 en                320             SB                                       0 G.711         Rec. H.261         3,4
                 fn                384             6B                        AppHcable      I G.722         Rec. H.262         3, 4
                 gn                384             Ho                                       2 G.728         Rec. H263
                 bn                768             21-~                                     3 G.723.1        (Note6)            3
                 in               1152             3Ho            Nol                        (Note 5)                           3
                 jn               1536             4Ho         applicable                   4 G.729                             3
                 kn               1536             H11
                                  1920             5l-fo                                                                        3
                '"
                mn                1920             H12
     NOTE I -If a visual telephone interworks with a wideband speech tenninal, G.722 audio (mode a 1) may be used instead of G. 711
     audio (mode ao).
     NOTE 2 - Iftwo lcnninals connect al Lllis rate and run G.711 (mode ll(i) or G.722 (mode a 1) and both have video capability, H.261,
     H.262 or H.263 may be used. Il should be noted. however, lhal the video performance is limited due to lhe veiy low bit rate
     available for Uus purpose.
     NOTE 3 -For multiple channels ofB/H0 , all channels are synchronized at Ute tenninal according lo 2.7/H.221. For bit rates higher
     Utan 64 kbills, channel aggregation of multiple B-channels may be used as specified m Recommendation H.244 or JSO/IEC 13871.
     NOTE 4 - Tl1is mode is applicable to the ISDN basic interface if multiple basic accesses are used.
     NOTE 5 -For G.723.l audio, a channel shall be allocated as spectficd in Recommendation H.221. The audio data and their packet
     fonnats are described in Recommendations G.723. 1 and H.223. Use of bits not required for G.723. 1 audio coding is specified in
     Reconuncndation H.221.
     NOTE 6- I11e hierarchy ofH.261, H.262 and H.263 is defined in Annex A.



                                                                                                                                           ..,
                                         Recommendation H.320         (07/97)     Superseded by a more recent version                      .)




                                                                                                                             DEF-INV0002726
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 20 of 126 PageID #: 16773




                                  EXHIBIT P
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 21 of 126 PageID #: 16774
                    Superseded by a more recent version


    &          INTERNATIONAL TELECOMMUNICATION UNION




               ITU-T                                               T.123
               TELECOMMUNICATION                                       (10/96)
               STANDARDIZATION SECTOR
               OF ITU




               SERIES T: TERMINALS FOR TELEMATIC SERVICES



               Network specific data protocol stacks
               for multimedia conferencing




               ITU-T Recommendation T.123
               Superseded by a more recent version
               (Previously CCITT Recommendation)




                                                                       DEF-INV0002820
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 22 of 126 PageID #: 16775
                              Superseded by a more recent version
                                                       X.224 class O        Layer 4



                                                         Reliable,
                                                        sequential ,
                                                       now-controlled       Layer 3
                                                         data unit
                                                          transfer



                                                        LAN access          Layer 2



                                                       LAN medium           Layer1


                                                                     T0826320-96/d21



                                              Figure 21/T.123 - Alternative profile
                                              for· LAN based on data unit transfer



    Layer./

                    X.224.

                    Class 0 preferred. no altemative class.
                    Ma~um      TPDU size shall not exceed maximum LAN data unil.

    Layer 3

                    Connection-oriented service preserving sequence.

                    Boundary between data units retained as part of the transfer.
                    Residual error rate low enough to use as a Type A network service.
                    Flow control mechanism to exert back-pressure on a transmitter.
               NOTE 1 - NETBIOS. Netwarc Sequenced Packet Exchange (SPX), and ApplcTalk Data Stream Protocol (ADSP) are
    examples of lh.e above.
              NOTE 2 - Ia U1e case of SPX and ADSP, data wtil botmdaries are marked by selling an end-of-message bit.

    Layer 2

                    Commonly, TSO 8802 logical Link control and medium access sub.layers.

    Layer I

                    Comrnon.ly. ISO 8802 physical medium.




                                                              Annex A

               I ntegration of multimedia signals framed according to Recommendation H.221


    Figure A.I illustrates how Recommendation H.221 aggregates the throughput of one or more digital channels and then
    partitions U1e total transfer rate into bit rate allocations for the individual media.


                                    Recommendation T.123          (10/96)        Superseded by a more recent version          29


                                                                                                                        DEF-INV0002854
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 23 of 126 PageID #: 16776
                            Superseded by a more recent version
                     MLP and/or H-MLP
                                                                               1.430 or 1.431



                                                         H.221




                                                                                                T0817080-94/d22

                       OtherH.221            Video          Audio         Aggregate throughput of
                        partitions                                        one or more channe ls




                             Figure A.1/T.123 - Integration of multimedia signals fram ed
                                        according to Recommendation H.221




                                                       Appendix I

                                     Multimedia conference call set-up in the ISDN

    J.J      Introduction


    Multi.media Conference (MMC) tenninals. ctmently under standardisation in ITU-T. arc basically intended to operate
    within Lhe TSDN. However, various temlinals of different types such as telephone. facsimile Group 4. videophones, and
    teleconference systems arc also connected to U1c lSDN.


    The following scenarios arc derived from RccolUD1endation Q.931. which provides more information and describes oilier
    possibilities. Attention should be paid lo I.be coding of infom1ation elements for BC, LLC, and HLC. because tJ1ey are
    important for interworking.


    Table 1.1 suggests values that may be used in a SETUP message. The called side tenninal should also accept 0U1er
    values of the infom1ation elements for BC, LLC, and HLC. Allernative settings include unrestricted digital information
    with tones and announcements (UDT-TA), rate adaption to 56 kbit/s for restricted networks. double BCIHLC, and
    absence of LLC. When HLC is used. can acceptance should be configured by U1e user to allow either telephony 7 kHz.
    videotelephony. or telephony 3.1 kHz.




    30         Recommendation T.123        {10/96)   Superseded by a more recent version


                                                                                                                  DEF-INV0002855
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 24 of 126 PageID #: 16777




                                  EXHIBIT Q
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 25 of 126 PageID #: 16778

                                                                                                              USOO7017176B1


    (12) United States Patent                                                                (10) Patent No.:               US 7,017,176 B1
           Lee et al.                                                                        (45) Date of Patent:                   Mar. 21, 2006
    (54) DATA TRANSMISSION OVER MULTIPLE                                                                   OTHER PUBLICATIONS
            UPSTREAM CHANNELS WITHINA CABLE
            MODEM           SENN                          N                               Radio Frequency Interface Specification, SP-RFI-102
                                                                                          971.008, DOCSIS, Interim Specification, Cable Television
    (75) Inventors: Glenn E. Lee, Fremont, CA (US);                                       Laboratories, Inc., 1997.
                   Patrick S. King, Stow, CA (US)                                         * cited by examiner
    (73) Assignee: Cisco Technology, Inc., San Jose, CA                                   Primary Examiner-Vivek Srivastava
                   (US)                                                                   (74) Attorney, Agent, or Firm-Beyer Weaver & Thomas,
                                                                                          LLP
    (*) Notice:           Subject to any disclaimer, the term of this
                          patent is extended or adjusted under 35                         (57)                    ABSTRACT
                    U.S.C. 154(b) by 0 days.
                                                                                          A System and method are disclosed for transmitting
    (21) Appl. No.: 09/330,225                                                            upstream data from a cable modem within a cable television
                                                                                          plant. One aspect of the invention pertains to a method that
    (22) Filed:           Jun. 10, 1999                                                   includes transmitting a first portion of the upstream data on
                                                                                          a first upstream channel from the cable modem and trans
    (51) Int. Cl.                                                                         mitting a Second portion of the upstream data on a Second
         H04N 7/173                  (2006.01)                                            upstream channel from the cable modem. The Second
    (52) U.S. Cl. ....................................... 725/111; 725/126                upstream channel differs from the first upstream channel. In
    (58) Field of Classification Search ................ 725/111,                         another aspect, the invention pertains to a cable modem that
                  725/121, 122, 126,125; 370/536; 375/260                                 includes a processor configured to initiate transmission on
         See application file for complete Search history.                                multiple upstream channels. The cable modem further
                                                                                          includes an upstream transmitting component operating in
    (56)                    References Cited                                              conjunction with the processor and configurable by the
                     U.S. PATENT DOCUMENTS                                                processor to transmit data over multiple upstream channels.
                                                                                          In one embodiment, the upstream transmitting component
           5,278,889 A * 1/1994 Papanicolaou et al. ... 348/14.01                         includes a first transmitter that is capable of being config
           5,745,836 A * 4/1998 Williams .................... 725/125                     ured by the processor to transmit data at both a first upstream
           5,881,361. A  3/1999 Mannette .................... 455/3.3                     channel and a Second transmitter that is capable of being
           5,949,788 A * 9/1999 Friedman .................... 370/431                     configured by the processor to transmit at a Second upstream
           5,963,557 A * 10/1999 Eng ........................... 370/432                  channel that differs from the first upstream channel.
           6,185,224 B1   2/2001 Limb et al. ................. 370/459
           6,230,326 B1* 5/2001 Unger ........................ 725/111
           6,351,469 B1      2/2002 Otani ......................... 370/459                              62 Claims, 7 Drawing Sheets


                                                                           Cable Modern




                                                  335

                                               To Head Y
                                               End




                                                 Woice Over   Debug Port
                                                333 IP           327

                                                 Telephony
                                                33PHY
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 26 of 126 PageID #: 16779
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 27 of 126 PageID #: 16780


    U.S. Patent                                              US 7,017,176 B1
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 28 of 126 PageID #: 16781


    U.S. Patent         Mar. 21, 2006          Sheet 3 of 7                   US 7,017,176 B1


                                                                                       300



                                        Cable Modem




                                        303




                                                                      31 la     313a
                                                              314a
                                                                        Memo


                                                                       RX

                                                                      p.
                                                                      A MAC
                                                                       Tx
                                                         307b         PHY
                                                                       31 lb 313b
                                                              314b.      Packet
                                                                        Memo




           Voice Over   Debug Port        Ethernet        Memory               CPU
           333 IP          327                325             321               319

           Telephony                     Connector
           331PHY                             323


                                         Figure 3
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 29 of 126 PageID #: 16782


    U.S. Patent             Mar. 21, 2006         Sheet 4 of 7               US 7,017,176 B1


                                                                                    400
                                    Start                                       ,
            401
                          Is Initialization required? N
                                       Y
            403

                       Set up first Tx of cable modem

            405
                            Verify provisioning
              407

                    N/ Is modem provisioned for two




                      seversiorate(also
                            upstream channels?
             409

                         Set up second Tx of cable
                                  modem
              411


                        Are the first and second Tx
                         configured with different
                           upstream channels?
             413                      N                      415

                         Transmit data using single                Transmit data using two
                        upstream channel of first Tx               upstream channels of first
                                                                        and second Tx



                                   Done



                                            Figure 4
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 30 of 126 PageID #: 16783


    U.S. Patent                       Mar. 21, 2006       Sheet 5 of 7                 US 7,017,176 B1


                                 Setup First Tx of                                  403
                                     Cable Modem

              501                                                                ,
                           Scan for downstream channel
                           and collect upstream channel
                                descriptors (UCDs)
                503


                          Is there a current or next UCD? N
                                                                      521
             5 05                       Y

                            Select UCD from collected                        Do not configure
                                       UCDS                                       first Tx
             SO 7

                           Configure first Tx based on
                                  Selected UCD
              5 O9


                          Request ranging from head end
                51                                              517
                      -
                      Y                                   N              Is modem at maximum       Y
                             Is head end responding?
                                                                                       N
       513
                                                                         Increase power level of
                Perform periodic                                                modem
                       ranging

       515                                                                                   519

                    Store upstream
               channel value for
                    first Tx



                O Done D                             Figure 5A
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 31 of 126 PageID #: 16784


    U.S. Patent                  Mar. 21, 2006            Sheet 6 of 7                 US 7,017,176 B1


                         Setup second Txo                                                 409
                           Cable Modem                                                    \
                                                       551
                       Is there a current Or next N
                   available UCD within collected
                                UCDS?



                   Select a UCD from the collected           Do not configure second Tx
                               UCDS



                Is upstream channel of selected
              Y UCL5 equal to value of upstream
                   channel stored for the first Tx?
                                   N
         557

                   Configure second Tx based on
                           Selected UCD
         559


                   Request ranging from head end
        561                                                          565

               Y                                      N             Is modem at maximum power YY

                                                                                   N



                                                                   Increase power level of modem
       563
                                                                                              567
             Perform periodic
                 ranging


              O Done D                                Figure 5B
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 32 of 126 PageID #: 16785


    U.S. Patent           Mar. 21, 2006     Sheet 7 of 7     US 7,017,176 B1


                                                               415

                                          Data
                                    Transmissio
                                                             ,
                    601


                           Select first or second MAC for
                                  data transmission

                    603


                           Write data to selected MAC's
                                  packet memory


              605
                          Reference data within descriptor
                               ring of selected MAC


              607
                - Selected MAC transmits in due
                                          COSC




                                    Figure 6
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 33 of 126 PageID #: 16786


                                                        US 7,017,176 B1
                                  1                                                                   2
         DATA TRANSMISSION OVER MULTIPLE                                  Signals. The resulting Systems are known as hybrid fiber
        UPSTREAM CHANNELS WITHINA CABLE                                   coaxial (HFC) Systems. Upstream signal transmission was
                  MODEM SYSTEM                                            made possible through the use of duplex or two-way filters.
                                                                          These filters allow Signals of certain frequencies to go in one
             BACKGROUND OF THE INVENTION                                  direction and of other frequencies to go in the opposite
                                                                          direction. This new upstream data transmission capability
      1. Field of the Invention                                           allowed cable companies to use Set-top cable boxes and
       The present invention relates to transmitting data over            allowed Subscribers pay-per-view functionality, i.e. a Service
    existing cable television plants using cable modems. More             allowing Subscribers to Send a signal to the cable System
    Specifically, it relates to upstream transmission of data from        indicating that they want to See a certain program.
    the cable modem to the head end.                                         In addition, cable companies began installing fiber optic
      2. Description of the Related Art                                   lines into the trunk lines of the cable system in the late
      The cable TV industry has been upgrading its signal                 1980s. A typical fiber optic trunk line can be up to 80
    distribution and transmission infrastructure Since the late           kilometers, whereas a typical coaxial trunk line is about 10
    1980s. In many cable television markets, the infrastructure      15   kilometers, as mentioned above. Prior to the 1990s, cable
    and topology of cable Systems now include fiber optics as             television Systems were not intended to be general-purpose
    part of its signal transmission component. This has acceler           communications mechanisms. Their primary purpose was
    ated the pace at which the cable industry has taken advan             transmitting a variety of entertainment television signals to
    tage of the inherent two-way communication capability of              Subscribers. Thus, they needed to be one-way transmission
    cable Systems. The cable industry is now poised to develop            paths from a central location, known as the head end, to each
    reliable and efficient two-way transmission of digital data           Subscriber's home, delivering essentially the same Signals to
    over its cable lines at Speeds orders of magnitude faster than        each subscriber. HFC systems run fiber deep into the cable
    those available through telephone lines, thereby allowing its         TV network offering subscribers more neighborhood spe
    Subscribers to access digital data for uses ranging from              cific programming by Segmenting an existing System into
    Internet access to cablecommuting.                               25   individual serving areas between 500 to 2,000 subscribers.
       Originally, cable TV lines were exclusively coaxial cable.         Although networks using exclusively fiber optics would be
    The System included a cable head end, i.e. a distribution hub,        optimal, presently cable networks equipped with HFC con
    which received analog signals for broadcast from various              figurations are capable of delivering a variety of high
    Sources Such as Satellites, broadcast transmissions, or local         bandwidth, interactive Services to homes for Significantly
    TV studios. Coaxial cable from the head end was connected             lower costs than networks using only fiber optic cables.
    to multiple distribution nodes, each of which could Supply               FIG. 1 is a block diagram of a two-way hybrid fiber
    many houses or subscribers. From the distribution nodes,              coaxial (HFC) cable system utilizing a cable modem for data
    trunklines (linear Sections of coaxial cable) extended toward         transmission. It shows a head end 102 (essentially a distri
    remote sites on the cable network. A typical trunk line is            bution hub) which can typically service about 40,000 Sub
    about 10 kilometers. Branching off of these trunk lines were     35   scribers. Head end 102 contains a cable modem termination
    distribution or feeder cables (40% of the system's cable              system (CMTS) 104 connected to a fiber node 108 by pairs
    footage) to specific neighborhoods, and drop cables (45% of           of optical fibers 106. The primary functions of the CMTS are
    the Systems cable footage) to homes receiving cable tele              (1) receiving signals from external Sources 100 and convert
    Vision. Amplifiers were provided to maintain Signal Strength          ing the format of those signals, e.g., microwave Signals to
    at various locations along the trunk line. For example,          40   electrical Signals Suitable for transmission over the cable
    broadband amplifiers are required about every 2000 feet               System; (2) providing appropriate Media Access Control
    depending on the bandwidth of the System. The maximum                 (MAC) level packet headers (as specified by the MCNS
    number of amplifiers that can be placed in a run or cascade           standard discussed below) for data received by the cable
    is limited by the build-up of noise and distortion. This              System, (3) modulating and demodulating the data to and
    configuration, known as tree and branch, is still present in     45   from the cable System, and (4) converting the electrical
    older segments of the cable TV market.                                Signal in the CMTS to an optical signal for transmission over
       With cable television, a TV analog signal received at the          the optical lines to the fiber nodes.
    head end of a particular cable System is broadcast to all                Head end 102 is connected through pairs of fiber optic
    subscribers on that cable system. The Subscriber simply               lines 106 (one line for each direction) to a series of fiber
    needed a television with an appropriate cable receptor to        50   nodes 108. Each head end can support normally up to 80
    receive the cable television signal. The cable TV signal was          fiber nodes. Pre-HFC cable systems used coaxial cables and
    broadcast at a radio frequency range of about 60 to 700               conventional distribution nodes. Since a single coaxial cable
    MHz. Broadcast Signals were Sent downstream; that is, from            was capable of transmitting data in both directions, one
    the head end of the cable system across the distribution              coaxial cable ran between the head end and each distribution
    nodes, over the trunk line, to feeder lines that led to the      55   node. In addition, because cable modems were not used, the
    subscribers. However, the cable system did not have the               head end of pre-HFC cable systems did not contain a CMTS.
    equipment necessary for Sending Signals from Subscribers to           Returning to FIG. 1, each of the fiber nodes 108 is connected
    the head end, known as return or upstream Signal transmis             by a coaxial cable 110 to two-way amplifiers or duplex filters
    Sion. Not Surprisingly, nor were there provisions for digital         112 which permit certain frequencies to go in one direction
    Signal transmission either downstream or upstream.               60   and other frequencies to go in the opposite direction. Each
       In the 1980s, cable companies began installing optical             fiber node 108 can normally service up to 500 subscribers.
    fibers between the head end of the cable system and distri            Fiber node 108, coaxial cable 110, two-way amplifiers 112,
    bution nodes (discussed in greater detail with respect to FIG.        plus distribution amplifiers 114 along trunk line 116, and
    1). The optical fibers reduced noise, improved speed and              Subscriber taps, i.e. branch lines 118, make up the coaxial
    bandwidth, and reduced the need for amplification of Signals     65   distribution system of an HFC system. Subscriber tap 118 is
    along the cable lines. In many locations, cable companies             connected to a cable modem 120. Cable modem 120 is, in
    installed optical fibers for both downstream and upstream             turn, connected to a Subscriber computer 122.
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 34 of 126 PageID #: 16787


                                                               US 7,017,176 B1
                                     3                                                                 4
       Recently, it has been contemplated that HFC cable sys                 AS mentioned above, cable modem technology is in a
    tems could be used for two-way transmission of digital data.           unique position to meet the demands of users Seeking fast
    The data may be Internet data, digital audio, or digital video         access to information Services, the Internet and busineSS
    data, in MPEG format, for example, from one or more                    applications, and can be used by those interested in cable
    external sources 100. Using two-way HFC cable systems for              commuting (a group of workers working from home or
    transmitting digital data are attractive for a number of               remote Sites whose numbers will grow as the cable modem
    reasons. Most notably, they provide up to a thousand times             infrastructure becomes increasingly prevalent). Not Surpris
    faster transmission of digital data than is presently possible         ingly, with the growing interest in receiving data over cable
    over telephone lines. However, in order for a two-way cable            network Systems, there has been an increased focus on
    System to provide digital communications, Subscribers must             performance, reliability, and improved maintenance of Such
    be equipped with cable modems, Such as cable modem 120.                Systems. In Sum, cable companies are in the midst of a
    With respect to Internet data, the public telephone network            transition from their traditional core business of entertain
    has been used, for the most part, to access the Internet from          ment Video programming to a position as a full Service
    remote locations. Through telephone lines, data are typically          provider of Video, Voice and data telecommunication Ser
    transmitted at speeds ranging from 2,400 to 33,600 bits per       15   vices. Among the elements that have made this transition
    Second (bps) using commercial (and widely used) data                   possible are technologies Such as the cable modem.
    modems for personal computers. Using a two-way HFC                        The Data over Cable Service Interface Specification
    system as shown in FIG. 1 with cable modems, data may be               (DOCSIS) defines a standard for transmitting data over
    transferred at speeds up to 10 million bps. Table 1 is a               TV/HFC Cable. Specifically, DOCSIS limits the bandwidth
    comparison of transmission times for transmitting a 500                for the upstream channel to 10 Mbps. Additionally, conven
    kilobyte image over the Internet.                                      tional cable modems are currently configured to transmit
                                                                           upstream data on a Single upstream channel. Data are then
                                TABLE 1.                                   typically transmitted using, for example, 16 QAM at 2.56 M
                                                                           baud to achieve an upstream bandwidth of 10 Mbps.
                  Time to Transmit a Single 500 kbyte Image           25      Although a 10 Mbps data transmission bandwidth is
          Telephone Modem (28.8 kbps)                   6-8 minutes        adequate for transmitting certain types of data that do not
          ISDN Line (64 kbps)                         1-1.5 minutes        require large amounts of bandwidth (e.g., file transfers), a 10
          Cable Modem (10 Mbps)                           1 second         Mbps bandwidth is inadequate for transmitting data that
                                                                           requires a larger amount of bandwidth (e.g., real time voice
                                                                           and video conferencing). Other examples of applications
       Furthermore, Subscribers can be fully connected twenty              that require a higher bit rate are web hosting and multicast
    four hours a day to Services without interfering with cable            video.
    television Service or phone Service. The cable modem, an                 Therefore, it would be desirable to provide improved
    improvement of a conventional PC data modem, provides                  mechanisms for cable modem transmission that increase the
    this high Speed connectivity and is, therefore, instrumental      35   available upstream bandwidth.
    in transforming the cable System into a full Service provider
    of Video, Voice and data telecommunications Services.                              SUMMARY OF THE INVENTION
       AS mentioned above, the cable industry has been upgrad
    ing its coaxial cable Systems to HFC Systems that utilize                 Accordingly, the present invention provides an apparatus
    fiber optics to connect head ends to fiber nodes and, in Some     40   and method for transmitting upstream data over two or more
    instances, to also use them in the trunk lines of the coaxial          upstream channels. In one embodiment, a cable modem is
    distribution System. In way of background, optical fiber is            disclosed. In general terms, a first upstream channel is
    constructed from thin Strands of glass that carry Signals              obtained by the cable modem from the head end. The cable
    longer distances and faster than either coaxial cable or the           modem is configured to transmit data over the first upstream
    twisted pair copper wire used by telephone companies. Fiber       45   channel. A Second upstream channel is then obtained from
    optic lines allow Signals to be carried much greater distances         the head end. If the second upstream channel differs from the
    without the use of amplifiers (item 114 of FIG. 1). Amplifiers         first upstream channel, the cable modem is configured to
    decrease a cable System's channel capacity, degrade the                transmit data over the Second upstream channel, as well as
    Signal quality, and are Susceptible to high maintenance costs.         the first upstream channel. If the obtained Second upstream
    Thus, distribution systems that use fiber optics need fewer       50   channel does not vary from the first upstream channel, a next
    amplifiers to maintain better Signal quality.                          upstream channel is obtained until it varies from the first
       Digital data on the upstream and downstream channels is             upstream channel or there are no available upstream chan
    carried over radio frequency (RF) carrier signals. Cable               nels.
    modems are devices that convert digital data to a modulated               In one implementation, the present invention pertains to a
    RF signal and convert the RF signal back to digital form.         55   method for transmitting upstream data from a cable modem
    The conversion is done at two points: at the Subscriber's              within a cable television plant. The method includes trans
    home by a cable modem and by a CMTS located at the head                mitting a first portion of the upstream data on a first
    end. The CMTS converts the digital data to a modulated RF              upstream channel from the cable modem and transmitting a
    Signal which is carried over the fiber and coaxial lines to the        Second portion of the upstream data on a Second upstream
    subscriber premises. The cable modem then demodulates the         60   channel from the cable modem. The Second upstream chan
    RF signal and feeds the digital data to a computer. On the             nel differs from the first upstream channel.
    return path, the operations are reversed. The digital data is             In another implementation, the invention pertains to a
    fed to the cable modem which converts it to a modulated RF             cable modem that includes a processor configured to initiate
    signal (it is helpful to keep in mind that the word “modem”            transmission on multiple upstream channels. The cable
    is derived from modulator/demodulator). Once the CMTS             65   modem further includes an upstream transmitting compo
    receives the RF signal, it demodulates it and transmits the            nent operating in conjunction with the processor and con
    digital data to an external Source.                                    figurable by the processor to transmit data over multiple
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 35 of 126 PageID #: 16788


                                                         US 7,017,176 B1
                                 S                                                                       6
    upstream channels. In one embodiment, the upstream trans               controller, and a processor configured to configure the first
    mitting component includes a first transmitter that is capable         transmitter to transmit data over a first upstream channel.
    of being configured by the processor to transmit data at both          The processor is also configures the Second transmitter to
    a first upstream channel and a Second transmitter that is              transmit data over a Second upstream channel that differs
    capable of being configured by the processor to transmit at            from the first upstream channel if the Second upstream
    a Second upstream channel that differs from the first                  channel is available, initiates transmission of a first data
    upstream channel if the Second upstream channel is avail               portion over the first upstream channel by writing to the first
    able. In yet another embodiment, the cable modem includes              memory device of the first media access controller, and
    a first media access controller (MAC) coupled with the first           initiates transmission of a Second data portion over the
    transmitter and the processor, and the first MAC is arranged           Second upstream channel by writing to the Second memory
    to receive data from the processor for Outputting to the first         device of the Second media access controller.
    transmitter So that the first transmitter outputs the data over           In another embodiment, the invention pertains to a com
    the first upstream channel. The cable modem also includes              puter readable medium containing programming instruction
    a second MAC coupled with the second transmitter block                 for transmitting data from a cable modem within a cable
    and the processor, and the Second MAC is arranged to              15   television plant. The computer readable medium includes
    receive data from the processor for outputting to the Second           computer readable code for transmitting a first portion of the
    transmitter So that the Second transmitter outputs the data            upstream data on a first upstream channel from the cable
    over the Second upstream channel. In another invention                 modem and computer readable code for transmitting a
    implementation, the cable modem also includes a combiner               Second portion of the upstream data on a Second upstream
    that receives data transmitted over the first and Second               channel from the cable modem with the Second upstream
    upstream channels from the first and Second transmitter                channel differing from the first upstream channel.
    blocks. The combiner multiplexes the first and second                     In another embodiment, a computer readable medium
    upstream channels So that the received data are output on a            containing programming instructions for transmitting
    Single line.                                                           upstream data from a cable modem over multiple upstream
       In another aspect of the invention, a head end for receiv      25   channels within a cable television plant is contemplated. The
    ing upstream data from a cable modem is disclosed. The                 computer readable medium includes computer readable
    head end includes a Splitter that receives an upstream Signal          code for configuring the cable modem to transmit over a first
    from the cable modem. The upstream Signal including a first            upstream channel if the first upstream channel is represented
    portion of the upstream data on a first upstream channel and           by information within a downstream channel and computer
    a Second portion of the upstream data on a Second upstream             readable code for configuring the cable modem to transmit
    channel that differs from the first upstream channel. The              over a Second upstream channel if the Second upstream
    splitter is arranged to separate the first portion of the              channel is represented by information within the down
    upstream data transmitted over the first upstream channel              Stream channel and if the Second upstream channel differs
    from the Second portion of the upstream data transmitted               from the first upstream channel.
    over the Second upstream channel for further processing of        35      The present invention has Several associated advantages.
    the Separated data.                                                    For example, the present invention provides mechanisms for
       In another method implementation of the invention, a                configuring a cable modem to transmit on two or more
    method of transmitting upstream data from a cable modem                channels. This features provides a significant increase in
    over multiple upstream channels within a cable television              bandwidth over the Single upstream channel configuration.
    plant is disclosed. The cable modem is configured to trans        40   Additionally, if one of the multiple upstream channels of a
    mit over a first upstream channel if the first upstream                cable modem becomes unable to transmit data, another
    channel is represented by information within a downstream              upstream channel may take over transmission. Thus, the
    channel, and the cable modem is also configured to transmit            present invention may increase the reliability of data trans
    over a Second upstream channel if the Second upstream                  mission.
    channel is represented by information within the down             45      These and other features and advantages of the present
    Stream channel and if the Second upstream channel differs              invention will be presented in more detail in the following
    from the first upstream channel.                                       Specification of the invention and the accompanying figures
      In one embodiment, it is determined whether the cable                which illustrate by way of example the principles of the
    modem is authorized to transmit over multiple upstream                 invention.
    channels prior to obtaining a Second upstream channel, and        50
    the cable modem is configured with the Second upstream                       BRIEF DESCRIPTION OF THE DRAWINGS
    channel only where the cable modem is authorized to
    transmit over multiple upstream channels. In another                     The present invention will be readily understood by the
    embodiment, the method includes transmitting over a single             following detailed description in conjunction with the
    channel if the cable modem is set up only to transmit over        55   accompanying drawings, wherein like reference numerals
    the first upstream channel and transmitting over both the first        designate like Structural elements, and in which:
    and Second upstream channels if the cable modem is set up                FIG. 1 is a block diagram of a two-way hybrid fiber
    to transmit over both the first and Second upstream channels.          coaxial (HFC) cable system utilizing a cable modem for data
       In another cable modem implementation, the cable                    transmission.
    modem includes a first media access controller coupled with       60      FIG. 2 is a diagrammatic representation of a head end that
    a first memory device into which data is written for trans             is configured to receive multi channels from a Same Sub
    mission upstream from the cable modem and a Second media               Scriber or cable modem in accordance with one embodiment
    access controller coupled with a Second memory device into             of the present invention.
    which data is written for transmission upstream from the                  FIG. 3 is a diagrammatic representation of a cable modem
    cable modem. The cable modem also includes a first trans          65   that is configured to transmit upstream data over two chan
    mitter coupled with the first media access controller, a               nels in accordance with one implementation of the present
    Second transmitter coupled with the Second media acceSS                invention.
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 36 of 126 PageID #: 16789


                                                         US 7,017,176 B1
                                   7                                                                      8
       FIG. 4 is flowchart representing a process for configuring          the downstream signal of line 207 with the upstream signal
    a cable modem for transmission on one or more channel(s)               (i.e., of line 203) from subscribers 215 into a multiplexed
    and transmitting data on Such channel(s) in accordance with            Signal on line 211.
    one embodiment of the present invention.                                 An upstream signal is transmitted by one of the cable
       FIG. 5A is a flowchart illustrating the operation of FIG. 4         modems 217, for example, to line 205 via line 209. This
    of Setting up the first TX of the cable modem in accordance            upstream Signal may include data transmitted over a first
    with one embodiment of the present invention.                          upstream channel and a Second upstream channel. Of course,
                                                                           there may be more than two upstream channels. The line 209
       FIG. 5B is a flowchart illustrating the operation of FIG. 4         is also a multiplexed version of the downstream Signal (i.e.,
    of Setting up the Second TX of the cable modem in accor                of line 207) and the upstream signal (i.e., of line 205).
    dance with one embodiment of the present invention.                    Upstream Signal 205 is Separated from downstream Signal
       FIG. 6 is a flowchart illustrating the operation of FIG. 4          207 by the distribution hub 213a. Upstream signals 203 and
    for transmitting data on the upstream channel(s) of the first          205 are input into the head end 202.
    and Second TX in accordance with one embodiment of the                    The head end 202 also includes one or more splitters 219
    present invention.                                                15   for receiving the upstream signals of lines 205 and 203 from
                                                                           subscribers 217 and 215, respectively. The splitters 219
            DETAILED DESCRIPTION OF SPECIFIC                               Separate the upstream Signal into two or more upstream
                     EMBODIMENTS                                           channels. AS shown, Splitter 219a Separates upstream Signal
                                                                           of line 205 into upstream channels on lines 221a and 221b.
       Reference will now be made in detail to specific embodi             Likewise, splitter 219b separates upstream signal of line 203
    ments of the invention. Examples of these embodiments are              into upstream channels on lines 223a and 223b.
    illustrated in the accompanying drawings. While the inven                 FIG. 3 is a diagrammatic representation of a cable modem
    tion will be described in conjunction with these specific              300 that is configured to transmit upstream data over two
    embodiments, it will be understood that it is not intended to          channels in accordance with one implementation of the
    limit the invention to these embodiments. On the contrary, it     25   present invention. The cable modem 300 is intended as a
    is intended to cover alternatives, modifications, and equiva           logical representation, and is not meant to limit the Scope of
    lents as may be included within the Spirit and Scope of the            the invention. Upstream data are output on line 335, and
    invention as defined by the appended claims. In the follow             downstream data are also input through the same line 335.
    ing description, numerous specific details are Set forth in            AS discussed above, the upstream and downstream data are
    order to provide a thorough understanding of the present               frequency multiplexed on line 335.
    invention. The present invention may be practiced without                On the receive side or downstream Side, the cable modem
    Some or all of these Specific details. In other instances, well        includes a tuner 301, a receiver (RX) block 303, and an RX
    known proceSS operations have not been described in detail             PHY block 309a. The tuner 301 generally receives a mul
    in order not to unnecessarily obscure the present invention.           tiplexed downstream and upstream Signal on line 335 and
                                                                      35   tunes in to the downstream channel. In other words, the tuner
       The present invention provides mechanisms within a                  301 Separates out the downstream Signal from the upstream
    cable modem for transmitting upstream data on multiple                 Signal from Signal 335. For example, as required by the
    channels. The head end and/or cable plant may be config                DOCSIS protocol, downstream signals are transmitted at
    ured in any Suitable manner Such that an upstream Signal,              frequencies between 88 and 860 MHz within a 6 MHz wide
    which may include data from multiple upstream channels,           40   downstream channel. The tuner 301 outputs the tuned down
    may be received by the head end from the same cable                    stream signal to RX block 303.
    modem. For example, the upstream Signal from a single                     The RX block 303 may include a mixer and amplifier. The
    modem may exit the modem on one line that is split (e.g., by           mixer may be used to change the frequency of the received
    a splitter) into two lines having two upstream channels. The           downstream signal. The RX block 303 then outputs the
    splitter may be placed within the head end or between the         45   downstream signal to two processing blocks 307a and 307b.
    head end and the cable modem. However, placing the Splitter            Specifically, the downstream signal is received by RX PHY
    within the head end allows the cable plant itself to remain            blocks 309a and 309b of processing blocks 307a and 307b,
    unaltered. This configuration may represent a minimal cost             respectively. The RX PHY blocks 309 converts the RF
    Solution for upgrading the cable System to transmit over               formatted downstream Signal into an appropriately format
    multiple upstream channels. Alternatively, the cable modem        50   ted digital signal that is then output to a MAC block 313.
    may be configured with two upstream transmission lines that            Each MAC block generally processes the downstream Signal
    may be each configured with a different upstream channel.              in conjunction with a processor (e.g., as shown, CPU 319).
       FIG. 2 is a diagrammatic representation of a head end 202              The processing blocks 307 may have any suitable format
    that is configured to receive multiple channels from a same            for transmitting upstream data and receiving downstream
    Subscriber or cable modem in accordance with one embodi           55   data. For example, each processing block may take the form
    ment of the present invention. AS shown, a first plurality of          of an integrated cable MAC/PHY device or separate cable
    subscribers 217 are coupled with the head end 202 via                  MAC or cable PHY devices or logic. The MAC or PHY
    distribution hub 213a, and a second plurality of subscribers           devices are logical partitions and are not intended to limit the
    215 are coupled with the head end 202 via distribution hub             scope of the invention, e.g., the MAC may be part of a CPU
    213b.                                                             60   block with a separate PHY. Alternatively, the processing
      The head end outputs a downstream Signal to both Sets of             blocks may be combined into a single custom ASIC. In Sum,
    subscribers 215 and 217 through downstream line 207. The               the function blocks described in reference to FIG.3 may be
    downstream signal passes through both distribution hubs                implemented in any Suitable combination of hardware and/
    213a and 213b. The distribution hub 213a combines the                  or Software implementations.
    downstream signal of line 207 with the upstream signal (i.e.,     65      Turning to the upstream Side or transmission side of the
    of line 205) from subscribers 217 into a multiplexed signal            cable modem, the CPU 319 is configured to transmit
    on line 209. Likewise, the distribution hub 213b combines              upstream data through the first MAC block 313a and/or the
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 37 of 126 PageID #: 16790


                                                       US 7,017,176 B1
                                 9                                                                     10
    second MAC block 313b. In one embodiment, each pro                      FIG. 4 is flowchart representing a process 400 for con
    cessing block 307 is coupled with an associated packet               figuring a cable modem for transmission on one or more
    memory buffer 314. To initiate transmission, the CPU may             channel(s) and transmitting data on Such channel(s) in
    write data to the appropriate packet buffer 314 (i.e., 314a          accordance with one embodiment of the present invention.
    and/or 314b). After upstream data are written to the appro           It is first determined whether initialization is required in
    priate packet memory buffer 314, the associated MAC (313a            operation 401. Initialization may include Setting up a first TX
    and/or 313b) transmits the upstream data through a TX PHY            block (e.g., 305a of FIG. 3) of the cable modem for data
    block (e.g.,311a and/or 311b) to a first Tx block 305a and/or        transmission on a first upstream channel and/or Setting up a
    a second TX block 305b. The TX PHY blocks convert the                second Tx block (e.g., 305b of FIG. 3) of the cable modem
    digital signals into RF modulated Signals.                           for data transmission on a Second upstream channel. Of
       The TX blockS may be configured to transmit the upstream          course, more than two TX blockS may be present within the
    Signal at a Selected upstream channel. For example, the first        cable modem, and these TX blocks may also be set up.
    Tx block 305a may be configured to transmit at a first                  Initialization may be required for any number of Suitable
    upstream channel, and the second Tx block 305b may be                reasons. For example, initialization may occur after power
    configured to transmit at a Second upstream channel. The TX     15   ing up of a cable modem. Additionally, initialization may be
    blocks 305 then transmit the upstream signals at the two             required if a first Tx block of the cable modem is set up but
    configured upstream channels to a combiner 302. The com              a second Tx block of the cable modem is not set up. In this
    biner 302 multiplexes the first upstream signal output by the        case, only the Second TX needs to be set up since the first TX
    first Tx block 305a and the second upstream signal output by         is already Set up. Such a situation would occur, for example,
    the second Tx block 305a onto a single line that is output to        where a Second upstream channel was not available for the
    the tuner 301. The tuner 301 receives the multiple channel           cable modem during a previous initialization attempt, but a
    upstream Signal and multiplexes it with the downstream               Second upstream channel is now available for the cable
                                                                         modems use.
    signal, which combined signal is output on line 335. For
    example, the tuner transmits the upstream Signal within a               If it is determined that initialization is required, the first
    frequency range between 5 and 42 MHz.                           25   Tx block of the modem is set up in operation 403. Of course,
                                                                         this operation may be skipped if the first TX is already Set up.
       Each processing block 307 is coupled with CPU 319 and             Setup of the first Tx block generally includes setting the first
    memory block 321 as shown. The CPU 319 works in                      Tx block to transmit on a first upstream channel. Procedures
    conjunction with the memory block to control upstream data           for configuring a TX block to transmit at a particular
    transmission, as well as other data processing functions. One        upstream channel are well known to people within the cable
    embodiment of upstream data transmission is further                  modem industry. For example, the DOCSIS specification
    described below in reference to FIG. 6. Each processing              outlines how to configure a Tx block for transmission. Setup
    block 307 may be coupled with any number and kind of                 of the first Tx block is further described with reference to
    interface blocks. As shown, each processing block 307 is             FIG. 5A
    coupled to Ethernet block 325, connector block 323, debug       35     Provisioning may then be verified in operation 405. In
    port 327, telephony PHY block 331, and voice over IP block           other words, the cable modem identifies the access rights
    333. The functions of these blocks are well known to people          provided by the head end to the cable modem. It is then
    within the cable modem industry.                                     determined whether the modem is provisioned for two
       Although a specific implementation of a multiple                  upstream channels (or more) in operation 407. In other
    upstream channel cable modem has been described with            40   words, it is determined whether the head end has given
    reference to FIG. 3, the cable modem itself may be config            permission for this particular cable modem to transmit on
    ured in any Suitable arrangement for transmitting upstream           two upstream channels.
    data on multiple upstream channels. For example, the                   If the modem has been provisioned for two upstream
    mechanisms of the present invention may be implemented               channels, a Second TX of the cable modem is then Set up in
    with a custom device having a single MAC layer block and        45   operation 409. Setting up the second Tx of the cable modem
    multiple physical layer transmission blockS. In this example,        includes attempting to configure the Second TX to transmit
    the MAC layer blocks is arranged to transmit data over               on a Second upstream channel that differs from the first
    multiple upstream channels through the multiple physical             upstream channel of the first Tx. Setup of the second Tx is
    layer transmission blockS. Alternatively, the cable modem            further described with reference to FIG. 5B.
    may incorporate two MAC blockS coupled to two physical          50      After the second Tx of the cable modem is set up or it is
    layer transmission blocks (e.g., as described in FIG. 3).            determined that initialization is not required, it is then
       In general terms, the present invention provides mecha            determined whether the first and Second TX are configured
    nisms for configuring a cable modem that is capable of               with different upstream channels in operation 411. In certain
    transmitting on multiple channels. The configuration proce           cases, the first and Second TX may be configured with a same
    dure includes obtaining a first available upstream channel      55   upstream channel, or the first TX is configured to transmit on
    from the available downstream channel. That is, the                  an upstream channel while the Second TX is not configured.
    upstream channel is represented by information that is               For example, the first and Second TX may be configured with
    transmitted within the downstream channel. The cable                 the same upstream channel if only a single upstream channel
    modem is then configured to transmit at the first upstream           is available for transmission during the Setup operations 403
    channel. A Second available upstream channel is then            60   and 409. Of course, if the second Tx is not set up with a
    obtained (if available), and the cable modem is then also            Second upstream channel (e.g., only the first TX is configured
    configured to transmit at the Second upstream channel.               with an upstream channel), this operation may be skipped
    Preferably, the cable modem is configured with two distinct          and data may be transmitted using the Single upstream
    upstream channels (if available). Of course, the cable               channel of the first Tx in operation 413.
    modem may be configured with more than two distinct             65     If the first and second Tx are configured with different
    upstream channels (if available) if the cable modem is               upstream channels, upstream data are then transmitted over
    configured for more than two upstream channels.                      the two different channels of the first and second Tx in
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 38 of 126 PageID #: 16791


                                                        US 7,017,176 B1
                                  11                                                                   12
    operation 415. However, if the first and second Tx are                ranging processes are performed. In the illustrated embodi
    configured with the same upstream channel, upstream data              ment, ranging is then requested from the head end using the
    are transmitted over a Single upstream channel of the first TX        first upstream channel in operation 509. It is then determined
    in operation 413. Of course, data may be alternately trans            whether the head end is responding in operation 511. If the
    mitted on both the first Tx and the second Tx, even though            head end is responding, periodic ranging is then performed
    the first TX and Second TX use the Same upstream channel.             in operation 513. Periodic ranging or Station maintenance is
    The process 400 for configuring the cable modem for data              performed using the first upstream channel to reevaluate the
    transmission on multiple upstream channels and transmit               cable modems configuration to determine whether it is
    ting upstream data then ends. The process 400 may be                  within acceptable levels. The first upstream channel fre
    initiated again when a new cable modem configuration is          1O
                                                                          quency, as well as other configuration parameters, may be
    desired, and/or data are to be transmitted on the cable's             altered during periodic ranging. Although not shown, peri
    configured upstream channel(s). The process 400 may also              odic ranging is typically performed at regular time intervals
    be performed at regular periodic time intervals, or triggered
    by any Suitable event.                                                after the cable modem is initially ranged (e.g., as in the
       Procedures for Setting the cable modem to transmit on         15   initial ranging operations 509 and 511).
    multiple channels may include any Suitable procedures for                After periodic ranging, the upstream channel value of the
    Setting up a cable modem to transmit on a Single channel,             first Tx is then stored in operation 515. The upstream
    which Setup procedures are well known by people skilled in            channel value may be the upstream channel value that was
    the cable modem industry. That is, whatever Setup procedure           obtained within the selected UCD that was used initially to
    is implemented for Setting up a single channel may simply             configure the first Tx in operation 507, or the upstream
    be repeated for Setting up a second upstream channel (or any          channel value may be a value that resulted from the periodic
    number of upstream channels). Additionally, mechanisms                ranging of operation 513. Other suitable values may also be
    may be included for ensuring that the cable modem is                  Stored, Such as an assigned upstream time slot value and
    configured with unique upstream channels.                             assigned power level value for the cable modem, which
       FIG. 5A is a flowchart illustrating the operation 403 of      25   values are also available within the downstream channel.
    FIG. 4 of setting up the first Tx of the cable modem in               The operation 403 for setting up of the first Tx then ends.
    accordance with one embodiment of the present invention.                 If it is determined that the head end is not responding via
    Initially, the cable modem Scans for the downstream channel           operation 511, it is then determined whether the modem is
    and collects upstream channels descriptors (UCD) that are             set at a maximum power level in operation 517. If the level
    transmitted within the located downstream channel in opera            is not Set at the maximum power level, the power level of the
    tion 501. In one embodiment, downstream channels are                  modem is increased in operation 519. The power level is
    scanned sequentially to locate a digital signal onto which the        increased until the head end responds or the maximum
    cable modem can lock. When the cable modem is able to
    lock onto a digital Signal, the downstream channel has been           power level is reached. If the maximum power level is
    located. The digital Signal may include one or more UCD’s        35
                                                                          reached, it is determined that the head end is not responding
                                                                          to the configured first upstream channel value.
    that indicate one or more upstream channels that the cable              It is then determined whether there is a next UCD in
    modem may use for upstream data transmission. That is,                operation 503. If there is a next UCD, another UCD is then
    available UCD’s are collected from an available down
    Stream channel.                                                       selected from the collected UCD in operation 505. Next
       It is then determined whether there is a current UCD in       40
                                                                          UCD’s are selected until there are no more UCD’s within the
    operation 503. The downstream channel may contain one or              collected UCD’s or the head end responds to the ranging
    more UCD’s or not contain any UCDs. If there is a current             request. If the next selected UCD results in a response from
    UCD within the collected UCDs, a UCD is then selected                 the head end, the set up operation 403 ends with the first Tx
    from the collected UCDs in operation 505. The selected                being configured based on the last selected UCD. If there are
    UCD may also be verified to determine whether it is still        45   no more UCDs and the head end has failed to respond, the
    valid and/or available. For example, the downstream chan              first TX is not configured in operation 521, and the Set up
    nel may be Scanned again to Verify whether the Selected               operation 403 ends.
    UCD is still available and/or whether the selected UCD’s                 FIG. 5B is a flowchart illustrating the operation 409 of
    configuration has changed since the UCD’s were last col               FIG. 4 of setting up the second Tx of the cable modem in
    lected in operation 501.                                         50   accordance with one embodiment of the present invention.
      Any Suitable algorithm may be implemented to Select a               Initially, it is determined whether there is a current available
    UCD. For example, the first UCD within the collected UCDs             UCD within the collected UCD in operation 551. The
    may be selected first, the second UCD may be selected                 UCD’s were already collected within the operation 403 of
    Second, etc. In one embodiment, a UCD is Selected at                  FIG. 5A for setting up the first Tx. Of course, the down
    random So as to reduce the likelihood that the cable modem       55   Stream channel may be Scanned again and a new set of
    is competing with a significant number of other cable                 UCD’s may be recollected since there may now be more
    modems for the same UCD. That is, if every cable modem                available UCD’s with the downstream channel.
    attempts to initially select the first UCD, these modems are            If there is an available UCD, a UCD is selected from the
    competing for the same UCD and it is likely that most of the          collected UCD in operation 553. The selected UCD may
    modems (except one) will have to select a next UCD.              60   also be verified to determine whether it is still valid and/or
    Likewise, if the rest of the modems attempt to then Select the        available. In operation 555, it is then determined whether the
    second UCD within the collected UCD’s, the remaining                  upstream channel of the selected UCD is equal to the value
    modems will again compete for the same UCD. Thus, this                of the upstream channel stored for the first Tx. If the channel
    Selection method may consume a Significant amount of                  is the Same, it is then determined whether there is a next
    processing time.                                                 65   available UCD in operation 551. If the channel is not the
       The first Tx is then configured based on the selected UCD          Same, the Second TX is then configured based on the Selected
    in operation 507. After the first Tx is configured, normal            UCD in operation 557. Ranging is then requested by the
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 39 of 126 PageID #: 16792


                                                         US 7,017,176 B1
                                  13                                                                    14
    cable modem using the Second upstream channel in opera                  data may be transmitted on the first channel, while a Second
    tion 559. It is then determined whether the head end is                 type of Security data may be transmitted on the Second
    responding in operation 561.                                            channel. Data type may be determined in any Suitable
       If the head end is not responding, it is then determined             manner. For example, particular data fields of a packet may
    whether the modem is Set at a maximum power level in                    be read to determine a packet type. Alternatively, packets
    operation 565. If the modem is not set at the maximum                   may be categorized into different types according to packet
    power level, the power level of the modem is then increased             SZC.
    in operation 567. The power level of the modem continues                  After either the first or second MAC is selected for data
    to be increased until the head end responds or the modem is             transmission, the data are written to the selected MAC's
    Set to the maximum power level. If the head end responds,               associated packet memory (e.g., packet memory 314a or
    periodic ranging is then performed in operation 563 and the             314b of FIG. 3) in operation 603. The written data are then
    operation 409 for setting up the second Tx ends.                        referenced within a descriptor ring of the selected MAC in
       However, if the modem is Set at the maximum power                    operation 605. The selected MAC then transmits in due
    level, it is then determined whether there is a next available          course in operation 607. For example, the data are trans
    UCD within the selected UCD’s in operation 551. If there is        15   mitted in first-in first-out order. The data transmission opera
    a next available UCD, a UCD is selected from the collected              tion 415 then ends.
    UCD in operation 553. However, if there is not next avail                 Although the foregoing invention has been described in
    able UCD, the second Tx is not configured in operation 569,             Some detail for purposes of clarity of understanding, it will
    and the operation for setting up second Tx then ends. UCD’s             be apparent that certain changes and modifications may be
    continue to be selected until the Second TX is configured               practiced within the Scope of the appended claims. It should
    with a different upstream channel than the first Tx or there            be noted that there are many alternative ways of implement
    are no more available UCD’s. Of course, the second Tx may               ing both the process and apparatus of the present invention.
    be configured with the same channel as the first Tx.                    For example, although the present invention was described
       FIG. 6 is a flowchart illustrating the operation 415 of FIG.         as being implemented within a wired cable System, of
    4 for transmitting data on the upstream channel(s) of the first    25   course, the cable System may be in the form of a wireleSS
    and Second TX in accordance with one embodiment of the                  cable System. By way of another example, the cable modem
    present invention. Initially, the first or Second MAC (e.g.,            may utilize two different MAC addresses so that the head
    MAC 313a or 313b of FIG. 3) is selected for data trans                  end may distinguish between the two upstream channels
    mission in operation 601. Selection may be based on any                 from the same cable modem. Alternatively, the CMTS and
    Suitable factor. For example, data may be evenly divided                modem may implement a protocol that allows for multiple
    between the first and second MAC. By way of specific                    upstream channels to be used by a single MAC address of a
    example, the first MAC is selected for transmitting a first             Single modem.
    packet, the Second MAC is then Selected for transmitting a                Accordingly, the present embodiments are to be consid
    Second packet, the first MAC is then again Selected for                 ered as illustrative and not restrictive, and the invention is
    transmitting a third packet, etc.                                  35   not to be limited to the details given herein, but may be
       By way of another example, MAC Selection may depend                  modified within the Scope and equivalents of the appended
    on the traffic levels of the Separate upstream channels. That           claims.
    is, if the first channel of the first MAC is congested, the               What is claimed is:
    Second MAC is Selected for data transmission. Alternatively,              1. A method for transmitting upstream data from a cable
    the first MAC may be selected as the primary data trans            40
    mission channel, while the second MAC is selected for load              modem within a cable plant, the method comprising:
    balancing. Load balancing may be accomplished by consid                   Selecting a first upstream channel for transmission of a
    ering any Suitable set of factors that affect load on a                      first portion of the upstream data and Selecting a Second
    particular upstream. For example, a first consideration may                  upstream channel for transmission of a Second portion
    be the characteristic of the upstream channel as defined by        45        of the upstream data, wherein the Selection of the first
    parameters of the UCD. The parameters defined by the UCD                     and Second upstream channels is based on a criteria
    may determine how much bandwidth is available for data                       Selected from a group consisting of a load balancing
    transmission on the upstream channel. These parameters                       criteria and a data type criteria;
    may include QAM mode, channel width, minislot size if                     transmitting the first portion of the upstream data on the
    SLC is being used, and/or preamble length, among other             50        first upstream channel from a first PHY block of the
    factors. These parameters may then be used to determine the                    cable modem, and
    capacity of the upstream. A Second factor to consider for                 transmitting the Second portion of the upstream data on
    load balancing is the actual traffic that is being Sent on a                 the second upstream channel from a second PHY block
    given upstream (e.g., calculate the actual bits being trans                  of the cable modem, the Second upstream channel
    mitted per Second). For example, the number of packets             55        differing from the first upstream channel in their
    being transmitted and the size of these packets are used to                  respective frequency ranges, wherein the first PHY
    calculate the actual bits per Second. Load balancing may                       block differs from the Second PHY block.
    include consideration of these factors before queuing each                2. A method as recited in claim 1, further comprising:
    packet to keep the bits per Second being transmitted on a                 obtaining the first upstream channel from information in
    Specific upstream within the correct bandwidth ration (bps         60        the downstream channel input to the cable modem; and
    capacity) for that upstream.                                              obtaining the Second upstream cannel from the informa
      By way of another example, transmission may be based                       tion in the downstream channel input to the cable
    on data type. For instance, high priority data (e.g., voice over               modem.
    traffic) may be transmitted on the first channel of the first             3. A method as recited in claim 2, wherein the information
    MAC, while other non-high priority data (e.g., all other           65   comprises one or more upstream channel descriptors
    traffic) are transmitted on the Second channel of the Second            (UCDs) and obtaining the first upstream channel comprises
    MAC. In another implementation, a first type of Security                collecting the one or more UCDs from the downstream
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 40 of 126 PageID #: 16793


                                                         US 7,017,176 B1
                                 15                                                                       16
    channel, and selecting a first one of the collected UCD(S),               15. Acable modem as recited in claim 13, wherein the first
    wherein the first upstream channel is based on the first                MAC is integrated within a first integrated MAC and PHY
    Selected UCD.                                                           device, and the Second MAC is integrated within a Second
      4. A methods as recited in claim 3, wherein the Second                integrated MAC and PHY device.
    upstream channel is obtained by Selecting a Second one of                 16. Acable modem as recited in claim 13, wherein the first
    the collected UCD(s), wherein the second upstream channel               MAC is coupled with a first packet memory, and the Second
    is based on the second selected UCD.                                    MAC is coupled with a Second packet memory, the first and
       5. A method as recited in claim 4, wherein Selecting the             Second MAC being arranged to transmit data that is written
    first and second UCD’s is based on a random algorithm.                  to its corresponding packet memory.
       6. A method as recited in claim 4, further comprising                  17. A cable modem as recited in claim 16, wherein the first
    Verifying whether the Second upstream channel is Still valid.           and second packet memory are located within a DRAM
       7. A method as recited in claim 1, wherein transmitting              device.
    data over the first upstream channel is alternated with                   18. A cable modem as recited in claim 12, further com
    transmitting data over the Second upstream channel.                     prising:
       8. A method as recited in claim 1, wherein a first type of      15      a MAC coupled with the first transmitter block, the
    data are transmitted over the first ups channel, and a Second                Second transmitter, and the processor, the MAC being
    type of data are transmitted over the Second upstream                        arranged to receive data from the processor for output
    channel.                                                                     ting to the first transmitter and/or the Second transmitter
      9. A method as recited in claim 1, wherein data are                        So that the first transmitter and/or Second transmitter
    transmitted over the first upstream channel when it is leSS                   outputs the data over the first upstream channel and/or
    congested than the Second upstream channel, and data are                      Second upstream channel.
    transmitted over the Second upstream channel when it is leSS               19. A head end for receiving upstream data from a cable
    congested than the first upstream channel.                              modem, comprising a splitter that receives an upstream
      10. A method as recited in claim 1, wherein data are                  Signal from the cable modem, the upstream Signal including
    primarily transmitted over the first upstream channel, and         25   a first portion of the upstream data on a first upstream
    data are transmitted over the Second upstream channel to                channel and a Second portion of the upstream data on a
    facilitate load balancing.                                              Second upstream channel that differs from the first upstream
       11. A cable modem comprising:                                        channel and wherein the first upstream channel has a dif
       a processor configured to initiate Selective transmission            ferent frequency range than the Second upstream channel,
          on multiple upstream channels, wherein the Selective              the Splitter being arranged to Separate the first portion of the
          transmission on multiple upstream channels is based on            upstream data transmitted over the first upstream channel
          a criteria Selected from a group consisting of a load             from the second portion of the upstream data transmitted
          balancing criteria and a data type criteria; and                  over the Second upstream channel for further processing of
       an upstream transmitting component operating in con                  the Separated data, wherein the head end is further operable
          junction with the processor and configurable by the          35   to assign the first upstream channel and the Second upstream
          processor to transmit data over multiple upstream chan            channel to the cable modem, wherein the first and Second
          nels through different PHY blocks, wherein the mul                upstream channels have been Selected for transmission of
          tiple upstream channels are assigned within a down                their respective data from different PHY blocks based on a
         Stream channel received into the cable modem and                   load balancing criteria or a data type criteria.
         wherein the first upstream channel has a different            40      20. A method of transmitting upstream data from a cable
         frequency range than the Second upstream channel.                  modem over multiple upstream channels within a cable
      12. A cable modem as recited in claim 11, wherein the                 plant, the method comprising:
    upstream transmitting component includes a first transmitter               receiving a downstream signal within a downstream chan
    that is capable of being configured by the processor to                      nel into the cable modem;
    transmit data at a first upstream channel and a Second             45     configuring the cable modem to transmit over a first
    transmitter that is capable of being configured by the pro                   upstream channel Specified in the downstream Signal;
    ceSSor to transmit at a Second upstream channel that differs              configuring the cable modem to transmit over a Second
    from the first upstream channel if the Second upstream                       upstream channel which has a different frequency range
    channel is available.                                                        than the Second upstream channel if the Second channel
      13. A cable modem as recited in claim 12, further com            50        is Specified in the downstream Signal; and
    prising;                                                                  Selectively transmitting different data portions over the
      a first media access controller (MAC) coupled with the                     first and second channels through two different PHY
         first transmitter and the processor, the first MAC                      blocks based on a criteria Selected from a group con
          arranged to receive data from the processor for output                 Sisting of a load balancing criteria and a data type
         ting to the first transmitter So that the first transmitter   55        criteria.
         outputs the data over the first upstream channel; and                21. A method as recited in claim 20, further comprising:
       a second MAC coupled with the second transmitter and                   determining whether the cable modem is authorized to
         the processor, the Second MAC arranged to receive data                  transmit over multiple upstream channels prior to con
         from the processor for outputting to the Second trans                   figuring the cable modem to transmit over the Second
         mitter So that the Second transmitter outputs the data        60       upstream channel; and
         over the Second upstream channel.                                    confirming the cable modem with the Second upstream
       14. A cable modem as recited in claim 12, filter compris                  channel only when the cable modem is authorized to
    ing a combiner receiving data transmitted over the first and                 transmit over multiple upstream channels.
    Second upstream channels from the first and Second trans                  22. A method as recited in claim 21, further comprising:
    mitter, the combiner multiplexing the first and Second             65     transmitting over a single channel if the cable modem is
    upstream channels So that the received data are output on a                  Set up only to transmit over the first upstream channel;
    Single line.                                                                 and
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 41 of 126 PageID #: 16794


                                                        US 7,017,176 B1
                                 17                                                                    18
       transmitting over both the first and Second upstream                 if the transmission power level is greater than the maxi
          channels if the cable modem is Set up to transmit over               mum transmission power level, Setting up the cable
          both the first and Second upstream channels.                         modem with a next Second upstream channel if avail
       23. A method as recited in claim 22, wherein transmitting               able; and
    over both the first and Second upstream channels includes        5      performing periodic ranging between me head end and the
    alternatively Selecting the first and Second upstream chan                cable modem using the Second upstream channel when
    nels for transmission of one or more packets of data.                     the head end responds to the initial ranging request
       24. A method as recited in claim 22, wherein transmitting              using the Second upstream channel.
    over both the first and Second upstream channels includes               34. A method as recited in claim 33, wherein a value of the
    Selecting either the first or Second upstream channels for            first upstream channel is altered by the periodic ranging and
    transmission of a particular type of data.                            the cable modem is set up to transmit over the Second
       25. A method as recited in claim 22, wherein transmitting          upstream channel that differs from the altered first upstream
    over both the first and Second ups channels includes Select           channel value.
    ing either the first or Second upstream channels for trans              35. A cable modem comprising:
    mission of data based on which upstream channel is least         15     a first media acceSS controller associated with a first
    congested.                                                                 memory portion into which data is written for mission
       26. A method as recited in claim 22, wherein transmitting               upstream from the cable modem;
    over both the first and Second upstream channels includes               a Second media acceSS controller associated with a Second
    Selecting the first upstream channel for primary data trans               memory portion into which data is written for trans
    mission and Selecting the Second upstream channel for load                mission upstream from the cable modem,
    balancing.                                                              a first PHY block coupled with the first media access
       27. A method as recited in claim 20, further comprising                controller, a second PHY block coupled with the sec
    powering up the cable modern, wherein the Setting up of the                ond media access controller; and
    cable modem with the first upstream channel is initiated by             a processor configured to receive a downstream Signal
    the powering up.                                                 25        within a downstream channel into the cable modem,
       28. A method as recited in claim 20, wherein the setting                configure the first PHY block to transmit data over a
    up the cable modem with the Second upstream channel is                     first upstream channel obtained from the downstream
    initiated when the cable modem has previously been set up                  signal, configure the second PHY block to transmit data
    for transmitting over only a single upstream channel.                      Over a Second upstream channel having a different
       29. A method as recited in claim 20, wherein the setting                frequency than the first upstream channel and obtained
    up of the cable modem with the Second upstream channel is                  from the downstream Signal if the Second upstream
    initiated when the cable modem has previously been set up                  channel is available, select the first upstream channel
    for transmitting over only a single upstream channel.                      for transmission of a first data portion by writing to the
       30. A method as recited in claim 20, further comprising:                first memory portion of the first media acceSS controller
       prior to Setting up the cable modem to transmit over the      35        So that the first data portion is transmitted through the
          Second upstream channel requesting initial ranging                   first PHY block and select the second upstream channel
          using the first upstream channel;                                    for transmission of a Second data portion by writing to
       if a transmission power level of the cable modem is not                 the Second memory portion of the Second media access
          greater than a maximum transmission power level,                     controller So that the Second data portion is transmitted
          adjusting the transmission power level of the cable
                                                                     40        through the second PHY block, wherein selection of the
                                                                               first and Second channels is based on a criteria Selected
          modem when the head end fails to respond to the initial              from a group consisting of a load balancing criteria and
          ranging request using the first upstream channel; and                 a data type criteria.
       if the transmission power level is greater than the maxi              36. A computer readable medium containing program
          mum transmission power level, Setting up the cable         45   ming instruction for transmitting data from a cable modem
          modem with a next first upstream channel; and                   within a cable plant, the computer readable medium com
       performing periodic ranging between the head end and the           prising;
          cable modem using the first upstream channel when the              computer readable code for Selecting a first upstream
          head end responds to the initial ranging request using               channel for transmission of a first portion of the
          the first upstream channel.                                50        upstream data and Selecting a Second upstream channel
      31. A method as recited in claim 30, wherein the trans                   for transmission of a Second portion of the upstream
    mission power level is adjusted in increments from a mini                  data, wherein the Selection of the first and Second
    mum value to a maximum power level.                                       upstream channels is based on a criteria Selected from
      32. A method as recited in claim 30, wherein a value of the             a group consisting of a load balancing criteria and a
    first upstream channel is altered by the periodic ranging and    55       data type criteria;
    the cable modem is set up to transmit over the Second                   computer readable code for transmitting the first portion
    upstream channel that differs from the altered first upstream             of the upstream data on the first upstream channel from
    channel value.                                                             a first PHY block of the cable modem; and
      33. A method as recited in claim 30, further comprising:              computer readable code for transmitting the Second por
      after Setting up the cable modem to transmit over the          60       tion of the upstream data on the Second upstream
         Second upstream channel, requesting initial ranging                  channel from the cable modem, the Second upstream
         using the Second upstream channel;                                   channel differing from a second PHY block of the first
      if a transmission power level of the cable modem is not                 upstream channel in their respective frequency ranges,
         greater than the maximum transmission power level,                    wherein the first PHY block differs from the second
         adjust the transmission power level of the cable modem      65        PHY block.
         when the head end fails to respond to the initial ranging          37. A computer readable medium containing program
         request using the Second upstream channel;                       ming instructions for transmitting upstream data from a
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 42 of 126 PageID #: 16795


                                                      US 7,017,176 B1
                                 19                                                                  20
    cable modem over multiple upstream channels within a                   47. A computer readable medium as recited in claim 37,
    cable plant, the computer readable medium comprising,               further comprising:
      computer ale code for receiving a downs signal within a              computer code for determining whether the cable modem
         downstream channel into the cable modem, wherein the                is authorized to transmit over multiple upstream chan
        downstream Signal Specifies an assignment of a first                 nels prior to configuring the cable modem to transmit
        upstream channel and a Second upstream channel;                      Over the Second upstream cannel; and
      computer readable code for configuring the cable modem               computer code for configuring the cable modem with the
        to transmit over a first upstream channel if the first               Second upstream channel only when the cable modem
        upstream channel is represented by information within                is authorized to transmit over multiple upstream chan
         a downstream channel;                                     1O
                                                                                nels.
      computer readable code for configuring the cable modem               48. A computer readable medium as recited in claim 47,
        to transmit over a Second upstream channel if the               further comprising:
        Second upstream channel is represented by information
         within the downstream channel and if the second                   computer code for transmitting over a single channel if
         upstream channel differs from the first upstream chan     15        the cable modem is Set up only to transmit over the first
         nel and wherein the first upstream channel has a                    upstream channel; and
         different frequency range than the Second upstream                computer code for transmitting over both the first and
         channel; and                                                        Second upstream channels if the cable modem is set up
       computer readable code for Selectively transmitting dif               to transmit over both the first and Second upstream
         ferent data portions over the first and Second channels                channels.
         through two different PHY blocks based on a criteria             49. A computer readable medium as recited in claim 48,
         Selected from a group consisting of a load balancing           wherein transmitting over both the first and Second upstream
         criteria and a data type criteria.                             channels includes alternatively Selecting the first and Second
       38. A computer readable medium as recited in claim 36,           upstream channels for transmission of one or more packets
    further comprising:                                            25   of data.
       computer readable code for obtaining the first upstream            50. A computer readable medium as recited in claim 48,
         channel from information in the downstream channel             wherein transmitting over both the first and Second upstream
        input to the cable modem, and                                   channels includes Selecting either the first or Second
      computer readable code for obtaining the Second                   upstream a channels for transmission of a particular type of
        upstream channel from the information in the down               data.
        Stream channel input to the cable modem.                           51. A computer readable medium as recited in claim 48,
      39. A computer readable medium as recited in claim 38,            wherein transmitting over both the first and Second upstream
    wherein the information comprises one or more upstream              channels includes Selecting either the first or Second
    channel descriptors (UCDs) and obtaining the first upstream    35   upstream channels for transmission of databased on which
    channel comprises collecting the one or more UCDS from              upstream channel is least congested.
    the downstream channel, and Selecting a first one of the               52. A computer readable medium as recited in claim 48,
    collected UCD(s), wherein the first upstream channel is             wherein transmitting over both the first and Second upstream
    based on the first selected UCD.
                                                                        channels includes Selecting the first upstream channel for
      40. A computer readable medium as recited in claim 39,       40   primary data transmission and Selecting the Second upstream
    wherein the Second upstream channel is obtained by Select           channel for load balancing.
    ing a second one of the collected UCD(s), wherein the                  53. A computer readable medium as recited in claim 37,
    Second upstream channel is based on the Second Selected             further comprising computer code for powering up the cable
    UCD.
       41. A computer readable medium as recited in claim 40,           modem, wherein the Setting up of the cable modem with the
    wherein selecting the first and second UCD’s is based on a
                                                                   45   first upstream channel is initiated by the powering up.
    random algorithm.                                                      54. A computer readable medium as recited in claim 37,
       42. A computer readable medium as recited in claim 40,           wherein the Setting up the cable modem with the Second
    further comprising verifying whether the Second upstream            upstream channel is initiated when the cable modem has
    channel is still valid.                                             previously been Set up for transmitting over only a single
       43. A computer readable medium as recited in claim 39,
                                                                   50   upstream channel.
    wherein transmitting over the first upstream channel is                55. A computer readable medium as recited in claim 37,
    alternated with transmitting data over the Second upstream          wherein the Setting up of the cable modem with the Second
    channel.                                                            upstream channel is initiated when the cable modem has
      44. A computer readable medium as recited in claim 39,       55
                                                                        previously been Set up for transmitting over only a single
    wherein a first type of data are transmitted over the first         upstream channel.
    upstream channel, and a Second type of data are transmitted            56. A computer readable medium as recited in claim 37,
    over the Second upstream channel.                                   further comprising
      45. A computer readable medium as recited in claim 39,               computer code for, prior to Setting up the cable modem to
    wherein data are transmitted over the first upstream channel   60         transmit over the Second upstream channel, requesting
    when it is leSS congested than the Second upstream channel,               initial ranging using the first upstream channel;
    and data are transmitted over the Second upstream channel              computer code for adjusting the transmission power level
    when it is leSS congested than the first upstream channel.                of the cable modem when the head end fails to respond
      46. A computer readable medium as recited in claim 39,                  to the initial ranging request using the first upstream
    wherein data are primarily transmitted over the first          65         cannel if a transmission power level of the cable
    upstream channel, and data are transmitted over the Second                modem is not greater than a maximum transmission
    upstream channel to facilitate load balancing.                            power level; and
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 43 of 126 PageID #: 16796


                                                       US 7,017,176 B1
                                21                                                                      22
      computer code for Setting up the cable modem with a next              61. An apparatus for transmitting upstream data from a
        first upstream channel if the transmission power level is        cable modem within a cable plant, the apparatus comprising:
        greater than the maximum transmission power level;                 means for Selecting a first upstream channel for transmis
         and                                                                  Sion of a first portion of the upstream data and Selecting
       computer code for performing periodic ranging between        5          a Second upstream channel for transmission of a Second
         the head end and the cable modem using the first                     portion of the upstream data, wherein the Selection of
         upstream channel when the head end responds to the                   the first and Second upstream channels is based on a
         initial ranging requesting the first upstream channel.               criteria Selected from a group consisting of a load
       57. A computer readable medium as recited in claim 56,                 balancing criteria and a data type criteria;
    wherein the transmission power level is adjusted in incre              means for transmitting the first portion of the upstream
    ments from a minimum value to a maximum power level.                      data on the first upstream channel from a first PHY
       58. A computer readable medium as recited in claim 56,                 block of the cable modem; and
    wherein a value of the first upstream channel is altered by            means for transmitting the Second portion of the upstream
    the periodic ranging and the cable modem is Set up to                    data on the Second upstream channel from a Second
    transmit over the Second upstream channel that differs from     15
                                                                             PHY block of the cable modem, the second upstream
    the altered first upstream channel value.                                channel differing from the first upstream channel in
       59. A computer readable medium as recited in claim 56,                their respective frequency ranges, wherein the first
    further comprising:                                                       PHY block differs from the Second PHY block.
       computer code for requesting initial ranging using the              62. An apparatus for receiving upstream data from a cable
         Second upstream channel after Setting up the cable              modem, comprising:
         modem to transmit over the Second upstream channel;
       computer code for adjusting the transmission power level            means for receiving an upstream Signal from the cable
         of the cable modern when the head end fails to respond              modem, the upstream Signal including a first portion of
         to the initial ranging requesting the Second upstream               the upstream data on a first upstream channel and a
         channel if a transmission power level of the cable         25       Second portion of the upstream data on a Second
         modem is not greater than the maximum transmission                  upstream channel that differs from the first upstream
         power level;                                                        channel and wherein the first upstream channel has a
       computer code for Setting up the cable modem with a next              different frequency range than the Second upstream
         Second upstream channel if available if the transmis                channel, wherein the first portion of the upstream data
         Sion power level is greater than the maximum trans                  transmitted over the first upstream channel is Separated
         mission power level; and                                            from the Second portion of the upstream data transmit
       computer code for performing periodic ranging between                 ted over the Second upstream channel for further pro
         the head end and the cable modem using the Second                   cessing of the Separated data; and
         upstream channel when the head end responds to the                means for assigning the first upstream channel and the
         initial ranging request using the Second upstream chan     35       Second upstream channel to the cable modem, where
         nel.                                                                the first and Second upstream channels have been
       60. A computer readable medium as recited in claim 59,                Selected for transmission of their respective data from
    wherein a value of the first upstream channel is altered by              different PHY blocks based on load balancing or data
    the periodic ranging and the cable modem is Set up to transit            type criteria.
    over the second upstream channel that differs from the          40
    altered first upstream channel value.
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 44 of 126 PageID #: 16797




                                  EXHIBIT R
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 45 of 126 PageID #: 16798

                                                                                                                  US007274679B2


    (12) United States Patent                                                              (10) Patent N0.:                        US 7,274,679 B2
           Amit et al.                                                                     (45) Date of Patent:                                Sep. 25, 2007

    (54)    SCALABLE VIRTUAL CHANNEL                                                    (56)                       References Cited

    (76)    Inventors: Mati Amit, 23 Nof Harim St.,                                                        U.S. PATENT DOCUMENTS
                            Zur-Yigal (IL); O?r Shalvi, 19                                     5,577,035    A *     11/1996     Hayter et a1. .......... .. 370/395.4
                            Tabenkin St., HerZlia 46000 (IL); Ariel                            6,047,528    A *      4/2000     Scholin et a1.          ...... .. 53/455
                            Yagil, 13 Mordechay St.,                                           6,289,006    B1*      9/2001     Schobl ........... ..            370/330
                            Ramat-Hasharon 47441 (IL)                                          6,336,201    B1*      1/2002     Geile et a1. ..... ..            714/755
                                                                                               6,351,473 B1*        2/2002 Reusens et a1.                     370/480
    (*)     Notice:         Subject to any disclaimer, the term of this                        6,625,174 B1*        9/2003 Hethuin et a1.                     370/481
                            patent is extended or adjusted under 35                            6,633,559 B1*        10/2003     Raith et a1. ............... .. 370/350

                            U.S.C. 154(b) by 896 days.
                                                                                        * cited by examiner
    (21) Appl. No.: 09/761,545                                                          Primary ExamineriEdan Orgad
                                                                                        Assistant ExamineriLaWrence J BurroWes
    (22)    Filed:          Jan. 16, 2001
                                                                                        (74) Attorney, Agent, or FirmiSteven A. ShaW; W. James
    (65)                        Prior Publication Data                                  Brady; Frederick J. Telecky, Jr.
            US 2002/0131426 A1                   Sep. 19, 2002                          (57)                         ABSTRACT
                     Related US. Application Data                                       The present invention comprises aggregating a plurality of
    (60)    Provisional application No. 60/213,351, ?led on Jun.                        physical channels to a single logical channel, a scalable
            22, 2000.                                                                   virtual channel (SVC). This may be implemented in a point
                                                                                        to multipoint communications system. The present invention
    (51)    Int. Cl.                                                                    enables a variety of receivers, some receivers being able to
           H04] 1/00                      (2006.01)                                     receive only one physical channel, and other receivers being
    (52)    US. Cl. .................................. ..   370/343;370/395.4           able to receive a plurality of physical channels as a SVC,
    (58)    Field of Classi?cation Search .............. ..             370/352,        With at least one same channel being used for both types of
                         370/469, 488, 203, 204, 210, 466, 4854486,                     receivers.
                             370/370; 725/111, 95496; 375/222
            See application ?le for complete search history.                                               13 Claims, 4 Drawing Sheets



                                                                             CMTS

                                        H4\                             svc MAC                 168                    [m0
                                                                    svc FLOW MANAGER

                                                                             TX                            _/112


                                                        170                                                170




                                                                             i

                                    run‘ ________ "1_4__l
                                    : 162/- Rx1               RX2        —          :
                                                                                                                           18
                                    '            MAC 1 | MAC 2         "i           '
                                    l 159/                            svc|          I                                MAC
                                    |       / svc REORDERING MACI                   .
                                    : 153             MANAGER          __| 167 :
                                    I. _ _ _ _ _ ___i _ _ _ _ _ _ _ _ __.|
                                                                                                                 LEGACY CABLE
                                                                                                                    MODEM
                                                  svc CABLE MODEM
                                                  /
                                                158
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 46 of 126 PageID #: 16799


    U.S. Patent                 Sep. 25, 2007             Sheet 1 of4                      US 7,274,679 B2




                                             TX            rx/‘Z          FIG. 1
                                           -MAC           MAC/‘4         (PRIOR ART)




                             L6 MHT" 18                     18
                                           \.   I          v
                                            RX            RX
                                   16/ MM:                MA_C \16
                                            /              \
                                           20              20

                                                                                     ? FIG. 3a
                    ? FIG. 2                                   Ir ______ “svc______ U‘:
                                                               l                                          |
                   MAC             / 50                        :                 svc MAC       _/144 :
                                                           fl
                   PHY                                         :             PHY'I     PHY2 \1            :I
                                                               L
          4%                                                       --------------- - - J

                                       >                               mm
                   QMHZ                                                L6MHZ—’L'5MHZ"l

      FIG. 3b                                         FIG 3C 150
                     INPUT                                                       /
     146
      \
      F"
         cm__________ __
                                1/14                r____§"E_9?B£E_M_"EEi“_____,
                                                    I
                                                                                 162                  _

     | I                     svc MAC |              I "Z              PHY1           PH"2      “If
     : :      \_         v                          : |SVC            MAC1           MAC2         '
     I |     svc FLOW MANAGER                       | {MAC                                      :| 459
     : :                                            : l            svc REORDERING MANAGER | :

     Lsvc     PHY1            PHY2 \112                        164           OUTPUT 163        157
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 47 of 126 PageID #: 16800
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 48 of 126 PageID #: 16801
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 49 of 126 PageID #: 16802


    U.S. Patent                         Sep. 25, 2007            Sheet 4 0f 4                                US 7,274,679 B2



                                            300
                          316                                                                      302
                                              \* FIG. .9                                                           TO SVC
                  FROM         X                                                          7

                                                                                              SLICER               CABLE
         CHANNEL1
                                                                                                              I MODEM 158
                                    314              312           310                         PD
                                         \             \               \

                                                                                                         f308
                                                                                               PD

         CHANNEL 2
                  FROM
                               X
                                                                                      r lm
                                                                                      ' ’ SL'CER
                                                                                                   \
                                                                                                                   CABLE
                                                                                                                   MODEM 158
                          318                                                                      304


                         416        400
                                         \ FIG.                  10                  4”                  TO svc
        CHANNEL1           X                                                     SLICER                  CABLE
                                         MODEM PHASE‘ LOOP                                     I         MODEM 158
                                414            412         410                       PD
                                                            \                                 \406
                                    -                       LOOP
                                   81x       ‘_ NCO ‘_ FILTER

                                                                       I___
              .                                                        |   PROC
                   r1                                                  |___.
              400                                                                    LOOP                           TO svc
                          DOWN CONVERTER L09)» PD                              W FILTER —» vco                    = CABLE
                                                                                                                    MODEM 15:;
                                                     430           “ \                    \              \
                                                                     428

                                                                                              \426
        510              500


                                        M              ------------
                                                                                                                  ------ E)
                                                       M           /       ,    ~1                           1'

           FIG.                7 1 501/ ROUTER
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 50 of 126 PageID #: 16803


                                                        US 7,274,679 B2
                                  1                                                                    2
               SCALABLE VIRTUAL CHANNEL                                      A problem with the network architecture shown in FIG. 1
                                                                          is that the CMs serviced by the network have to be distrib
      This application claims priority under 35 USC § 119(e)              uted between multiple 6 MHZ carriers in order to provide the
    of Provisional Application No. 60/213,351, ?led Jun. 22,              required throughput to each CM. This separation imposes
    2000.                                                                 constraints on the network management and causes inef?
                                                                          cient utiliZation of the bandwidth.
                       TECHNICAL FIELD
                                                                            What is needed in the art is a more e?icient way of
      This invention relates generally to communications net              utiliZing the bandwidth, enabling the servicing of more cable
    works, and more particularly to a scalable virtual channel for        modems 16 and/or enabling more throughput for each cable
    communication networks.                                               modem.

             BACKGROUND OF THE INVENTION                                             SUMMARY OF THE INVENTION

      Cable modems that are being deployed today allow high                 The preferred embodiment of the present invention
    speed Internet access in the home over a cable network,               achieves technical advantages as a communication network
    often referred to as a hybrid ?ber coax (HFC) network.                that utiliZes a scalable virtual channel (SVC) to more
    Cable modems (CM) are units, often referred to as customer            ef?ciently utiliZe bandwidth. Two or more physical channels
    premises equipment (CPE), that are connected to a personal            are used as a single virtual (logical) channel. An SVC CMTS
    computer (PC) or other computing device, for example. A          20   includes at least two physical layer (PHY) transmitters, and
    cable modem is adapted to communicate with a cable                    a SVC MAC function coupled to the transmitters. An SVC
    modem termination system (CMTS) that may include a                    cable modem having an SVC includes a MAC function and
    cable network provider’s headend. A cable modem is a                  at least two PHY receivers coupled to the MAC function.
    modulator/demodulator that receives Internet traf?c or infor             Disclosed is a data receiving device, comprising a SVC
    mation, data, TV signals, and telephony from a server            25   MAC function, a ?rst PHY receiver coupled to the SVC
    through the CMTS and puts it into a format recogniZable by            MAC function, and at least a second PHY receiver coupled
    a user’s PC, allowing a user to browse the Internet, and              to the SVC MAC function, wherein the SVC MAC function
    send/receive e-mail just as they would with a conventional            is adapted to converge the receipt of data transmission for
    modem on a PC. Using a cable modem over a cable network               the ?rst and second receivers.
    provides a much faster connection, being at least 10 times       30
                                                                             Further disclosed is a data transmission device, compris
    faster than a 56K modem, for example.
                                                                          ing a plurality of transmitters, a SVC MAC function coupled
       A cable modem performs modulation and demodulation                 to the transmitters, wherein the transmission device is
    and the operations necessary to interface with a PC or a local
                                                                          adapted to send data to a cable modem over at least two
    area network (LAN). A cable modem typically comprises a               physical channels adapted to be a single virtual channel.
    transmitter for upstream modulation of a data signal, usually    35
    in short bursts. The upstream direction refers to sending a             Also disclosed is a communication network, comprising a
    data signal from the user at the cable modem towards the              data transmission device including a plurality of transmit
    headend that serves as an upstream demodulator. The                   ters, a transmitting SVC MAC function coupled to the
    upstream signal may comprise a TV channel, program                    transmitters, and a data receiving device including a receiv
    selection or Internet data request information, for example,     40
                                                                          ing SVC MAC function, and a plurality of receivers coupled
    and may be a Quadrature Phase Shift Keying (QPSK)/16                  to the receiving SVC MAC function, wherein the transmis
    Quadrature Amplitude Modulation (QAM) signal at 3 Mbit/               sion device is adapted to send data to the data receiving
    s, for example. The cable modem also comprises a receiver             device over a plurality of physical channels adapted to be a
    for downstream demodulation of signals received from a                single virtual channel.
    transmitter in the headend that serves as a downstream 45               Also disclosed is a method of transmitting data, compris
    modulator. The downstream direction refers to sending a               ing receiving a data stream comprising packets to send to a
    data signal from the headend to the cable modem. The                  receiving device, sending a ?rst portion of the data stream
    downstream modulation/demodulation may be 64-QAM/                     packets to the receiving device over a ?rst carrier, and
    256 QAM at 27-56 Mbit/s, for example. Both the cable                  sending a second portion of the data stream packets to the
    modem and headend include MACs that control the media            50   receiving device over a second carrier, wherein the ?rst
    access control (MAC) sublayer of the communication net                carrier and the second carrier operate as a single virtual
    work. The communications between a cable modem and a                  channel for the data stream.
    CMTS typically are in accordance with an Internet protocol               Advantages of the invention include providing a solution
    (IP)/Ethernet standard and the Data Over Cable Service                having a wideband downstream logical channel (80-860
    Interface Speci?cation (DOCSIS) standard.                        55   Mbps and more) that is backward compatible with legacy
      In the US, signals are transmitted over a 100-860 MhZ               cable modems, scalable, and based on current PHY layer. A
    range in increments of 6 MhZ to each cable modem user,                single MAC is required for controlling at least two PHY
    with the CMTS servicing a hundred or so cable modem                   receivers of the SVC cable modem. The architecture is
    users, illustrated in the prior art drawing of FIG. 1. Each           scalable, and carriers of the same virtual channel may have
    carrier 22 occupies 6 MhZ (8 MhZ in Europe). The CMTS 10         60   different PHY parameters. The architecture is backward
    comprises a plurality of transmitters 12, each having a MAC           compatible, and each pair of signals may have synchronized
    14 associated therewith. Each transmitter 12 is adapted to            carrier frequencies and symbol clocks to allow improved
    transmit data over the cable network at a particular fre              phase noise performance. OptimiZed service may be
    quency having a bandwidth of 6 MHZ to cable modems 16                 achieved for any balance between legacy cable modems and
    (typically many more than one) that have been assigned that      65   SVC cable modems. Incremental and smooth deployment of
    frequency. Cable modem 16 comprises a receiver 18 and has             SVC cable modems may be implemented. In addition, the
    a MAC 20 associated therewith for receiving the data.                 system may operate at a very simple low power mode, and
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 51 of 126 PageID #: 16804


                                                       US 7,274,679 B2
                                 3                                                                     4
    may provide a very high quality of service (QoS). Addition             The term “channel” is de?ned herein as comprising a path
    ally, the present invention is DSP-friendly and parallel             from one device to one or more other devices (i.e., point
    processing-friendly.                                                 to-point or point-to-multi-point channels).
      Another advantage of the present invention is the fact that          The term “carrier” is de?ned herein as a data-carrying
    a system can be built Where the plurality of channels are            signal comprised of a single modulated tone. A carrier is a
    synchronized. This may be used by the receiver to improve            subset of a channel, With one or more carriers per channel
    the algorithm by reducing the phase noise, for example.              being used in accordance With the present SVC invention.
                                                                            A problem With the prior art communication architecture
             BRIEF DESCRIPTION OF THE DRAWINGS                           shoWn in FIG. 1 is that the doWnstream throughput is 5
                                                                         Mbaud at 30/40 Mbps in the US, and in Europe, 7 Mbaud
      The above features of the present invention Will be more           at 42-56 Mbps. There are a variety of advantages in increas
    clearly understood from consideration of the following               ing the channel bandWidth, such as, future applications
    descriptions in connection With accompanying draWings in             require much more throughput than this (e.g., 80 Mbps and
    Which:                                                               higher). A Wider channel is more ef?cient for broadcast and
      FIG. 1 illustrates a prior art cable modem and CMTS                multicast, and enables better statistical multiplexing. Factors
    communicating over a single channel;                                 driving this increased throughput requirement include more
       FIG. 2 shoWs a cable modem/CMTS communication                     ef?cient utiliZation data channels (Statistical Multiplexing),
    structure With a Wider bandWidth being used to transfer data;        higher peak throughput per single user, video transportation
      FIGS. 3a-3c shoW conceptual diagrams of the SVC MAC,               using Moving Picture Experts Group (MPEG) over IP (and
    PHY and SVC functionality;                                      20   other multi/broadcast), and Integrated Cable NetWork Archi
      FIG. 4 shoWs an embodiment of the present invention                tecture (ICNA): convergence of data, voice and video
    Where a legacy cable modem is serviceable by the same                streams on a single pipe.
    CMTS as the cable modem having a scalable virtual chan                  In many multi-user communications netWorks, it is desir
    nel;                                                                 able to expand the bandWidth When the demand for through
      FIG. 5 shoWs a solvable potential packet ?oW problem          25   put increases. Therefore, it is desirable that the netWork
    With the present invention;                                          Would be scalable, that is, increasing the channel bandWidth
      FIG. 6 shoWs a packet ordering algorithm in accordance             Would require minimal incremental cost and effort and result
    With an embodiment of the present invention;                         in maximal overall improvement. A scalable netWork Would
      FIG. 7 shoWs another packet ordering algorithm in accor            take advantage of all the bene?ts of a Wideband channel such
    dance With an embodiment of the present invention;              30   as higher throughput and better statistical load balance.
      FIG. 8 illustrates a solvable potential phase noise prob           When more bandWidth becomes available to the multi-user
    lem;                                                                 networks mentioned above there are a feW possible solu
      FIG. 9 shoWs a circuit to solve the phase noise problem;           tions, one being an increased Baud approach and another
      FIG. 10 shoWs an alternate circuit for solving the phase           being a netWork segmentation approach.
    noise problem; and                                              35     In an increased baud approach, the baud rate of the
      FIG. 11 shoWs an application of the SVC invention in a             netWork is increased Without changing the characteristics of
    ?ber-optic Dense Wavelength Division Multiplexing                    the transmission. The netWork layers, more speci?cally the
    (DWDM) system.                                                       PHY layer and the MAC sub -layer, are replaced With similar
      Corresponding numerals and symbols in the different                layers that operate at higher rate and may have other
    ?gures refer to corresponding parts unless otherWise indi       40   improved features such as higher spectral ef?ciency. For
    cated.                                                               example, a single-carrier signal Would remain a single
                                                                         carrier signal, but With a higher Baud rate, With only one
             DETAILED DESCRIPTION OF PREFERRED                           logical channel.
                       EMBODIMENTS                                         Increasing the Baud rate alloWs optimal utiliZation of the
                                                                    45   expanded bandWidth. The optimiZation is in the folloWing
       Prior art problems Will be discussed, folloWed by a               respects. First, there is no need for duplicate transmissions
    description of several embodiments and advantages of the             of broadcast and multicast packets. Second, all the channel
    present multi-carrier scalable virtual channel invention.            bandWidth is visible to all the users. Therefore, the channel
      The term “MAC function” is de?ned herein as comprising             can support the cases of statistical load distribution in Which
    circuitry and algorithm(s)adapted to perform MAC layer          50   the overall rate is not greater than the channel throughput.
    functions, Which include bandWidth management, packet                Third, the peak data rate that is provided to the users is
    encryption, handling payload header suppression, placing             maximiZed, and fourth, there is minimal average latency and
    Ethernet packets inside an MPEG cell, data encryption, data          good phase noise performance. Additionally, a single carrier
    concatenation, defragmentation, and deconcatenation, as              With a high symbol rate is more robust to a given phase noise
    examples.                                                       55   level than a single carrier With loWer symbol rate.
      The terms “SVC reordering manager” and “SVC ?oW                       HoWever, there are disadvantages to increasing the Baud
    manager” are de?ned herein as comprising circuitry, soft             rate. Legacy stations, e.g. existing cable modems, that
    Ware, algorithm, and storage media coupled to the CM MAC             typically cannot support the higher symbol rate must use a
    and CMTS MAC, respectively, that handle issues that are              different frequency band, thus increasing the spectral occu
    speci?c to the SVC, e.g. Which channel to use. The SVC          60   pancy of the netWork. Alternatively, existing cable modems
    reordering manager and SVC ?oW manager may comprise,                 must be replaced. Therefore, increasing the Baud rate
    as examples, a processor or processors, state machine, other         induces a very high cost and can be impractical in many
    circuitry, combination logic, and/ or storage media. The SVC         cases.
    ?oW manager may also be embedded Within the CMTS                       A netWork segmentation approach involves increasing the
    MAC hardWare and/or softWare. A MAC function and SVC            65   number of carriers, With each carrier being a physical and
    ?oW manager may comprise softWare operating on the same              logical channel. Each channel is managed independently, in
    processor, for example.                                              a similar manner to a channel or channels that existed before
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 52 of 126 PageID #: 16805


                                                         US 7,274,679 B2
                                  5                                                                     6
    the expansion. The users are divided among the old and neW            similar to legacy MACs. Each one of the MACs 115 is
    channels. Each user is served by a single narroWband                  coupled to a single PHY 112 (PHY1, PHY2) that may be
    channel. At least some of the channels have PHY layer and             similar to the prior art PHY.
    MAC sub-layer that are identical to and compatible With the             FIG. 30 illustrates a SVC cable modem 150 including a
    legacy stations.                                                      cable modem SVC subsystem 164. The CM SVC MAC 167
      The network segmentation approach Which increases the               is comprised of SVC reordering manager 163 and a plurality
    number of independent carriers alloWs for backward com                of MACs 159. SVC subsystem 164 comprises a single SVC
    patibility because the channels that are used prior to the            reordering manager 163 that has a single packet output and
    expansion are not used. However, this approach lacks the              is responsible for receiving the packets from a plurality of
    bene?ts that increasing the Baud rate has, described above.           channels (broadcast and multicast packets may be elimi
      FIG. 2 shoWs a cable modem/CMTS communication                       nated), and for sending them in the appropriate order
    structure that demonstrates the increased Baud approach. A            through the single output. The SVC subsystem 164 also
    single-carrier With a double Baud rate (12 MHZ or more) has           comprises a plurality of MAC 159 layers (MAC1, MAC2)
    been suggested. Rather than sending data destined for a               that are similar to legacy CM MACs. Each one of the MACs
    cable modem 16 over a 6 MHZ band 22 (as in FIG. 1), data              159 is coupled to a single PHY 162 (PHY1, PHY2) that may
    is sent over a 12 MHZ band (FIG. 2) for a particular PHY 48           be similar to the prior art PHY.
    and MAC 50. Some advantages of this single-carrier con                   FIG. 4 shoWs an embodiment of the present invention
    ?guration include requiring no change in the PHY 48 and               Where a legacy cable modem 16 is serviceable by the same
    MAC 50, except for a 2-fold (or N-fold) Baud rate. No neW             CMTS 100 as the present scalable virtual channel (SVC)
    speci?cations are requiredexcept of the Baud rate change. A      20   cable modem 158 having a SVC subsystem 164. The CMTS
    better phase-noise performance is achieved than loW-Baud              100 comprises a PHY layer Which includes a plurality of
    single carrier, thus alloWing higher constellations With exist        transmitters 112. The transmitters 112 are coupled to SVC
    ing tuners. Also, the netWork is more robust to ingress and           MAC 114. The transmitters 112 may be adapted for higher
    channel distortion.                                                   constellations such as 1024 QAM, and are adapted to
                                                                     25   synchroniZe the symbol rate of the channels 170, for
      HoWever, there are several disadvantages to the proposed
    con?guration shoWn in FIG. 2. First, it is not backWard               example. The CMTS transmitter SVC MAC 114 is prefer
    compatible and not scalable. Longer equaliZers are required,          ably adapted to operate at 100 Mbps or more and is
    and there is less burst robustness. There is a high poWer             responsible for distributing the doWnstream packets into the
    requirement, and the solution is less applicable for digital          channels 170. The cable modem reordering manager 163 is
                                                                     30
    signal processors (DSPs).                                             responsible for reordering the packets in the right order.
      FIG. 3a shoWs a high-level illustration of a preferred                The CMTS SVC MAC 114 includes an SVC ?oW man
    embodiment of the present invention. The SVC MAC 144 is               ager 168 and management softWare. The CMTS manage
    coupled to a plurality of PHY components 140, and each one            ment softWare speci?es for each SVC CM 158 and legacy
    of them either transmits or receives data over a single               CM 16 the channels 170 upon Which it is required to receive
                                                                     35
    channel 142. A dual (or more) carrier 142 transmission or             data. The CMTS management softWare also con?gures the
    reception by tWo PHY layers 140 is converged by a single              SVC ?oW manager 168 With this channel information. The
    SVC MAC 144. Each carrier 142 occupies 6 MhZ (8 MhZ in                SVC ?oW manager 168 receives data packets and transmits
    Europe), as in the prior art con?guration shoWn in FIG. 1.            the data packets in the appropriate channel. The SVC ?oW
    The SVC 146 handles the virtual channel functionality.                manager 168 management softWare may be implemented in
                                                                     40
      The embodiment of FIG. 3a is backWard compatible                    hardWare but preferably is implemented in softWare. The
    because the PHY characteristics of each carrier are not               CMTS 100 is adapted to send data to SVC cable modem 158
    changed. Therefore, a legacy modern with a single carrier is          over a plurality of physical channels 170 adapted to be a
    capable of receiving information from one of the carriers. It         single virtual channel.
    is the responsibility of the SVC transmitter MAC to forWard      45
                                                                            The CMTS 100 is adapted to transmit data by receiving
    all the information sent to this receiver through the carrier         data to send to a receiving device such as a SVC cable
    that the receiver is tuned to. (The same argument holds for           modem 158, sending the data over either the ?rst carrier or
    the case When an SVC With N>2 carriers is used, and the               the second carrier to the receiving device, Wherein the ?rst
    legacy receiver is capable of receiving M<:carriers). The             carrier and the second carrier operate as a single virtual
    transmitter’s MAC 144 is responsible for distributing the        50
                                                                          channel 164 for the data.
    doWnstream packets into the channels. The receiver’s MAC                 SVC cable modem 158 includes a plurality of PHY
    144 is responsible for collecting the packets in the right            receivers Rx1/Rx2 (shoWn generally as 162) coupled to the
    order. Carriers of the same virtual channel SVC 146 may               MAC 159. The SVC cable modem 158 includes a SVC
    have different PHY parameters (constellation, interleaver             channel Rv (164) as shoWn. The SVC cable modem MAC
    parameters, etc.). Each pair of signals may have synchro         55   167 preferably includes a SVC reordering manager 163.
    niZed carrier frequencies and symbol clocks to alloW                  Preferably, the receivers 162 are adapted to operate at 1024
    improved phase noise performance. The SVC invention                   QAM and include a joint phase loop. Preferably, SVC MAC
    enables high throughput in the CATV doWnstream channel,               167 is adapted to operate at 100 Mbps or more. The SVC
    in order to enable better channel utiliZation.                        MAC function 167 is adapted to converge the receipt of data
       FIG. 3b shoWs a CMTS SVC subsystem 146. The CMTS              60   transmission for the ?rst and second PHY receivers Rx1/
    SVC MAC 114 is comprised of SVC ?oW manager 168 and                   Rx2.
    a plurality of MACs 115. SVC subsystem 146 comprises a                   The SVC cable modem 158 is adapted to receive data by
    single SVC ?oW manager 168 that has a single packet input             receiving data from a ?rst carrier 170, receiving data from
    and is responsible to transmit each packet through the                a second carrier 170, and merging the data from the ?rst
    appropriate channel (broadcast and multicast packets may be      65   carrier With the data from the second carrier, Wherein the
    duplicated). The SVC subsystem 146 also comprises a                   ?rst carrier and the second carrier operate as a single virtual
    plurality of MAC 115 layers (MAC1, MAC2) that are                     channel for the data.
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 53 of 126 PageID #: 16806


                                                         US 7,274,679 B2
                                   7                                                                      8
       There are several advantages to the multi-carrier SVC                data packets according to start of transmission time. The
    architecture shown in FIGS. 311-30 and 4. A single SVC                  CMTS 100 may send each packet to the carrier 170 With the
    MAC 167 is required for the SVC cable modem 158. The                    shortest queue, for example, in time units, rather than data
    architecture is scalable, meaning that tWo or more, (eg four,           units. The cable modem 158 determines the correct packet
    six or more) 6 MHZ channels 170 (or 8 MHZ for Europe)                   order according to the time of arrival. Additional buffering
    may be utilized With the SVC 164. Several reordering
                                                                            may be required at the cable modem 158 With the unicast
    methods With different performance/complexity tradeolfs
    are considered and Will be described further herein.                    scheme. To optimize QoS, (eg to prevent packet DP2 from
       In addition, carriers of the same virtual channel may have           being deferred until packet DP1 is completely received,
    different PHY parameters (constellation, interleaver param              although packet DP2 may be from a different service How
    eters, etc.). The architecture is backward compatible, mean             and require high QoS) more complex scheduling may be
    ing that one or more of the cable modem receivers may be                implemented, such as setting a different queue for each
    legacy single-carrier cable modems 16 being identical to the            MAC address.
    current DOCSIS speci?cation, as shoWn in FIG. 4. Each pair                Unicast packets, Which refer to transmitting packets to
    of signals may have synchronized carrier frequencies and
                                                                            one addressee, are transmitted over one or more of the
    symbol clocks to alloW improved phase noise performance,
                                                                            common carriers that are used by both stations. When there
    bene?cial When 1024 QAM is used, for example. The
    architecture may be supported by existing PHY.                          is more than one such carrier, the choice of the carrier (or
       Furthermore, the present invention alloWs nearly optimal             carriers) is made by the transmitting station MAC 114.
    service for any balance betWeen legacy cable modems 16             20     The method chosen can be one the folloWing methods, a
    and SVC cable modems 158. The incremental and smooth                    combination of them or others, for example. One alternative
    deployment of advanced SVC cable modems 158 may be                      is to transmit the Whole packet over one carrier. The carrier
    implemented. Optimal service may be achieved When the                   is chosen according to a pre-determined criterion such as
    various cable modems 16/158 have different channel con                  shortest queue, Where “shortest queue” may be in the sense
    ditions. The system may operate at a very simple loW poWer         25   of shortest time, shortest data queue, shortest latency or
    mode, and may provide a very high quality of service (QoS).             other sense, for example.
    Additionally, the present invention is DSP-friendly and
                                                                              Another alternative is to distribute the packet data over
    parallel processing-friendly eg for the PHY 162 and SVC
    MAC 167.                                                                more than one of the common carriers of the transmitting
      Another advantage of the present invention is the fact that      30   and receiving stations. This method can guarantee minimal
    a system can be built Where the plurality of channels are               latency and practically identical behavior as increasing the
    synchronized. This may be used by the receiver to improve               Baud rate option With the data rate being the combined data
    the algorithm by reducing the phase noise, for example, to              rates of the carriers.
    be described further herein.                                              A further alternative is to choose a carrier or carriers
       The CMTS MAC 114 preferably includes a SVC ?oW                  35   according to QoS or other criteria determined by a classi?er.
    manager 168 for ef?cient distribution of the packets to the             Other criteria may comprise, for example, the packet MAC
    carriers. Because messages may not necessarily arrive at the            address, the packet length, or others. For example, one
    SVC cable modem 158 in the transmitted order, a SVC                     carrier can be reserved for latency-sensitive packets, e.g.
    reordering manager 163 may be required in the cable                     voice packets. When a classi?er is used, QoS performance
    modem MAC 160. FIG. 5 shoWs in general at 200 a potential          40
                                                                            of the proposed method can be better than the increased
    packet ?oW issue With the present invention that may be                 Baud approach, i.e. latency of high QoS packets can be
    alleviated With a SVC reordering manager 163 in the SVC
                                                                            shorter than in the increased Baud approach.
    cable modem 158 MAC 160, for example. Data packets DP1
    through DP4 (shoWn at 202) are sent by the CMTS 100 With                   FIG. 6 describes a portion of the algorithm of the SVC
    instructions from the MAC 168 to schedule the data packets         45   ?oW manager 168. The How manager 168 is responsible for
    in a particular PHY, for example, for DP1 to arrive in                  identifying the data How. There are tWo types of data ?oWs:
    receiver Rx1 (shoWn at 204) and DP2 through DP4 to arrive               in one type, the order is important, e.g. user datagram
    in receiver Rx2 (shoWn at 206). The SVC cable modem                     protocol (UDP), and in the other type, the order is not
    MAC SVC reordering manager 163 is adapted to reorder the                important, e.g. transmission control protocol (TCP). To
    packets in the order shoWn at 210 rather than in the order         50   simplify the implementation of the SVC cable modem 158,
    shoWn at 208, a possible ordering sequence if a SVC                     the SVC ?oW manager 168 sends data packets for Which the
    reordering manager 163 is not utilized.                                 order is important according to the algorithm that Will enable
       The latency (i.e. the time betWeen the arrival of a packet           the SVC reordering manager 163 in the SVC CM 158 to
    to the transmitting station until the end of reception by the           easily combine packets from the tWo or more data streams
    receiving station) of the carriers is not necessarily identical    55   one after one, Without adding any algorithm to verify Which
    due to different queue lengths and PHY parameters (spectral             one of them should be ?rst. For data packets for Which the
    ef?ciency, interleaver lengths, etc.). Therefore, the order of          order is not important, the How manager 168 sends those
    the packets in the receiving station may be different than the          packets in a Way that Will increase the netWork capacity,
    original order. It is desirable to recover the original order of
                                                                            even if the SVC CM 158 might change the order of the
    the packets.                                                       60
                                                                            packets.
       Several ordering and reordering methods may be imple
    mented With the SVC feature. Unicast, shortest queue,                     A How chart for a possible unicast scheduling method is
    enumerated, threshold, broadcast, and multicast scheduling              shoWn in FIG. 6. The algorithm enables e?icient use of the
    and reordering schemes are present herein although other                channels. The algorithm also veri?es simplicity of the cable
    scheduling and reordering schemes may be utilized.                 65   modern design 158. Table l de?nes acronyms that are used
       A possible solution for the reordering problem in a                  in the How chart. The algorithm is preferably performed by
    multi-carrier MAC unicast scheduling scheme is to order                 the CMTS 100, for example.
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 54 of 126 PageID #: 16807


                                                                US 7,274,679 B2
                                     9                                                                       10
                                                                               multicast packets. This scheme allows for improved QoS
                                  TABLE 1                                      because short packets are not delayed by long packets in
                                                                               other carriers. Such a scheduling scheme can guarantee QoS
       Acronym      De?nition               Description                        signi?cantly better than a prior art single-carrier approach.
        DS          Data stream                                                  Another alternative schedule scheme, for example, is a
        SC          Supported carriers      The carriers that the cable        threshold method, in which packets to a given MAC address
                                            modem supports (bit map)           are sent in one physical channel by default. This alternative
        LU          Last used               The carrier that the cable
                                            modem used in the
                                                                               is essentially a subset of the threshold scheme described
                                            previous time for the data         with reference to FIG. 6. The results are identical when
                                            stream                             Num(SC) is not 1 which is always the case in SVC. If the
        LT          Last time               The time that the last             CMTS 100 decides to change the physical channel of a
                                            packet of the data stream
                                            was sent
                                                                               MAC address, there must be a minimal delay (“threshold”)
        TR          Threshold               The minimum time that              between the last packet sent on the old channel, and the ?rst
                                            should pass between the            packet sent on the new channel. The “threshold” must be
                                            transmutation start of the         large enough to guarantee that the packets are received in the
                                            consecutive message that
                                            use different channels
                                                                               correct order (appropriate packet size).
                                            (may be global)                      FIG. 7 illustrates at 250 a ?ow chart for the threshold
                                                                               scheduling scheme. The DS is identi?ed, and the DS record
                                                                               is read (252). “tt0” represents the last time and “ttl” repre
    The algorithm may be performed for each data stream                   20   sents the current time. If tt1-tt0 is less than the threshold
    separately, but typically will be performed for each Ethernet              time, then the channel is assigned to the last channel (256)
    MAC address. The CMTS 100 may identify that some of the                    and the channel information is saved (258). If tt1-tt0 is not
    data streams do not require ordering from the transport                    less than the threshold time, then the length of the DS is
    media, e.g. TCP, and the CMTS 100 will not order these                     compared. If the available length of the ?rst channel (chan
    packets.                                                              25   nel 1) is greater than the available length of the second
      The cable modem 158 receives messages from all the                       channel (channel 2) (260), the channel is assigned to channel
    channels it is connected to, orders them and sends them to                 2 (262) and the channel information is saved (258). If the
    the central processing unit (CPU) of the CPE, for example,                 available length of the ?rst channel (channel 1) is not greater
    a PC (not shown). The cable modem 158 orders the mes                       than the available length of the second channel (channel 2)
    sages according to the arriving time. Because there is a              30   (260), the channel is assigned to channel 2 (264) and the
    threshold that veri?es that the messages of a speci?c stream               channel information is saved (258).
    that required ordering will not be sent with overlap on two                   Two other scheduling schemes comprise a broadcast (i.e.
    different channels.                                                        packets are transmitted to all the stations) or multicast (i.e.
                                                                               packets are transmitted to more than one station but not all
       Referring to FIG. 6, which represents at 220 a ?ow chart           35   the stations) scheduling schemes. In these schemes, broad
    for a cable modem 158 supporting two (or more) channels                    cast/multicast packets may need to be transmitted in more
    170 and a CMTS 100 that supports ordering, the DS is                       than one carrier, when legacy cable modems 16 are present.
    identi?ed, and the DS record is read (222). If the number of               Multi-carrier SVC cable modems 158 need to forward only
    supported channels is equal to one (224), the channel                      one replica of the packet, and discard the rest. An option is
    assigned is the last used channel (226). If the number of             40   to enumerate the packets, e.g., assign a serial number to each
    supported channels is not equal to one (224), then if the last             broadcast/multicast packet. The SVC cable modem 158
    time plus threshold is larger than the send time (228), the                forwards the ?rst appearance of each packet, and discards
    channel assigned is the one with the shorter queue (230).                  the rest. Another option is for the cable modem 158 to
    However, if the last time and threshold is not larger than the             receive packets with a given broadcast/multicast MAC
    send time (228), the channel assigned is the last used                45   address from one speci?c physical channel. The cable
    channel (234). The channel and other information are then                  modem 158 then discards packets with this address in other
    saved (232).                                                               physical channels.
      In a shortest-queue reordering scheme, the transmitter 112                  Broadcast and multicast packets are transmitted over one
    forwards the packet to the carrier 170 that has the shortest               or more of the common carriers such that they are received
    queue (among the appropriate carriers). The receiver 162              50   by all the required receiving stations (i.e., in the case of
    can determine the packet order according to the packet                     broadcast messages, all the stations; and in the case of
    transmission start time of each packet.                                    multicast messages, all the stations subscribing to the mul
       An alternative scheme is an enumerated reordering                       ticast group). When there is more than one such carrier, the
    scheme. In this scheme, each packet is enumerated with a                   choice of the carrier (or carriers) is made in a similar manner
    serial number. The receiver can recover the original packet           55 to the unicast case.
    order according to these numbers. The advantage of this                      When there is no single carrier that is common to all the
    method is that packet order recovery can be done separately                relevant stations, the packet is transmitted in multiple copies
    for different packet sequences (for example, according to the              over a few carriers, such that all the addressees receive at
    IVIAC address). This results in less latency for streams of                least one copy of the packet. However, some stations may
    short packets. In DOCSIS downstream channels, the enu                 60   receive more than one copy of the packet, and the additional
    meration can be done in the extended header of the MAC by                  copies should then be discarded, which can be accomplished
    de?ning such a type in this ?eld. For example, each enu                    by enumerating the packets. Multiple copies of the same
    merated packet is assigned a serial number that is transmit                packet should have the same serial number, for example.
    ted in the extended header. Numbering may be general, or                   When the receiving station receives more than one packet
    per each MAC address, for example. This scheme requires               65   with the same serial number, it forwards only one copy. The
    additional overhead of 2-3 bytes per packet. A similar                     enumeration can be done over all the packets of the channel
    mechanism is required to avoid duplicates of broadcast/                    or separately for each MAC address.
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 55 of 126 PageID #: 16808


                                                        US 7,274,679 B2
                                 11                                                                    12
       In a broadcast scheduling scheme, the CMTS 100 is                  the most signi?cant contributors to the phase noise. There
    adapted to realize the channels that the cable modems 158             fore, the receiver can jointly track the carrier phase of all
    are Waiting for broadcast. The CMTS 100 is adapted to                 carriers by a tracking loop.
    duplicate the broadcast message, and send it to each one of              A circuit 300 for solving the phase-noise problem When
    these channels. The cable modem 158 is adapted to de?ne on            implementing the SVC, comprising a Wide band loop is
    Which channels it is required to receive broadcasts from. The         shoWn in FIG. 9. Note that some elements of the modem
    cable modem 158 is also adapted to transfer all the broadcast         such as equalizers, gain loop, timing tracking circuitry and
    messages for these channels, and discard all the broadcast            others Were omitted from the ?gure, as they are implemented
                                                                          as in a conventional modem and are not relevant to the
    packets that are arriving from the other channels.
                                                                          invention. The ?gures describes only the part of the modem
       In a multicast scheduling scheme, the CMTS 100 may use             that is affected by the phase noise reducing circuitry. Chan
    one of the channels for multicast messages, because the               nel 1 is coupled to a mixer 316 that is adapted to doWn
    required capacity for multicast and the number of modems              convert the channel 1 signal from passband to baseband. The
    158 that Will use the multicast scheme may be loW. Each               mixer 316 is coupled to the input of slicer 302. The slicer
    cable modem 158 that needs to receive multicast messages              302 comprises a demapper from Which the processing is as
    in a speci?c period of time should be able to obtain this             in a conventional modem. The slicer 302 input and output
    information. HoWever, When the multicast capacity groWs,              are coupled to a phase detector (PD) 306. PD 306 is coupled
    the CMTS 100 Will send most of the multicast messages for             to sWitch S1. Channel 2 is coupled to mixer 318, slicer 304,
    most of the multicast MAC addresses to one of the channels,           PD 308, and sWitch S1 similarly. SWitch S1 is coupled to a
    but some of the multicast MAC addresses Will be transferred      20   loop ?lter 310, and loop ?lter 310 is coupled to a Numeri
    to a different channel. The CMTS 100 is responsible for               cally Controlled Oscillator (NCO) 312. NCO 312 is coupled
    updating the cable modems 158 With the channels that are              to an eJX function 314. The eJX function 314 is coupled to
    used for each of the multicast MAC addresses. The CMTS                multipliers 316 and 318.
    is also adapted to duplicate multicast messages, and send                The Wide-band loop shoWn in FIG. 9 may be implemented
    them on some channels When there are cable modems 158 25              if the symbols have T/2 offset, Where T is the symbol period.
    that cannot receive these messages from one channel. For The carriers channel 1 and channel 2 are jointly up-con
    example, the CMTS 100 may transfer cable modems 158                   verted in the CMTS and doWn-converted in the CM With the
    from one channel to another to reduce the message dupli               same local oscillators (not shoWn). Carriers channel 1 and
    cation. From the cable modem 158 standpoint, there is a               channel 2 use the same symbol clock reference. There is an
    channel that is described as the default multicast channel. In   30   offset of TS/2 betWeen the symbol clock transitions of the
                                                                          carriers.
    addition, for each multicast MAC address, the CMTS 100
    may de?ne for each cable modem 158 on Which channels it                  In the transmitter 112 the carriers 170 are divided into one
    is responsible for receiving this message. For each multicast         or more groups. Each group should comprise at least tWo
    MAC address, the cable modem 158 is responsible for                   carriers 170. All the carriers 170 Within a group of N carriers
    receiving all the packets only from one channel.                 35   preferably have the folloWing characteristics: identical sym
                                                                          bol rate (RS), synchroniZed symbol clocks (i.e. their symbol
      The SVC architecture having an SVC CMTS 100 and an
                                                                          clocks are locked to the same reference), there is an offset of
    SVC cable modem 158 preferably is adapted to support                  TS/N betWeen the symbol phases of the carriers, Where
    1024 QAM doWnstream, Which increases the spectral effi                Ts:l/R and all the carriers of the group are jointly up
    ciency by 25% and alloWs 100 Mbps in 12 MHZ bandWidth.           40   converted.
    HoWever, using 1024 QAM presents some challenges. 1024                  In the receiver, there is a joint phase tracking for the
    QAM may present a phase-noise problem, Which is solvable,             carriers of each group. Each carrier produces a phase error
    and tWo solutions are provided here. It is advantageous               input to the loop at a symbol rate (RS). Since the symbol
    (though not mandatory) that the carriers of the SVC Would             phases of the carriers are evenly distributed, there Will be a
    be in adjacent channels and occupy the same spectral band        45   phase error input to the joint phase tracking loop at a rate of
    as if the Baud Were increased. When the carriers are in
                                                                          NR5. This is the same rate of the increasing the Baud rate
    adjacent channels, it is easier to transmit them With a single        option (single carrier) that occupies the same bandWidth as
    up-converter and receive them With a single tuner. This               the group of carriers. Therefore, the loop can achieve the
    reduces the cost and improves the phase noise performance.            same performance as increasing the Baud rate.
       An advantage of the increased Baud approach is that for       50     An alternative circuit 400 for solving the phase-noise
    a given phase noise environment, a better performance may             problem When implementing the SVC, comprising a doWn
    be achieved than With a single narroWband signal. The                 converter Local Oscillator (LO) is shoWn in FIG. 9. Channel
    reason is that When a high symbol rate is used, the phase             1 is coupled to a mixer 416 that is adapted to doWn-convert
    tracking loop has Wider bandWidth, and therefore can com              the channel 1 signal from passband to baseband. The mixer
    pensate for a larger portion of the phase noise. This is         55   416 is coupled to the input of slicer 402. The slicer 402 input
    demonstrated in FIG. 8. A phase tracking loop bandWidth of            and output are coupled to a phase detector (PD) 406. PD 406
    a single carrier/loW baud rate signal is shoWn at 270, and a          is coupled to adder 418. Adder 418 is coupled to a loop ?lter
    phase tracking loop bandWidth of a single carrier/high baud           410, and loop ?lter 410 is coupled to a NCO 412. NCO 412
    sync multi-carrier/loW baud signal at 272. The carrier phase          is coupled to an eJX function 414 Which is coupled to mixer
    noise is shoWn at 274. In loW symbol rates, the bandWidth        60   416. An optional processor 420 comprising a DSP, for
    of the tracking loops is narroWer. Therefore, a larger portion        example, is coupled to adder 418. A doWn converter LO is
    of phase noise is not tracked. This implies stricter phase            the device used in the modem 158 to convert the signal from
    noise restrictions on the tuner Within the PHY receiver 162,          RF to IE. This LO is comprised of a frequency reference
    especially When high constellations (1024 QAM) are used.              signal 430, PD 428, a loop ?lter 422 a Voltage Controlled
       HoWever, When multiple carriers are jointly up-converted      65   Oscillator (VCO) 424 and a frequency divider 426. The
    and doWn-converted by the same local oscillators (LO), they           frequency reference signal 430 is coupled to PD 428 that is
    all practically have the same phase noise, because these are          coupled to processor 420. PD 428 is also coupled to loop
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 56 of 126 PageID #: 16809


                                                         US 7,274,679 B2
                                  13                                                                     14
    ?lter 422. Loop ?lter 422 is coupled to Voltage Controlled                 The SVC approach described herein alloWs for an effi
    Oscillator (VCO) 424. The output of VCO 424 is coupled to               cient loW-poWer mode that can be activated When energy
    a frequency divide by N function 426 Which is coupled to                resources are scarce, for example, in battery-poWered sta
    PD 428.                                                                 tions or during electricity breakdown When a backup battery
      Because a major contributor to the phase noise is the                 is operated. In this case it is desirable to reduce the symbol
    receiver 162 doWn-converter, samples of the LO of the                   rate of the station’s transmitter and/or receiver in order to
    receiver 162 doWn-converter can be used to compensate the               decrease the poWer consumption of the station. In the prior
    phase noise. This circuit and method is applicable also for 6           art (single carrier), reducing the symbol rate of the carrier
    MHZ signals.                                                            brings about reduction of the overall netWork throughput,
       The CMTS 100, cable modem 158 and method for                         including stations that do not need reduced-poWer operation.
    scalable data communications channels described herein is               HoWever, When the present SVC approach is used, a loW
    applicable for packet netWorks With multi-user Channels,                poWer mode can be achieved using a single carrier by the
    particularly, point to multi-point channels (such as the cable          station. In this case, there is no reduction in the spectral
    television (CATV) doWnstream channel and Local Multi                    ef?ciency of the transmissions that are related to the loW
    point Distribution System (LMDS) doWnstream channel),                   poWer station because it Would occupy less bandWidth that
    multi-point to point channels (such as the CATV upstream                Would be available to other stations (either in loW-poWer
    channel and LMDS upstream channel) and multi-point to                   mode or not). For example, in CATV doWnstream channel,
    multi-point channels (such as home phone--Wire netWorks                 When a receiving station is in loW-poWer mode, it uses a
    (HomePNA)). Although the method is applicable to all these              single carrier. The rest of the carriers can be used by the
    channel types, it is particularly bene?cial CATV doWn              20   central of?ce for transmission to other station (either in
    stream applications.                                                    loW-poWer mode or not), assuming that the central o?ice is
                                                                            not in loW-poWer, Which is usually the case.
       The CMTS 100, cable modem 158 and method having a
                                                                              The Scalable Virtual Channel (SVC) may be added as an
    SVC 164 are scalable and alloW for gradual expansion of the
                                                                            enhancement to the DOCSIS protocol that enables increas
    netWork bandWidth With incremental investment in equip
    ment, ef?cient utiliZation of the spectral resources and
                                                                       25   ing the doWnstream capacity. The SVC feature is backWard
    backWard compatibility With the stations installed prior to             compatible to the existing DOCSIS standard.
                                                                              Although the invention is described herein for use With
    the bandWidth expansion (“legacy” stations). The method
    alloWs for high utiliZation of the improved statistical char            signals via ?ber-optic and coaxial cables in a cable TV
    acteristics of a Wideband channel and can guarantee good                environment, it is anticipated that the present invention is
                                                                            effective in other data transmission devices and systems
    QoS. Additionally, it alloWs for loW poWer consumption
    When poWer resources are scarce.
                                                                            such as telephony, Wireless, ?beroptic and satellite applica
                                                                            tions, for example. The present invention is applicable in any
      These advantages are achieved by the folloWing: When                  communications netWork that has more than one channel
    neW bandWidth is available for a channel, it is used for                from one point to another point, or from a central point to
    transmission of carrier (or carriers) in addition to the carrier        multi-point; such as, connecting tWo routers through tWo
    (or carriers) that existed in the channel before the bandWidth          Ethernet ports.
    expansion. In all the stations that support the Wider band                 For some technologies, the best solution for increasing the
    Width, all the carriers are managed by a single MAC 163,                channel bandWidth is by adding a virtual channel as
    thus comprising a single virtual Wideband channel. A trans              described herein, because it is very di?icult to implement a
    mission betWeen a pair of stationsis performed in one or           40   higher rate PHY layer, e.g., DWDM, satellite, or it is
    more of the carriers 158 supported by both stations.                    cost-prohibitive. For example in a satellite, the satellite
      The present invention has the bene?ts of the increased                transponder must be modi?ed. Referring to FIG. 11, shoWn
    Baud rate approach and also of increasing the number of                 at 500 is the present SVC invention in use in a ?ber-optic
    carriers. The invention comprises multiple carriers, and at             DWDM netWork. Central of?ce (CO) router 510 is adapted
    least one of them may have a PHY layer that is identical to        45   to send information over ?beroptic 520 using a plurality of
    the legacy stations. The expanded netWork MAC 114 sup                   Wavelengths 521, 522, 523, 524. Routers 501, 502, 503 are
    ports the legacy netWork MAC 16. HoWever, a station that                coupled to the ?ber 520 using add/drop units 511, 512, 513.
    supports the expanded bandWidth has a MAC sub-layer that                In the Figure, there are tWo types of routers. One of them can
    controls all the carriers 158 Within the station’s bandWidth.           receive only one Wavelength (e.g. router 501 is adapted to
    The method provides most of the bene?ts as increasing the          50   receive Wavelength 524), and the other type of router can
    Baud rate, While being backWard compatible With legacy                  receive more than one Wavelength (e. g. router 502 is adapted
    stations 16. The scalable multi-carrier approach disclosed              to receive Wavelengths 521 and 523, and router 503 is
    herein achieves the performance of a Wideband single                    adapted to receive Wavelengths 521 and 522). Using the
    carrier, thus, it is called a scalable virtual channel (SVC).           SVC technique and algorithm disclosed herein, the central
       The channel consists of multiple carriers Within the allo       55   of?ce router 510 may have one virtual channel When each
    cated bandWidth. The carriers do not have to have identical             one of the routers 501, 502, 503 speci?es to receive some
    PHY layer (i.e. symbol rate, modulation scheme, forWard                 speci?c Wavelengths. This may be used, for example, for
    error correction, etc.) Each station in the netWork can                 more ef?cient multi-casting using Wavelength 521 because
    transmit and/or receive over one or more of the carriers.               Wavelength 521 is received by both router 501 and router
    Legacy stations use a portion of the available carriers. There     60   502.
    may be different generations of legacy stations. Each gen                 While the SVC invention disclosed herein for use in the
    eration use a different number of carriers and/or carriers With         doWnstream communications, it is also bene?cial for
    different characteristics (symbol rate, modulation, etc.). The          upstream communications.
    stations of the “youngest” generation typically use all the                While the invention has been described With reference to
    carriers and are backWard compatible With the legacy sta           65   illustrative embodiments, this description is not intended to
    tions (i.e. they can receive from and/or transmit to the legacy         be construed in a limiting sense. Various modi?cations in
    stations).                                                              combinations of the illustrative embodiments, as Well as
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 57 of 126 PageID #: 16810


                                                         US 7,274,679 B2
                                  15                                                                     16
    other embodiments of the invention, Will be apparent to                   4. A method according to claim 1, further comprising:
    persons skilled in the art upon reference to the description.             con?guring a data How manager function at the ?rst
    It is therefore intended that the appended claims encompass                  device With information of the plurality of channels
    any such modi?cations or embodiments.                                        used to form said single scalable virtual channel (SVC).
      What is claimed is:                                              5      5. Amethod according to claim 1, Wherein the plurality of
      1. Amethod of scalable multi-carrier data communication,              channels correspond to a plurality of transmitters at the ?rst
    said method comprising:                                                 device and a plurality of receivers at the second device.
      receiving a ?rst data stream, comprising a plurality of                 6. A method according to claim 5, Wherein each trans
        packets, in a ?rst device;                                          mitter and receiver is associated With a media access con
      determining a plurality of channels, Wherein each channel             troller function in the corresponding device.
        consisting of a multiple carriers Within an allocated                  7. Amethod according to claim 6, Wherein a ?rst scaleable
        bandWidth and each carrier capable of being a physical              virtual channel media access controller includes all media
         and logical channel;                                               access controllers and transmitters in the ?rst device.
      forming a single scalable virtual channel (SVC) having                   8. A method according to claim 6, Wherein a second
         consisting of at least a ?rst carrier and at least a second        scaleable virtual channel media access controller includes all
         carrier, said SVC for transmission of packets to a                 media access controllers and receivers in the second device.
        second device;                                                        9. A method according to claim 1, Wherein packets are
      dividing the plurality of packets of the ?rst data stream             modulated over a plurality of carriers corresponding to the
         among tWo or more of the plurality of physical-chan                plurality of physical channels.
         nels for transmission to the second device.                   20     10. A method according to claim 1, Wherein each one of
      2. A method according to claim 1, Wherein a software                  the plurality of channels has a plurality of physical param
    management function determines the plurality of channels at             eters that are different from other physical channels.
    the ?rst device and informs the second device Which of the                11. A method according to claim 1, further comprising:
    plurality of channels form said single scalable virtual chan              routing packets to the plurality of physical channels based
    nel (SVC) and to use for receiving the packets.                    25        on channel load of each physical channel.
       3. A method according to claim 2, further comprising:                  12. A method according to claim 1, further comprising:
       at the second device, receiving the plurality of packets on            scheduling packets based on a threshold.
         single scalable virtual channel (SVC);                               13. A method according to claim 1, Wherein packets are
                                                                            transmitted according to one or more of a unicast scheduling
      merging the plurality of received packets into a second
         stream of data; and                                           30   scheme, a multicast scheduling scheme, and a broadcast
      reordering packets in the second stream of data according             scheduling scheme.
         to a transmit time of each packet.
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 58 of 126 PageID #: 16811




                                  EXHIBIT S
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 59 of 126 PageID #: 16812




                    REDACTED
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 60 of 126 PageID #: 16813




                                  EXHIBIT T
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 61 of 126 PageID #: 16814

      Trials@uspto.gov                                              Paper No. 28
      571-272-7822                                    Entered: February 23, 2018




             UNITED STATES PATENT AND TRADEMARK OFFICE
                             ____________

              BEFORE THE PATENT TRIAL AND APPEAL BOARD
                             ____________

                              CISCO SYSTEMS, INC.,
                                    Petitioner,

                                          v.

                                 CHANBOND LLC,
                                   Patent Owner.
                                  ____________

                                Case IPR2016-01744
                                Patent 7,941,822 B2
                                  ____________


      Before JONI Y. CHANG, JENNIFER S. BISK, and
      JACQUELINE T. HARLOW, Administrative Patent Judges.

      HARLOW, Administrative Patent Judge.

                          FINAL WRITTEN DECISION
                   Determining Claims 1, 2, 5, 6, 19, 20, 23, and 29
                       Have Been Shown To Be Unpatentable
                      35 U.S.C. § 318(a) and 37 C.F.R. § 42.73
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 62 of 126 PageID #: 16815

      IPR2016-01744
      Patent 7,941,822 B2


                                    I.   INTRODUCTION
            Cisco Systems, Inc. (“Petitioner”), filed a Petition requesting an inter
      partes review of claims 1, 2, 5, 6, 19, 20, 23, and 29 of U.S. Patent
      No. 7,941,822 B2 (Ex. 1001, “the ’822 patent”). Paper 1 (“Pet.”).
      ChanBond LLC (“Patent Owner”), filed a Preliminary Response. Paper 8
      (“Prelim. Resp.”). We determined that the information presented in the
      Petition demonstrated a reasonable likelihood that Petitioner would prevail
      in challenging claims 1, 2, 5, 6, 19, 20, 23, and 29 as unpatentable under 35
      U.S.C. § 103(a). Pursuant to 35 U.S.C. § 314, the Board instituted trial on
      March 3, 2017, as to those claims of the ’822 patent. Paper 10 (“Institution
      Decision” or “Inst. Dec.”).
            Following our institution, Patent Owner filed a Response to the
      Petition (Paper 13, “PO Resp.”) and Petitioner filed a Reply to the Patent
      Owner Response (Paper 17, “Reply”).1 An oral hearing was held on
      November 1, 2017. The transcript of the hearing has been entered into the
      record. Paper 27 (“Tr.”).
            We have jurisdiction under 35 U.S.C. § 6. This Final Written
      Decision is issued pursuant to 35 U.S.C. § 318(a) and 37 C.F.R. § 42.73.
      Based on the record before us, we conclude that Petitioner has demonstrated




      1
       Petitioner filed a Reply to Patent Owner’s Response to Petition on July 31,
      2017. Paper 15. That same day, Petitioner filed a Corrected Reply to Patent
      Owner’s Response to Petition. Paper 17. All references in this Decision to
      Petitioner’s Reply are to Paper 17.
                                            2
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 63 of 126 PageID #: 16816

      IPR2016-01744
      Patent 7,941,822 B2


      by a preponderance of the evidence that claims 1, 2, 5, 6, 19, 20, 23, and 29
      of the ’822 patent are unpatentable.

                                   A. Related Matters

            The ’822 patent is asserted in several cases in the District of
      Delaware. Pet. 3; Paper 5, 1–3. In addition, Petitioner challenged, and we
      declined to institute inter partes review of, claims 13 and 14 of the
      ’822 patent in IPR2016-01746. IPR2016-01746, Paper 10.
            Petitioner also challenged, and we declined to institute inter partes
      review of, various claims of two patents related to the ’822 patent: U.S.
      Patent No. 8,341,679 B2 (“the ’679 patent”) and U.S. Patent No. 8,984,565
      B2 (“the ’565 patent”). Cisco Sys., Inc. v. ChanBond LLC, Case IPR2016-
      01889, Paper 10 (PTAB Mar. 29, 2017); Cisco Sys., Inc. v. ChanBond LLC,
      Case IPR2016-01890, Paper 10 (PTAB Mar. 29, 2017); Cisco Sys., Inc. v.
      ChanBond LLC, Case IPR2016-01891, Paper 10 (PTAB Mar. 29, 2017);
      Cisco Sys., Inc. v. ChanBond LLC, Case IPR2016-01898, Paper 10 (PTAB
      Mar. 29, 2017); Cisco Sys., Inc. v. ChanBond LLC, Case IPR2016-01899,
      Paper 10 (PTAB Mar. 29, 2017); Cisco Sys., Inc. v. ChanBond LLC, Case
      IPR2016-01900, Paper 10 (PTAB Mar. 29, 2017).
            Separately, RPX Corporation challenged the patentability of claims 1–
      31 of the ’822 patent in IPR2016-00234. On May 25, 2017, we issued a
      Final Written Decision in IPR2016-00234 determining that claims 1–31 of
      the ’822 patent had not been shown to be unpatentable over references



                                             3
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 64 of 126 PageID #: 16817

      IPR2016-01744
      Patent 7,941,822 B2


      distinct from those at issue here. RPX Corp. v. ChanBond LLC, Case
      IPR2016-00234, Paper 28 (PTAB May 25, 2017).

                                    B. The ’822 Patent

            The ’822 patent is titled “Intelligent Device System and Method for
      Distribution of Digital Signals on a Wideband Signal Distribution System.”
      Ex. 1001, at [54]. The ’822 patent is a division of U.S. Patent Application
      No. 09/749,258, filed on December 27, 2000, and now issued as U.S. Patent
      No. 7,346,918. Id. at [62].
            The ’822 patent is directed to systems and methods for the
      “distribution of digital signals onto, and off of, a wideband signal
      distribution system.” Ex. 1001, 1:24–29. The ’822 patent aims to address
      the difficulties created by adapting existing telephone and data networks to
      accommodate the greater demands of transmitting television and video data.
      Id. at 1:31–36. In particular, the ’822 patent explains that “digital TV/video
      applications clog data networks, even with the use of available compression
      techniques,” and “[a]nalog RF distribution may require special cables and
      infrastructure.” Id. at 1:36–40. According to the ’822 patent, one solution to
      this problem would be to transport digitized data on an analog carrier “in a
      format that would allow for greater amounts of data to be carried at one
      time, such as by modulated RF.” Id. at 2:15–16. The ’822 patent, therefore,
      discloses a “network of intelligent devices” that “enables digital video, IP
      voice/data/video, to be modulated and demodulated onto and off of” “a
      wideband signal distribution system.” Id. at 2:30–34.

                                             4
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 65 of 126 PageID #: 16818

      IPR2016-01744
      Patent 7,941,822 B2


            The ’822 patent describes, as a preferred embodiment, an “intelligent
      device” that receives an RF signal that has been modulated onto two or more
      RF channels, and combines that information back into a single stream.
      Ex. 1001, 10:55–11:31. Figure 5 of the ’822 patent, depicting this intelligent
      device, is reproduced below.




      Figure 5 of the ’822 patent illustrates the signal path from intelligent
      device 502 to addressable devices 202. Id. at 10:55–11:31. As shown in
      Figure 5, RF splitter 214 splits the signal entering intelligent device 502, and
      sends information regarding the RF channels in use to RF system channel
      detector 239. Id. at 10:55–60. In addition, the modulated RF signal is
      differentiated into an IP portion and a non-IP portion, according to the
      information frequency on the incoming carrier. Id. at 10:60–64. The non-IP
                                             5
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 66 of 126 PageID #: 16819

      IPR2016-01744
      Patent 7,941,822 B2


      portion of the signal passes through bandpass filter 216 and is fed to a
      standard RF television or computer outlet. Id. at 10:66–11:2. The IP portion
      of the signal passes through bandpass filter 218, and is demodulated by
      demodulator 220, which strips the RF carrier signal from the digital
      baseband signal. Id. at 11:15–20. Subsequently, the digital signals are
      combined by digital combiner 212, to achieve a parallel to serial conversion.
      Id. at 11:20–25. This signal is routed to addressable device 202. Id. at
      11:25–31.

                            C. Inter Partes Review Proceedings
                                 Involving Related Patents

            As set forth above, the ’679 patent, which is a division of the
      ’822 patent (Ex. 2004, at [62]), and the ’565 patent, which is a continuation
      of the ’679 patent (Ex. 2001, at [60]), were the subject of several
      proceedings in which we declined to institute inter partes review. See, e.g.,
      Cisco, IPR2016-01889, Paper 10 (declining to institute review of the
      ’565 patent).2
            Central to our decision not to institute inter partes review in the
      proceedings concerning the ’679 and ’565 patents was our interpretation of
      the claim term “RF channel”––a term that does not appear in the challenged
      claims of the ’822 patent. In those proceedings, we concluded that the



      2
        Because the Board reached substantially similar conclusions in each
      proceeding, for the sake of brevity citations will be provided to
      representative portions of IPR2016-01889 only.
                                             6
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 67 of 126 PageID #: 16820

      IPR2016-01744
      Patent 7,941,822 B2


      broadest reasonable interpretation of “RF channel” “does not include code
      channels––for example, data streams created by [code division multiple
      access (“CDMA”)]––but instead refers only to frequency bands, such as
      those created by FDMA.” Cisco, IPR2016-01889, Paper 10, slip op. at 13–
      14. In reaching this conclusion, we noted that the patents-at-issue “discuss[]
      RF channels in terms of frequency bands.” Id. at 10. Furthermore, in
      response to argument that CDMA channels are encompassed by the claims
      because the specification “teaches that both analog and digital signals can be
      sent using modulation carrier, such as in digital PCS and cellular telephone
      and that the cellular CDMA defines two types of channels—CDMA and
      code channels” (id. at 11 (internal quotation omitted)), we observed that
      “Petitioner does not explain why this would be the case and does not cite to
      any evidence” to support the conclusion that an ordinarily skilled artisan
      would understand “RF channel” to include CDMA and code channels (id.).

                                  D. Illustrative Claim
            Of the challenged claims, claims 1 and 19 are independent. Claim 1,
      reproduced below, is illustrative of the claimed subject matter.
            1.    An intelligent device for receiving and processing RF
            signals, comprising:
                  an input configured to receive a modulated RF signal
            containing multiple channels, and to receive channel in use
            information which identifies each channel in the modulated RF
            signal that includes information addressed to at least one
            addressable device;
                 a demodulator unit configured to demodulate at least two
            channels contained in the modulated RF signal when the channel
                                          7
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 68 of 126 PageID #: 16821

      IPR2016-01744
      Patent 7,941,822 B2


            in use information identifies the at least two channels as
            containing information addressed to the at least one addressable
            device; and
                   a combiner configured to combine the at least two
            channels demodulated by the demodulator unit into a digital
            stream when the channel in use information identifies the at least
            two channels as containing information addressed to the at least
            one addressable device, and to output the digital stream to the at
            least one addressable device.
      Ex. 1001, 12:22–40.
            Claim 19 recites a similar device, but requires “a detector configured
      to detect each channel contained in the received modulated RF signal that
      includes information addressed to at least one addressable device, and to
      generate channel in use information identifying each channel that includes
      information addressed to the at least one addressable device” (id. at 15:5–
      10), in lieu of “an input configured to . . . receive channel in use information
      which identifies each channel in the modulated RF signal that includes
      information addressed to at least one addressable device” (id. at 12:24–28),
      as recited by claim 1.

                         E. Instituted Ground of Unpatentability

            We instituted inter partes review in this proceeding based on the
      following patentability challenge:

                   Claims                   Basis              References
                                                       Tiedemann, Gilhousen, and
        1, 2, 5, 6, 19, 20, 23, and 29     § 103(a)
                                                       Gorsuch


                                             8
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 69 of 126 PageID #: 16822

      IPR2016-01744
      Patent 7,941,822 B2


            Petitioner relies on the Declaration of Anthony Wechselberger
      (“Wechselberger Declaration,” Ex. 1002) to support its Petition and Reply.
            Patent Owner relies on the Declaration of Scott M. Nettles, Ph.D.
      (“Nettles Declaration,” Ex. 2002) to support its Response to the Petition.

                                     II.   ANALYSIS

                                 A. Level of Skill in the Art

            Petitioner contends that a person of ordinary skill in the art for the
      ’822 patent would have “been an engineer or physicist with at least a
      bachelor’s degree, or equivalent experience, in electrical engineering, or a
      related field.” Pet. 19 (citing Ex. 1002 ¶¶ 26–33). Petitioner further asserts
      that such an artisan would have had “at least three years of industry
      experience in the fields of analog and digital communications, inclusive of
      exposure to telecommunications standards as applied in wired and wireless
      broadband networks, or equivalent work experience.” Id. at 19–20 (citing
      Ex. 1002 ¶¶ 26–33).
            Patent Owner does not dispute Petitioner’s proposal, or otherwise
      address the level of skill in the art at the time of invention of the ’822 patent
      in its Response. See generally, PO Resp. Patent Owner’s expert,
      Dr. Nettles, however, provides an opinion regarding the level of skill in the
      field. Specifically, Dr. Nettles opines that an ordinarily skilled artisan at the
      time of invention of the ’822 patent would have possessed an
      “undergraduate or graduate degree in a field such as computer science,
      electrical engineering, or equivalent (e.g., computer engineering).” Ex. 2002

                                              9
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 70 of 126 PageID #: 16823

      IPR2016-01744
      Patent 7,941,822 B2


      ¶ 17. Dr. Nettles further opines that such an artisan would also have had
      “work experience (which, in some instances may have been achieved
      through post-graduate degree-related activities) with the design of
      networking or communication devices, including but not limited to cable
      modems, routers, wireless network interfaces, satellite telephone handsets,
      and the like.” Id. Dr. Nettles additionally states that “[s]uch an individual
      would have studied and had some design experience with RF and digital
      signal distribution systems (including receiver architectures, modems, and
      signal processors).” Id. In evaluating the differences between his own and
      Mr. Wechselberger’s assessments of the level of skill in the field, Dr. Nettles
      testifies that his assessment “differs slightly from the standard offered by
      Mr. Wechselberger, but in expressing my opinions in this declaration I have
      considered these distinctions and determined that they do not alter my
      conclusions.” Id.
            The formulations offered by Mr. Wechselberger and Dr. Nettles do
      not differ in any way that is material to this Decision. Based on our review
      of the record, we adopt Petitioner’s definition of a person of ordinary skill in
      the field at the time of invention of the ’822 patent, with the understanding
      that the level of skill is also reflected in the prior art of record. See Okajima
      v. Bourdeau, 261 F.3d 1350, 1355 (Fed. Cir. 2001). In addition, we have
      reviewed the credentials of Mr. Wechselberger (Ex. 1003) and Dr. Nettles
      (Ex. 2002), and we consider each of them to be qualified to opine on the
      level of skill and the knowledge of a person of ordinary skill in the art at the
      time of the invention.

                                             10
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 71 of 126 PageID #: 16824

      IPR2016-01744
      Patent 7,941,822 B2


                                   A. Claim Construction
            In an inter partes review, claim terms in an unexpired patent are given
      their broadest reasonable interpretation in light of the specification of the
      patent in which they appear. 37 C.F.R. § 42.100(b). Under the broadest
      reasonable interpretation standard, claim terms are given their ordinary and
      customary meaning as would be understood by one of ordinary skill in the
      art in the context of the entire disclosure. In re Translogic Tech., Inc.,
      504 F.3d 1249, 1257 (Fed. Cir. 2007). “The correct inquiry in giving a
      claim term its broadest reasonable interpretation in light of the specification
      is . . . an interpretation that corresponds with what and how the inventor
      describes his invention in the specification, i.e., an interpretation that is
      consistent with the specification.” In re Smith Int’l, Inc., 871 F.3d 1375,
      1382–83 (Fed. Cir. 2017) (internal quotation omitted).
            “While we read claims in view of the specification, of which they are
      a part, we do not read limitations from the embodiments in the specification
      into the claims.” Hill-Rom Servs., Inc. v. Stryker Corp., 755 F.3d 1367,
      1371 (Fed. Cir. 2014). A claim term is only given a special definition
      different from the term’s plain and ordinary meaning if the “patentee . . .
      clearly set[s] forth a definition of the disputed claim term other than its plain
      and ordinary meaning.” Thorner v. Sony Comput. Entm’t. Am., LLC, 669
      F.3d 1362, 1365 (Fed. Cir. 2012) (citations omitted). Under this standard,
      we may take into account definitions or other explanations provided in the
      written description of the specification. In re Morris, 127 F.3d 1048, 1054
      (Fed. Cir. 1997). In this regard, we observe that [t]he specification acts as a
                                              11
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 72 of 126 PageID #: 16825

      IPR2016-01744
      Patent 7,941,822 B2


      dictionary when it . . . defines terms by implication.” Bell Atl. Network
      Servs., Inc. v. Covad Commc'ns Grp., Inc., 262 F.3d 1258, 1268 (Fed. Cir.
      2001) (internal quotation omitted). However, any special definition for a
      claim term must be set forth in the specification with reasonable clarity,
      deliberateness, and precision. In re Paulsen, 30 F.3d 1475, 1480 (Fed. Cir.
      1994).
            “A patentee can also disavow claim scope, but the standard is
      similarly exacting.” Akamai Techs., Inc. v. Limelight Networks, Inc., 805
      F.3d 1368, 1375 (Fed. Cir. 2015). “[C]laims are not necessarily and not
      usually limited in scope simply to the preferred embodiment.” RF Del. v.
      Pac. Keystone Techs., Inc., 326 F.3d 1255, 1263 (Fed. Cir. 2003).
            Only those terms that are in controversy need be construed, and only
      to the extent necessary to resolve the controversy. See Nidec Motor Corp. v.
      Zhongshan Broad Ocean Motor Co. Ltd., 868 F.3d 1013, 1017 (Fed. Cir.
      2017); Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed.
      Cir. 1999).

                                      1. “channel”
            The term “channel” appears repeatedly throughout the challenged
      claims of the ’822 patent. Independent claim 1, for example, recites: 1) “an
      input configured to receive a modulated RF signal containing multiple
      channels, and to receive channel in use information which identifies each
      channel in the modulated RF signal . . . ;” 2) “a demodulator unit configured
      to demodulate at least two channels contained in the modulated RF signal
      when the channel in use information identifies the at least two channels as
                                            12
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 73 of 126 PageID #: 16826

      IPR2016-01744
      Patent 7,941,822 B2


      containing information. . . ;” and 3) “a combiner configured to combine the
      at least two channels demodulated by the demodulator unit into a digital
      stream when the channel in use information identifies the at least two
      channels as containing information . . . .” Ex. 1001, 12:22–40 (emphasis
      added). In our Institution Decision, we construed “channel” to mean “a path
      for transmitting electric signals.” Inst. Dec. 11.
            Petitioner agrees with that construction (Pet. 16), and asserts that the
      claims of the ’822 patent “refer to channels in the context of a modulated
      RF signal containing multiple channels but do not mandate the specific size
      or types of channels contained in the RF signal” (id.). Thus, according to
      Petitioner, the term “channel,” as it is used in the ’822 patent, encompasses,
      for example, the frequency band channels used in Frequency Division
      Multiple Access (“FDMA”) systems, the code channels used in Code
      Division Multiple Access (“CDMA”) systems, and the time slots used in
      Time Division Multiple Access (“TDMA”) systems. Id. at 17.
            Patent Owner responds that “channel” should instead be interpreted to
      mean “frequency band.” PO Resp. 7. Patent Owner contends that both the
      claims and the specification of the ’822 patent indicate that the recited
      “‘channel’ is not any channel, but an ‘RF channel.’” Id. at 8 (citing
      Ex. 2002 ¶ 33) (emphasis omitted). Specifically, Patent Owner points to the
      recitation of “an input configured to receive a modulated RF signal
      containing multiple channels” (Ex. 1001, 12:24–25, 15:3–4) in claims 1 and
      19 of the ’822 patent as supporting its proffered construction, reasoning that
      “[t]he channels contained within a ‘modulated RF signal’ are necessarily

                                             13
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 74 of 126 PageID #: 16827

      IPR2016-01744
      Patent 7,941,822 B2


      ‘RF channels.’” Prelim. Resp. 8 (citing Ex. 2002 ¶ 33) (emphasis omitted).
      Patent Owner further contends that Petitioner’s expert, Mr. Wechselberger
      agrees that the channels of the ’822 patent are RF channels. Id. (citing
      Ex. 1002 ¶ 122).
            Patent Owner additionally asserts that “channel” is used
      interchangeably with “RF channel” and “frequency channel” throughout the
      specification of the ’822 patent. PO Resp. 8–12. According to Patent
      Owner, “[e]ach of the embodiments of the ’822 Patent’s invention discloses
      ‘channels’ that are ‘RF channels’ or ‘frequency channels,’ i.e., frequency
      bands in a frequency division multiplexing scheme.” Id. at 11. Therefore,
      reasons Patent Owner, “the specification consistently uses the term
      ‘RF channel”’ to denote a frequency band, but also uses the abbreviated
      forms ‘frequency channel’ and ‘channel’ as a shorthand, as a person of
      ordinary skill would readily understand.” Id. at 11–12.
            Patent Owner also contends that our construction of the term
      “RF channel” as “frequency band” in proceedings concerning the related
      ’679 and ’565 patents supports interpreting the purportedly “closely related”
      term “channel” to have the same meaning in the instant proceedings. PO
      Resp. 12. Patent Owner similarly argues that our findings in the “present
      proceedings are consistent with a construction of both ‘channel’ and ‘RF
      channel’ as frequency bands.” Id. at 13. Moreover, asserts Patent Owner,
      we should identically construe “channel” and “RF channel” to “harmonize”
      the intrinsic record for the patent family that includes the ’822, ’679, and
      ’565 patents. Id. at 18.

                                            14
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 75 of 126 PageID #: 16828

      IPR2016-01744
      Patent 7,941,822 B2


            In reply, Petitioner asserts that Patent Owner’s proposal to restrict
      “channel” to frequency channels contradicts the ordinary meaning of that
      term. Reply 4. According to Petitioner, “‘channel’ is a basic, well-known
      term in the art,” the ordinary meaning of which “encompasses various types
      of channels––including CDMA channels.” Id. Petitioner further contends
      that the applicants for the ’822 patent did not act as their own lexicographer
      with regard to the term “channel,” and, thus, there is no basis for restricting
      the meaning of “channel” to encompass only a particular type of channel.
      Id. at 7. In this vein, Petitioner argues that “[t]he ’822 Patent contains no
      express definitions for ‘channel,’ nor does it use ‘channel’ as shorthand for
      ‘RF channel.’” Id. To the contrary, asserts Petitioner, the applicants for the
      ’822 patent used different claim terms within the same patent family,
      specifying that the recited channel is an “RF channel” in the ’679 and
      ’565 patents, and referring simply to a “channel” in the ’822 patent. Id. at
      7–8. Petitioner additionally contends that the ’822 patent “uses ‘channel’ in
      contexts with modifiers that are not frequency specific,” and encompass
      other channel types. Id. at 8.
            Petitioner likewise contends that the applicants for the ’822 patent did
      not disavow CDMA channels from the scope of the term “channel.”
      Reply 9. In this regard, Petitioner asserts that the ’822 patent is not limited
      to a single embodiment, but suggests channel types in addition to frequency
      bands. Id. at 11. Petitioner further asserts that the examples and
      embodiments disclosed by the ’822 patent are non-limiting, and, therefore,
      even if Patent Owner is correct that the embodiments described relate solely

                                             15
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 76 of 126 PageID #: 16829

      IPR2016-01744
      Patent 7,941,822 B2


      to RF channels, the’822 patent does not disavow CDMA channels from
      claim scope. Id. at 11–12.
            On the record before us, we conclude that the broadest reasonable
      interpretation of the term “channel” as used in the ’822 patent is “a path for
      transmitting electric signals,” consistent with its plain and ordinary meaning.
            As an initial matter, we determine that the ordinary meaning of
      “channel” encompasses a variety of channel types, including CDMA. Patent
      Owner does not expressly address the plain meaning of “channel” in its
      Response (see PO Resp. 7–19); however, the testimony of Patent Owner’s
      expert, Dr. Nettles, comports with our understanding of the ordinary
      meaning of this term. For example, Dr. Nettles testifies that, in general,
      “channel” is “a very broad term” that describes “something that you can use
      for communication.” Ex. 1043, 32:17–24. Dr. Nettles further testifies that,
      although “you could certainly add modifiers to the word ‘channel’ which
      would cause you to start thinking about either modulation schemes or
      multiple access techniques,” “‘channel’ itself doesn’t say anything about the
      specific modulation scheme.” Ex. 1043, 33:10–22; see also id. at 31:22–
      32:13, 34:10–18. As discussed in greater detail below, the specification of
      the ’822 patent likewise reflects that the plain and ordinary meaning of
      “channel” encompasses a variety of channel types, including CDMA. See,
      e.g., Ex. 1001, 5:24–39 (describing analog and digital “transmission
      channels” and observing that “both analog and digital signals can be sent
      using modulation carriers, such as in digital PCS and cellular telephone”);
      Ex. 1043, 33:6–9 (“Well, I mean, just to be clear, even -- even in the context

                                            16
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 77 of 126 PageID #: 16830

      IPR2016-01744
      Patent 7,941,822 B2


      of the ’822 patent, the word ‘channel’ doesn’t have – doesn’t imply a
      particular modulation scheme.”). Accordingly, based on the record before
      us, we determine that the plain and ordinary meaning of “channel”
      encompasses “a path for transmitting electric signals.”
            The claims of the ’822 patent use “channel” in a manner consistent
      with its plain and ordinary meaning, and are devoid of any basis for
      restricting that term to exclude CDMA channel types. Indeed, by their plain
      language, the challenged claims are indifferent to whether frequency
      channels or CDMA channels are used. See, e.g., Ex. 1001, 12:22–40; see
      also Pet. 10. For example, language directed to “frequency channel-specific
      structure or functionality, such as ‘channel widths,’ ‘6 MHz channels,’ or
      ‘frequency bands’” does not appear in those claims. See, e.g., Ex. 1001,
      12:22–40; see also Pet. 10.
            We are unpersuaded by Patent Owner’s contention that the recitation
      of “an input configured to receive a modulated RF signal containing multiple
      channels” (Ex. 1001, 12:24–25, 15:3–4) in claims 1 and 19 of the
      ’822 patent supports a narrow interpretation of “channel” limited to
      frequency bands (PO Resp. 8). Patent Owner reads this claim phrase as
      necessarily requiring that the recited “channels” must be frequency bands
      because they are channels within a “modulated RF signal.” PO Resp. 8.
      Such reading is, at best, superficial. According to Patent Owner’s expert,
      Dr. Nettles, the term “RF signal” refers generally to signals within the radio
      frequency portion of the electromagnetic spectrum. Ex. 1043, 23:5–24:8.
      As Dr. Nettles explains, “RF signal” encompasses signals used by many

                                            17
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 78 of 126 PageID #: 16831

      IPR2016-01744
      Patent 7,941,822 B2


      systems, from AM and FM radio to 3G and 4G cell phones, and RF signals
      can be used to transmit CDMA data. Ex. 1043, 22:15–25:21. Consistent
      with Dr. Nettles’ understanding, the ’822 patent expressly identifies a
      variety of technologies that utilize RF signals for data transmission, but
      employ modulation schemes other than FDMA, and use channels other than
      frequency bands––for example, cellular telephone systems. Ex. 1001, 5:35–
      39.
            Furthermore, Patent Owner’s characterization of Mr. Wechselberger’s
      testimony as endorsing Patent Owner’s proposed interpretation of “channel”
      (PO Resp. 8) relies on selectively truncated portions of that testimony. A
      complete review of Mr. Wechselberger’s testimony reveals that he
      unambiguously testifies that the claim phrase “a modulated RF signal
      containing multiple channels” (Ex. 1001, 12:24–25, 15:3–4) does not require
      a particular type of multiplexing to provide the channel in the RF signal:
            The claims do not discuss any type multiplexing technique for
            providing a channel in the RF signal—instead only referring to
            “a modulated RF signal containing multiple channels.” In my
            opinion a POSITA would understand this usage in the claims to
            identify RF channels—that is channels in an RF signal—but not
            specify or require a particular type of multiplexing or modulation
            to provide the channel in the RF signal.
      Ex. 1002 ¶ 122.
            Accordingly, an ordinarily skilled artisan at the time of invention of
      the ’822 patent would have understood that the “modulated RF signal”
      recited in claims 1 and 19 refers not to one specific modulation scheme, such
      as FDMA, but encompasses the set of modulation schemes known in the

                                            18
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 79 of 126 PageID #: 16832

      IPR2016-01744
      Patent 7,941,822 B2


      communications art at that time. Such an ordinarily skilled artisan would
      have additionally recognized that the “multiple channels” contained in that
      “modulated RF signal” would have encompassed the set of channels used in
      the various known RF modulation schemes, including, for example, CDMA
      channels and code channels. See Ex. 1002 ¶ 122.
            The specification and prosecution history of the ’822 patent likewise
      support construing “channel” as “a path for transmitting electric signals.”
      As an initial matter, Patent Owner does not identify (see PO Resp. 7–19),
      and we do not discern any express definition of the term “channel” in the
      specification of the ’822 patent. Cf. Ex. 1001, 7:6–9 (defining “wideband”).
      In addition, we note that Patent Owner does not contend, and we do not
      ascertain record support for the proposition that the applicants for the
      ’822 patent equated the terms “channel” and “RF channel” or “frequency
      channel,” or otherwise narrowed the meaning of “channel” during
      prosecution. Rather, Patent Owner argues that we should interpret
      “channel” as being limited to a “frequency band” because the’822 patent
      purportedly uses “channel” interchangeably with, or as shorthand for,
      “RF channel” and “frequency channel” (PO Resp. 8). We do not find Patent
      Owner’s position persuasive.
            The ’822 patent consistently and explicitly identifies the particular
      type of channel being discussed; it does not use “channel” interchangeably
      with “RF channel” or “frequency channel.” In fact, the term “RF channel”
      itself appears in the description of the preferred embodiments of the ’822
      patent more than twenty times. See Ex. 1002 ¶ 122. Moreover, the portions

                                            19
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 80 of 126 PageID #: 16833

      IPR2016-01744
      Patent 7,941,822 B2


      of the ’822 patent to which Patent Owner points as supporting its position
      that “channel” and “RF channel” or “frequency channel” are used
      interchangeably, instead reflect the ’822 patent’s consistent use of modifiers
      to expressly identify the particular type of channel described.
            For example, Patent Owner relies on select portions of the following
      paragraph to support its contention that the ’822 patent uses the unadorned
      word “channel” as shorthand for “RF channel” (PO Resp. 8–9):
            The wideband signal distribution system 10 may allow for
            distribution of, for example, 29 channels, wherein each channel
            is 6 MHz in width, and it is known that such channels can handle
            analog video signals. However, where digital information can be
            transmitted over the RF channel, each 6 MHz channel can
            handle, depending on the modulation technique used, in excess
            of 40 megabits per second of digital information, and new
            modulation techniques may increase this information to, and in
            excess of, 100 megabits per second. This 40 megabits per second
            transmission allows for the transmission rate in excess of one
            gigabit/sec of digital information to be carried on the sum of the
            29 RF channels in the wideband signal distribution system 10.
            Using advanced modulation techniques will allow the wideband
            signal distribution system 10 to be expanded up to 60, or more,
            channels, thereby further increasing throughput data rate.
      Ex. 1001, 6:50–65 (emphasis added). When considered in its entirety, as set
      forth above, however, it is clear that this paragraph does not haphazardly
      interchange the generic term “channel” and more particularized term
      “RF channel.” Rather, the very first sentence of the above paragraph
      expressly characterizes the channels described as being 6 MHz in width,
      thus, making plain that the channels referred to are of a particular type,
      namely, frequency bands. Because the statement “29 channels, wherein
                                            20
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 81 of 126 PageID #: 16834

      IPR2016-01744
      Patent 7,941,822 B2


      each channel is 6 MHz in width” (id. at 6:51–52) expressly identifies the
      channels in question as frequency bands––i.e., RF channels––it cannot be
      said that the above quoted paragraph demonstrates the interchangeability of
      “channel” and “RF channel” or “frequency band” in the ’822 patent.
      Instead, this passage indicates that the applicants for the ’822 patent
      recognized the breadth of the term “channel,” and took care to specify the
      particular type of channel being discussed. See Ex. 2003, 28:7–14 (“Well,
      the type of channels that it’s talking about here -- for example, it specifically
      says each channel is 6 megahertz in width. That is a frequency band.”); PO
      Resp. 9 (quoting the same).
            The same holds true with regard to the additional portions of the
      ’822 patent relied upon by Patent Owner (PO Resp. 9–11): these portions of
      the specification either explicitly identify the channels in question as
      “RF channels” (Ex. 1001, 10:49–51, 10:60–11:18), or refer to “channel
      width,” and increasing channel width “from 6 MHz per channel to 12 MHz
      per channel” (9:65–10:22), indicating that the relevant channels are
      frequency bands. Ex. 1001, 9:65–11:18. Patent Owner does not identify,
      and we do not discern, support for the proposition that the unmodified term
      “channel,” as it is used in the ’822 patent claims, means “RF channel.”
            Patent Owner’s argument that “channel” should be construed as
      “frequency band” because each embodiment of the ’822 patent purportedly
      “discloses ‘channels’ that are ‘RF channels’ or ‘frequency channels,’ i.e.,
      frequency bands in a frequency division multiplexing scheme” (PO
      Resp. 11), is similarly unavailing. Our reviewing court has “expressly

                                             21
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 82 of 126 PageID #: 16835

      IPR2016-01744
      Patent 7,941,822 B2


      rejected the contention that if a patent describes only a single embodiment,
      the claims of the patent must be construed as being limited to that
      embodiment.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906
      (Fed. Cir. 2004). Moreover, even accepting, arguendo, Patent Owner’s
      contention that the disclosed embodiments of the ’822 patent are directed to
      RF channels, Patent Owner has not identified “clear limiting descriptions of
      the invention in the specification or prosecution history” that would support
      restricting the meaning of “channel” to a particular type of channel, i.e., a
      frequency band. Aventis Pharma S.A. v. Hospira, Inc., 675 F.3d 1324, 1330
      (Fed. Cir. 2012). Nor has Patent Owner demonstrated intent by the
      applicants for the ’822 patent “to deviate from the ordinary and accustomed
      meaning of [‘channel’] by including in the specification expressions of
      manifest exclusion or restriction, representing a clear disavowal of claim
      scope.” Id. (internal quotation omitted). Neither has Patent Owner shown
      that the applicants for the ’822 patent used the term “channel” “throughout
      the entire patent specification, in a manner consistent with only a single
      meaning,” so as to define that term “by implication.” Bell Atl., 262 F.3d at
      1271.
              To the contrary, the ’822 patent expressly provides that “the
      embodiment presented herein is exemplary, and the manner of use of an
      equivalent component system will be apparent to those skilled in the art and
      is within the scope of the present invention.” Ex. 1001, 7:14–19; see also id.
      at 12:15–19 (“Those of ordinary skill in the art will recognize that many
      modifications and variations of the present invention may be implemented.

                                             22
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 83 of 126 PageID #: 16836

      IPR2016-01744
      Patent 7,941,822 B2


      The foregoing description and the following claims are intended to cover all
      such modifications and variations.”).
            Furthermore, the ’822 patent uses the term “channel” in contexts that
      are not limited to frequency bands. For example, in the “Detailed
      Description of the Invention,” the ’822 patent discusses analog and digital
      “transmission channels,” and observes that “both analog and digital signals
      can be sent using modulation carriers, such as in digital PCS and cellular
      telephone, DBS (direct broadcast satellite), wireless cable and cellular
      wireless cable, or hybrid fiber coax . . . .” (id. at 5:24–30, 5:35–39).
      Moreover, at the time of invention of the ’822 patent, digital PCS and
      cellular telephone systems were known to use CDMA channels operating in
      the frequency range of “5 MHz to in excess of 1 GHz,” which the
      ’822 patent defines as the frequency range for “wideband” systems.
      Ex. 1001, 7:6–10; Ex. 1011, 6:18–33; Ex. 1009, 1:23–25; Ex. 1043, 25:16–
      18. The ’822 patent also describes the application of complex coding
      methods, such as quadrature amplitude modulation (“QAM”), to signals sent
      over a “transmission channel.” Id. at 5:46–53.
            As these teachings make plain, an ordinarily skilled artisan at the time
      of invention of the ’822 patent would have recognized that the various
      RF transmission systems identified in the ’822 patent (e.g., cellular
      telephone and cable television systems) employ different multiplexing
      schemes (e.g., CDMA and FDMA) that use distinct channel types (e.g., code
      channels and frequency bands) for data transmission. See Pet. 16–17;
      Ex. 1002 ¶ 122. Stated differently, our interpretation of the term “channel”

                                              23
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 84 of 126 PageID #: 16837

      IPR2016-01744
      Patent 7,941,822 B2


      as it is used in the ’822 patent “corresponds with what and how the inventor
      describes his invention in the specification.” Smith, 873 F.3d at 1383. We
      do not rely on the absence of inconsistency between our interpretation and
      the specification of the ’822 patent to arrive at our construction of “channel.”
      See id. at 1382–83 (“The correct inquiry in giving a claim term its broadest
      reasonable interpretation in light of the specification is not whether the
      specification proscribes or precludes some broad reading of the claim term
      adopted by the examiner. And it is not simply an interpretation that is not
      inconsistent with the specification.”) Rather, our construction of “channel”
      reflects the fact that the ’822 patent uses the broader term “channel” to
      encompass various communications paths, i.e., paths for transmitting
      electrical signals, and employs the narrower term “RF channel” to refer to
      specific examples and embodiments describing a particular type of
      communications path, i.e., a frequency band. Accordingly, we conclude that
      an ordinarily skilled artisan would have appreciated that the broadest
      reasonable interpretation of the term “channel” as it is used in the
      ’822 patent is “a path for transmitting electric signals.”
            Patent Owner contends that the above-described portions of the
      ’822 patent merely provide “a general overview of the state of ‘traditional’
      technology prior to the invention, with a specific emphasis on the most
      relevant prior art––namely, frequency multiplexed channels.” PO Resp. 15.
      Patent Owner further asserts that the “term ‘modulation carriers’ makes no
      reference to any specific multiplexing technique, and would not be
      understood by a person of ordinary skill as an invitation to apply techniques

                                             24
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 85 of 126 PageID #: 16838

      IPR2016-01744
      Patent 7,941,822 B2


      other than frequency multiplexing.” Id. (internal citation omitted). We do
      not find these arguments persuasive. The ’822 patent does not indicate that
      discussion of “[t]raditional baseband and multiplexed analog signals”
      pertains to the disclosed “digital PCS and cellular telephone” systems.
      Ex. 1001, 5:24–39. Further, the ’822 patent describes an embodiment of a
      “wideband signal distribution system” that “can be utilized for distributing
      any wideband signals, which wideband signals may be any digital or analog
      signal, or any RF carrier signal between 5 MHz to in excess of 1 GHz” (id.
      at 6:1–8)––a range that encompasses digital PCS and cellular telephone
      systems. In addition, the fact that the term “modulation carriers” “makes no
      reference to any specific multiplexing technique” (PO Resp. 15.; Ex. 2002
      ¶ 40) confirms that the term is agnostic to the multiplexing technique
      employed, and highlights, rather than undermines, that “modulation carriers”
      encompasses CDMA. In this regard, we note that Patent Owner relies solely
      on Dr. Nettles’ unsupported, conclusory testimony that “modulation
      carriers” “would not be understood by a person of ordinary skill as an
      invitation to apply techniques other than frequency multiplexing” (Ex. 2002
      ¶ 40); testimony to which we give little weight (37 C.F.R. § 42.65(a)).
            Moreover, even crediting Patent Owner’s characterization of the
      ’822 patent’s discussion of transmission channels, digital PCS, and cellular
      telephone systems as background for the preferred embodiments, the fact
      remains that the ’822 patent uses the unmodified term “channel” to refer
      generally to “a path for transmitting electric signals,” and consistently
      deploys narrowing modifiers, such as “RF channel,” “frequency channel”

                                            25
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 86 of 126 PageID #: 16839

      IPR2016-01744
      Patent 7,941,822 B2


      and descriptions of “channel width” when referring to a frequency band.
      Compare Ex. 1001, 5:24–39, with 6:50–65. Contrary to Patent Owner’s
      implication (PO Resp. 11), the ’822 patent need not expressly state that the
      disclosed embodiments encompass channels other than frequency bands for
      that to be the case. See Liebel-Flarsheim, 358 F.3d at 906 (“expressly
      reject[ing] the contention that if a patent describes only a single
      embodiment, the claims of the patent must be construed as being limited to
      that embodiment.”). Rather, because the ’822 patent includes neither an
      intentional statement of restriction, nor a disavowal of claim scope, and
      because that patent does not use “channel” “in a way that necessarily
      restricts the term” to a frequency band, we decline to import that limitation
      from the preferred embodiment into the claims. Info-Hold, Inc. v. Applied
      Media Techs. Corp., 783 F.3d 1262, 1267 (Fed. Cir. 2015).
            In addition, our construction of “channel” as “a path for transmitting
      electric signals” in the instant proceedings is wholly consistent with our
      construction of the narrower term “RF channel” as describing a particular
      type of channel, namely, a “frequency band,” in proceedings concerning the
      related ’679 and ’565 patents (Cisco, IPR2016-01889, Paper 10 at 11). As
      an initial matter, it is beyond dispute that the claims of the ’822 patent recite
      a different term––“channel”––than the claims of the ’679 and ’565 patents––
      “RF channel.” Compare Ex. 1001, 12:22–40, with Ex. 2004, 12:22–13:18,
      and Ex. 2001, 12:21–13:2. The recitation of a narrower, more specific term
      in the claims of the ’679 and ’565 patents, which share the same
      specification as the ’822 patent and claim substantially similar subject

                                             26
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 87 of 126 PageID #: 16840

      IPR2016-01744
      Patent 7,941,822 B2


      matter, suggests conscious recognition on the part of the applicants for the
      related patents that “channel” and “RF channel” have distinct meanings.
            In addition, as set forth above, when describing frequency bands, as
      opposed to channels more broadly, the ’822 patent specification consistently
      deploys modifiers that an ordinarily skilled artisan would have understood as
      limiting the relevant channel to an RF channel. The recognition that the
      shared specification of the ’822, ’679, and ’565 patents takes pains to
      identify the specific type of channel under discussion is apparent throughout
      our analysis of the interpretation of “RF channel” in the proceedings
      addressing the ’679 and ’565 patents. Cisco, IPR2016-01889, Paper 10 at 9–
      11. For example, in that analysis, we explained that although the term is not
      expressly defined, “RF channel” is used throughout the shared specification
      in a manner “consistent with a meaning related to a frequency band.” Id. at
      9. In particular, we identified the specification discussion of “‘RF carrier
      channel width,’ ‘RF guardband width,’ ‘RF band pass filters 216,’ ‘each
      6 MHz [RF] channel,’ and ‘band-pass filter 810 that passes only the RF
      channels having wireless information thereon’” as supporting our conclusion
      that “RF channel” means “frequency band.” Id. at 9–10 (internal citations
      omitted; alteration in original). In summing up our analysis, we stated “we
      see no use of the term ‘RF channel’ . . . that is inconsistent with a definition
      restricted to frequency bands. Further, we see no use of the term that is
      consistent with a broader definition of the term.” Id. at 10.
            Notably absent from our analysis is any suggestion that “channel” and
      “RF channel” share the same meaning. Indeed, contrary to Patent Owner’s

                                             27
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 88 of 126 PageID #: 16841

      IPR2016-01744
      Patent 7,941,822 B2


      assertion, our alteration of “each 6 MHz channel” to “each 6 MHz [RF]
      channel” in our analysis of the construction of “RF channel” for the ’679 and
      ’565 patents in no way suggests that we “treated those terms
      interchangeably” (PO Resp. 13). Rather, the addition of “RF” simply
      highlights, as explained above, that an ordinarily skilled artisan would have
      recognized that a “6 MHz channel” is a “frequency band,” because the
      modifier “6 MHz” identifies the channel type under discussion as an
      “RF channel.”
            Similarly, our rejection of the argument that “RF channel” should be
      broadly construed to encompass CDMA channels based on the specification
      teaching that “both analog and digital signals can be sent using modulation
      carrier, such as in digital PCS and cellular telephone and that the cellular
      CDMA defines two types of channels—CDMA and code channels” (Cisco,
      IPR2016-01889, Paper 10 at 11 (internal quotation omitted)) is not, as Patent
      Owner now suggests, tantamount to a determination that the specification
      excludes channels other than RF channels. Instead, as we explained, the
      discussion of additional channel types in the shared specification does not
      support broadening the meaning of the narrow term “RF channels” to
      encompass other channel types as well. Id. at 11 (“Nothing in the cited
      portions of the ’595 patent or Petitioner’s argument persuades us that a
      person of ordinary skill in the art would understand the term ‘RF channel’ to
      include the terms ‘CDMA channels’ or ‘code channels.’”).
            Accordingly, for the reasons set forth above, we interpret the claim
      term “channel” to mean “a path for transmitting electric signals.”

                                            28
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 89 of 126 PageID #: 16842

      IPR2016-01744
      Patent 7,941,822 B2


                                  2. Other Claim Terms
            In the Decision on Institution, we concluded that the claim terms
      “address,” “addressed,” and “addressable device,” for which Petitioner
      proffered constructions (Pet. 18–19), and for which Patent Owner countered
      plain and customary meaning should apply (Prelim. Resp. 13–16), did not
      require express construction. Inst. Dec. 6. Neither Petitioner nor Patent
      Owner challenges this determination. See PO Resp. 20 (“Patent Owner
      believes that the Board can resolve all of the issues in dispute without
      construing ‘address’ and related terms.”); Reply 2–14.
            Accordingly, we conclude that none of the claim terms “address,”
      “addressed,” and “addressable device,” requires express construction.

                                B. Prior Art Relied Upon
                               1. Overview of Tiedemann
            Tiedemann describes a “method and apparatus for transmitting a high
      rate data packet in a CDMA communication system.” Ex. 1009, Abstract.
      In particular, Tiedemann discloses a communication system that, when a
      user’s transmission exceeds the capacity of the primary channel assigned to
      that user, provides “an additional channel or set of channels for use in
      conjunction with the primary channel to enable the transmission of high rate
      data.” Id. at 1:10–17.




                                            29
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 90 of 126 PageID #: 16843

      IPR2016-01744
      Patent 7,941,822 B2


            Figure 1 of Tiedemann is reproduced below:




            Figure 1 depicts an exemplary implementation of the communication
      system disclosed by Tiedemann. Id. at 3:41–43. As indicated in Figure 1,
      mobile station 10 transmits information to, and receives information from,
      cell base station 12. Id. at 3:43–44; 3:55–61. Tiedemann discloses that
      mobile station 10 and cell base station 12 are each capable of high rate data
      transmission. Id. at 3:59–61.
            Tiedemann explains that when the rate of a user’s transmission
      exceeds the capacity of the primary channel assigned to that user, “the
      communication system determines whether sufficient additional channels are
      available for the transmission of the high rate data. If sufficient additional
      channels are available, they are assigned to the user for transmission of the
      high rate data.” Id. at 2:40–45. Tiedemann discloses that prior to initiating
      the high rate transmission, “the transmitter sends a message, referred to
      herein as the first channel assignment message, to the receiver indicating a
      forthcoming high rate data transmission. In the exemplary embodiment, the
      channel assignment message identifies the additional channels that will be
                                          30
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 91 of 126 PageID #: 16844

      IPR2016-01744
      Patent 7,941,822 B2


      used to support the high rate data service.” Id. at 2:46–53. Tiedemann
      teaches that “[b]y using the first channel assignment message the receiving
      system need not demodulate all possible channels at all times which greatly
      reduces power consumption of the mobile station.” Id. at 2:56–59.
            With regard to the receiver system, Tiedemann explains that upon
      receipt of the message, that system “initializes a set of additional
      demodulators to demodulate the high-rate data in accordance with the
      information provided in the first channel assignment message. The high-rate
      data is demodulated by the primary channel demodulator and the additional
      channel demodulators and the demodulated frames are combined and
      provided to the user.” Id. at 3:1–7.
            Figure 3 of Tiedemann is reproduced below.




                                             31
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 92 of 126 PageID #: 16845

      IPR2016-01744
      Patent 7,941,822 B2


            Figure 3 is a block diagram of the receiver system described by
      Tiedemann. Id. at 3:28–29. Tiedemann discloses that “[t]he RF signal is
      received by antenna 110 and provided to receiver 112. Receiver 112
      amplifies and down converts the received signal and provides the received
      signal to primary demodulator 114 and additional demodulators 120a–
      120n.” Id. at 7:50–53. Subsequent to demodulation, “[m]ultiplexer (MUX)
      127 combines the decoded data transmitted on the primary channel with the
      decoded data transmitted on the additional channels. The reassembled data
      packet is provided to data sink 130.” Id. at 8:21–24.

                                2. Overview of Gilhousen
            Gilhousen, which is incorporated by reference into Tiedemann,
      describes a “method and system for constructing PN sequences that provide
      orthogonality between the users so that mutual interference will be reduced,
      allowing higher capacity and better link performance” in a mobile cellular or
      satellite phone system. Ex. 1010, 4:38–42. Gilhousen expressly describes
      the use of addressing in a CDMA communication system, explaining that
      “[a] signal addressed to a particular user is multiplied by the outer PN
      sequences and by a particular Walsh sequence, or sequence of Walsh
      sequences, assigned by the system controller for the duration of the user's
      telephone call.” Id. at 10:7–12. Gilhousen likewise discloses that the PNU
      sequence, i.e., the sequence generated by the mobile unit in a mobile-to-cell
      link, can take into account factors “such as the mobile unit address or user
      ID to provide discrimination among users.” Id. at 15:58–66.


                                            32
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 93 of 126 PageID #: 16846

      IPR2016-01744
      Patent 7,941,822 B2


                                3. Overview of Gorsuch
            Gorsuch describes techniques for “high speed data and voice service
      over standard wireless connections via an unique integration of ISDN
      protocols and existing cellular signaling such as is available with Code
      Division Multiple Access (CDMA) type modulated systems.” Ex. 1011,
      2:21–25. Gorsuch teaches that high data rates are achieved through the
      dynamic allocation of bandwidth to specific CDMA subscriber units based
      on data rate determinations. Id. at Abstract. In particular, Gorsuch explains
      that “a number of subchannels are defined within a standard CDMA channel
      bandwidth, . . . such as by assigning different codes to each subchannel. The
      instantaneous bandwidth needs of each on-line subscriber unit are met by
      dynamically allocating multiple subchannels of the RF carrier on an as
      needed basis for each session.” Id. at 2:27–34.
            Figure 1 of Gorsuch is reproduced below:




                                           33
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 94 of 126 PageID #: 16847

      IPR2016-01744
      Patent 7,941,822 B2


            Figure 1 “is a block diagram of a system 100 for providing high-speed
      data and voice service over a wireless connection by seamlessly integrating a
      digital data protocol such as, for example, Integrated Services Digital
      Network (ISDN) with a digitally modulated wireless service such as Code
      Division Multiple Access (CDMA).” Id. at 3:29–34. As shown in Figure 1,
      subscriber units 101 and 102 connect wirelessly to base station 170, thereby
      permitting data transmission between portable computing device 110 and
      other devices, such as those connected to Public Switched Telephone
      Network 180. Id. at 3:36–47.

                                C. Obviousness Based on
                           Tiedemann, Gilhousen, and Gorsuch
            Petitioner asserts that claims 1, 2, 5, 6, 19, 20, 23, and 29 are
      unpatentable under 35 U.S.C. § 103(a) as obvious in view of Tiedemann,
      Gilhousen, and Gorsuch. Pet. 21–46. Claims 2, 5, and 6 depend from claim
      1, and claims 20, 23, and 29 depend from claim 19. In support of its
      assertion, Petitioner provides detailed explanations as to how the
      combination of Tiedemann, Gilhousen, and Gorsuch discloses each claim
      limitation (id.), and relies upon the Wechselberger Declaration (Ex. 1002) to
      support its positions.
            Patent Owner responds that the cited combination does not render
      obvious the challenged claims of the ’822 patent under Patent Owner’s
      proposed construction of “channel” as meaning “a frequency band.” PO
      Resp. 26–37. Patent Owner additionally argues that, applying any
      construction of “channel,” the proposed combination does not render the
                                            34
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 95 of 126 PageID #: 16848

      IPR2016-01744
      Patent 7,941,822 B2


      challenged claims obvious because it would have been inoperable. Id. at
      37–51. Patent Owner relies on the Nettles Declaration (Ex. 2002) to support
      its assertions.
             Upon review of Petitioner’s contentions and supporting evidence, as
      well as Patent Owner’s Response and supporting evidence, we determine
      that Petitioner has demonstrated, by a preponderance of the evidence, that
      claims 1, 2, 5, 6, 19, 20, 23, and 29 of the ’822 patent are unpatentable based
      on the combination of Tiedemann, Gilhousen, and Gorsuch.

                                   1. Principles of Law
             A patent claim is unpatentable under 35 U.S.C. § 103(a) if the
      differences between the claimed subject matter and the prior art are such that
      the subject matter, as a whole, would have been obvious at the time the
      invention was made to a person having ordinary skill in the art to which said
      subject matter pertains. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406
      (2007). The question of obviousness is resolved on the basis of underlying
      factual determinations including: (1) the scope and content of the prior art;
      (2) any differences between the claimed subject matter and the prior art;
      (3) the level of ordinary skill in the art; and (4) objective evidence of
      nonobviousness. Graham v. John Deere Co., 383 U.S. 1, 17–18 (1966).3




      3
        Neither party introduces objective evidence of non-obviousness or argues
      that the existence of secondary considerations impacts this Decision’s
      obviousness analysis. Accordingly, our analysis is based upon the first three
      of the four Graham factors.
                                            35
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 96 of 126 PageID #: 16849

      IPR2016-01744
      Patent 7,941,822 B2


               In that regard, an obviousness analysis “need not seek out precise
      teachings directed to the specific subject matter of the challenged claim, for
      a court can take account of the inferences and creative steps that a person of
      ordinary skill in the art would employ.” KSR, 550 U.S. at 418. In KSR, the
      Supreme Court also stated that an invention may be found obvious if trying a
      course of conduct would have been obvious to a person having ordinary
      skill:
               When there is a design need or market pressure to solve a
               problem and there are a finite number of identified, predictable
               solutions, a person of ordinary skill has good reason to pursue
               the known options within his or her technical grasp. If this leads
               to the anticipated success, it is likely the product not of
               innovation but of ordinary skill and common sense. In that
               instance the fact that a combination was obvious to try might
               show that it was obvious under § 103.
      KSR, 550 U.S. at 421. “KSR affirmed the logical inverse of this statement
      by stating that § 103 bars patentability unless ‘the improvement is more than
      the predictable use of prior art elements according to their established
      functions.’” In re Kubin, 561 F.3d 1351, 135960 (Fed. Cir. 2009) (citing
      KSR, 550 U.S. at 417).

                                   2. Rationale to Combine
               We have reviewed the Petition and the supporting evidence to which
      we are directed as to why an ordinarily skilled artisan would have sought to
      combine Tiedemann, Gilhousen, and Gorsuch, and how such an artisan
      would have combined those references to arrive at the claimed invention.
      We are persuaded that an ordinarily skilled artisan would have had reason to,

                                              36
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 97 of 126 PageID #: 16850

      IPR2016-01744
      Patent 7,941,822 B2


      and a reasonable expectation of success in incorporating the teachings of
      Gilhousen and Gorsuch, including the use of addressing, as taught by
      Gilhousen, and the addition of addressable devices, a protocol converter, and
      an ISDN modem, as taught by Gorsuch, into the system disclosed by
      Tiedemann. See Pet. 20–21, 37–38; Ex. 1002 ¶¶ 191–194, 200–204.
            Tiedemann, Gilhousen, and Gorsuch are all analogous art. Pet. 17
      (citing Ex. 1002 ¶¶ 171–173). Notably, each of these references is in the
      same field of endeavor as the ’822 patent, and they share the same art
      classifications as that patent. Id. at 20 (citing Ex. 1002 ¶ 171). Indeed, as
      discussed above, Tiedemann explicitly incorporates Gilhousen by reference,
      (Ex. 1009, 1:41–47), and expressly refers to the teachings of Gilhousen
      throughout its specification (see, e.g., id. at 3:53–55, 3:64–67, 4:55–58,
      7:10–13). In the same vein, Tiedemann and Gorsuch each address the
      problem of transmitting high rate data over existing communications
      infrastructure, and teach the selective use of multiple channels in an
      RF signal to send high-rate data streams in multiple smaller data streams
      allows for high-rate data transfer while efficiently using the available
      RF spectrum. See Pet. 21 (citing Ex. 1002 ¶ 172).
            We also find that the combination of Gorsuch’s addressable devices,
      modem, and protocol converter with Tiedemann’s mobile station would be
      nothing more than combining prior art elements according to known
      methods to yield predictable results. Pet. 37 (citing Ex. 1002 ¶¶ 200–204).
      In this regard, we note Mr. Wechselberger’s testimony that “Gorsuch’s
      protocol converter allows portable computers to use standard network

                                            37
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 98 of 126 PageID #: 16851

      IPR2016-01744
      Patent 7,941,822 B2


      protocols, ‘existing conventional ISDN modems,’ and ‘existing CDMA
      transceivers’ to connect to the Internet over multi-channel RF signaling
      systems similar to Tiedemann’s multi-channel RF systems.” Ex. 1002
      ¶ 201. Mr. Wechselberger also testifies that “Tiedemann’s mobile station
      leaves open the possibility a combination with the Gorsuch’s protocol
      converter, modem and addressable devices through the disclosure that
      Tiedemann’s data sink can consist of ‘further processing elements.’” Id.
      Based on these disclosures by Tiedemann and Gorsuch, Mr. Wechselberger
      concludes that an ordinarily skilled artisan would have understood that
      “adding Gorsuch’s teachings of addressable devices, modems, and protocol
      converters with Tiedemann’s mobile station would yield the predictable
      result of allowing portable computers and telephones to access the Internet
      and PSTN over multi-channel RF links using Tiedemann’s mobile station.”
      Id. We credit Mr. Wechselberger’s testimony, as it is consistent with the
      prior art disclosures.
            We also credit Mr. Wechselberger’s testimony that each of
      Tiedemann and Gorsuch discloses an RF signal distribution system “for
      dividing high-rate data streams addressed to devices into multiple smaller
      data-rate streams, and sending them over multiple channels in an RF signal,”
      as well as “devices for selectively receiving the multiple channels in an RF
      signal containing the smaller data rate streams based on channel in use
      information, [and] combining those data streams . . . .” Id. ¶ 171. We
      further agree with Mr. Wechselberger that “combining these references
      would increase the functionality of Tiedemann’s system because it would

                                           38
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 99 of 126 PageID #: 16852

      IPR2016-01744
      Patent 7,941,822 B2


      enable end devices (e.g., Tiedemann cell phones) to effectively
      communicate high-rate data with a PSTN via a standard CDMA
      communication system.” Id. ¶ 202.
            We likewise credit Mr. Wechselberger’s testimony that systems
      allowing cellular phones to connect to portable computers and act as
      wireless modems for those computers were well-known in the art at the time
      of invention of the ’822 patent, as evidenced by the Qualcomm Data
      Connectivity Kit User Guide (Ex. 1002 ¶ 203), and thus, the same
      “commercial factors” that led to the creation of such systems “would also
      motivate the combination of Gorsuch’s teaching of multiple addressable
      devices, network interface, and protocol converter with the ‘further
      processing elements’ of Tiedemann’s data sink (130)” (id. ¶ 204). In this
      regard, we highlight Mr. Wechselberger’s testimony concerning the
      Qualcomm Data Connectivity Kit User Guide (Ex. 1017). Ex. 1002 ¶ 186.
      As Mr. Wechselberger testifies, the Qualcomm Data Connectivity Kit User
      Guide “teaches users how to connect their computers to their Qualcomm
      phone and use it as a wireless modem.” Id. ¶ 187. Mr. Wechselberger
      additionally testifies that the Qualcomm Data Connectivity Kit “enabled
      CDMA cell phones (such as the mobile station 10 in Tiedemann) to connect
      with laptops (such as the device 110 in Gorsuch) and act as a wireless
      modem for the laptops.” Id. ¶ 186. Indeed, the Qualcomm Data Kit User
      Guide explicitly identifies Tiedemann as a patent that describes the data
      connectivity kit functionality. Ex. 1017, 3.


                                            39
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 100 of 126 PageID #: 16853

      IPR2016-01744
      Patent 7,941,822 B2


            Based on the record before us, we conclude that Petitioner has
      articulated sufficient reasoning with rational underpinnings to establish, by a
      preponderance of the evidence, that an ordinarily skilled artisan at the time
      of invention of the ’822 patent would have combined Tiedemann,
      Gilhousen, and Gorsuch to arrive at the invention claimed.
            Patent Owner contends that combining the addressable devices,
      modem, and protocol converter taught by Gorsuch with Tiedemann’s mobile
      station would “clearly be inoperable, and thus teach[] away from the claimed
      invention” because “Gorsuch’s protocol converter 130 is configured to
      receive data via a CDMA wireless protocol, whereas Tiedemann’s
      multiplexer 127 outputs data via a wired interface.” PO Resp. 42.
      According to Patent Owner, “it would not be enough to just ‘drop’
      Gorsuch’s protocol converter 130 and ISDN modem 120 into Tiedemann’s
      receiver system to obtain the claimed apparatus, because Gorsuch’s protocol
      converter 130 would require an input that Tiedemann’s multiplexer 127
      cannot provide.” Id. at 43. Patent Owner further argues that the Petition
      does not adequately set forth the details of the proposed combination, citing
      several examples of the purported inadequacies in Petitioner’s explanation of
      how the proposed combination would be implemented. Id. at 43–51. Patent
      Owner contends that “[a]s a result of Petitioner’s lack of specificity in
      alleging obviousness of the challenged claims, Patent Owner is left guessing
      which specific combination of features in the references it should be
      responding to.” Id. at 51.


                                            40
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 101 of 126 PageID #: 16854

      IPR2016-01744
      Patent 7,941,822 B2


            We do not find Patent Owner’s arguments persuasive. Neither
      physical combinability nor bodily incorporation is required to establish
      obviousness. Allied Erecting & Dismantling Co. v. Genesis Attachments,
      LLC, 825 F.3d 1373, 1381 (Fed. Cir. 2016) (“[I]t is not necessary that [the
      cited references] be physically combinable to render obvious the [challenged
      patent]. The test for obviousness is not whether the features of a secondary
      reference may be bodily incorporated into the structure of the primary
      reference. . .” (internal quotations omitted)). Rather, the test for obviousness
      is “whether a skilled artisan would have been motivated to combine the
      teachings of the prior art references to achieve the claimed invention.” Id.
      And, for the reasons set forth above concerning the disclosures of
      Tiedemann, Gilhousen, and Gorsuch, as well as the knowledge in the art,
      exemplified, for example, by the Qualcomm Data Connectivity Kit User
      Guide, we determine that an ordinarily skilled artisan at the time of
      invention of the ’822 patent would have had reason to make the cited
      combination and arrive at the claimed invention.
            Patent Owner additionally identifies several alleged deficiencies in the
      combination proposed by Petitioner. We do not find Patent Owner’s
      contentions availing. Turning first to Patent Owner’s assertion that
      Tiedemann and Gorsuch cannot be combined because “Gorsuch’s protocol
      converter 130 is configured to receive data via a CDMA wireless protocol,
      whereas Tiedemann’s multiplexer 127 outputs data via a wired interface”
      (PO Resp. 42), we agree with Petitioner that it would have been within the
      ability of an ordinarily skilled artisan at the time of invention to use a wired

                                             41
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 102 of 126 PageID #: 16855

      IPR2016-01744
      Patent 7,941,822 B2


      input in place of a wireless input (Reply 23; Ex. 1002 ¶¶ 254–256). See,
      e.g., In re Mouttet, 686 F.3d 1322, 1332 (Fed. Cir. 2012) (concluding it
      would have been obvious to substitute electrical components for optical
      components). Moreover, as Petitioner explains, “Gorsuch even suggests that
      protocol converter 130 could be modified to use a wired input.” Reply 23–
      24; see also Ex. 1002 ¶¶ 167, 254–256; Ex. 1011, 4–12, Fig. 1.
            Patent Owner’s argument that Gorsuch and Tiedemann cannot be
      combined because each reference includes its own CDMA interface and
      bandwidth allocation scheme (PO Resp. 45) fails for similar reasons.
      Namely, this argument depends on physically incorporating Tiedemann’s
      CDMA interface into Gorsuch’s subscriber unit. But, as explained above,
      the physical combinability of the discrete circuitry disclosed by Tiedemann
      and Gorsuch is not required to establish obviousness. See Mouttet, 686 F.3d
      at 1332. Rather, for the reasons set forth above, we determine that an
      ordinarily skilled artisan would have sought to combine Tiedemann,
      Gilhousen, and Gorsuch to arrive at the broad functionality of receiving and
      processing an RF signal to output a digital stream to an addressable device
      recited in the challenged claims.
            We are likewise unconvinced by Patent Owner’s assertion that the low
      level protocol used by Tiedemann’s base station requires modifications to
      provide data, rather than simply voice. PO Resp. 46. Tiedemann does not
      restrict itself to voice; instead, Tiedemann describes an “improved
      communication system wherein a user transmits data on a primary channel”
      and is provided additional channels when the transmission exceeds the

                                           42
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 103 of 126 PageID #: 16856

      IPR2016-01744
      Patent 7,941,822 B2


      capacity of the primary channel, in order to “enable the transmission of high
      rate data.” Ex. 1009, 1:11–18 (emphasis added); see also Ex. 1002 ¶¶ 140–
      149 (explaining that packets disclosed by Tiedemann “are a means of
      transmitting digital data” and that the channels disclosed by Tiedemann
      support “voice or data” traffic.); Ex. 1043, 66:22–67:2. Indeed, reference to
      Tiedemann in the Qualcomm Data Connectivity Kit User Guide (Ex. 1017,
      3), combined with the fact that it was well-known at the time of invention to
      communicate non-voice data over a Public Switched Telephone Network
      (Ex. 1002 ¶ 186; Ex. 1011, 4:54–58; Ex. 1017, 93) indicates that Tiedemann
      encompasses non-voice data communications. Moreover, for the reasons set
      forth by Mr. Wechselberger, it would have been within the capability of an
      ordinarily skilled artisan at the time of invention of the ’822 patent to
      configure a base station to transmit data. Ex. 1002 ¶¶ 95, 146–147, 152–
      173, 180–204.
            Patent Owner also argues that Petitioner’s explanation of the proposed
      combination of Tiedemann and Gorsuch is so lacking in detail that one can
      neither “determine what level of skill the combination would require,” nor
      “whether the combination ‘would not have worked for its intended purpose
      or otherwise taught away from the invention.’” PO Resp. 50 (quoting
      DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1326
      (Fed. Cir. 2009)). Patent Owner contends, therefore, that “the Petition and
      supporting declaration fail to allege obviousness with the required
      particularity,” and, therefore “Petitioner has failed to meet its burden of
      proving unpatentability of the challenged claims.” Id. at 51.

                                             43
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 104 of 126 PageID #: 16857

      IPR2016-01744
      Patent 7,941,822 B2


            We do not agree with Patent Owner’s contentions. As set forth above,
      Petitioner and its expert, Mr. Wechselberger have provided a sufficiently
      detailed description of the proposed combination of Tiedemann, Gilhousen,
      and Gorsuch to establish that an ordinarily skilled artisan would have made
      that combination and arrived at the claimed invention. Patent Owner has not
      identified any portion of the cited references that “criticize[s], discredit[s], or
      otherwise discourage[s]” the claimed invention. DePuy Spine, 567 F.3d at
      1326. Moreover, we have considered, and, for the reasons stated above,
      rejected the alleged deficiencies in that combination that have been
      identified by Patent Owner. Absent a specifically identified gap in
      Petitioner’s rationale for combining Tiedemann, Gilhousen, and Gorsuch,
      Patent Owner’s assertion that Petitioner’s explanation is insufficiently
      detailed is disingenuous and incongruent with the dictate that “we do not
      ignore the modifications that one skilled in the art would make to a device
      borrowed from the prior art” in evaluating obviousness. In re Icon Health &
      Fitness, Inc., 496 F.3d 1374, 1382 (Fed. Cir. 2007). Rather, we agree with
      Petitioner that the proposed combination represents nothing more that the
      use of a known technique, in a manner that would have been within the level
      of skill of an ordinary artisan, to “improve similar devices in the same way.”
      KSR, 550 U.S. at 417.
            In addition, we observe that the level of detail regarding the proposed
      combination of Tiedemann, Gilhousen, and Gorsuch provided by Petitioner
      and Mr. Wechselberger far outstrips the level of detail provided in the
      ’822 patent itself. Indeed, the absence of meaningful disclosure of the

                                              44
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 105 of 126 PageID #: 16858

      IPR2016-01744
      Patent 7,941,822 B2


      details of implementation in the ’822 patent suggests that the design
      particulars Patent Owner now quibbles over would have been well within the
      grasp of an ordinarily skilled artisan. Further, Dr. Nettles’ testimony
      concerning the rationale to combine Tiedemann, Gilhousen, and Gorsuch
      (see, e.g., Ex. 2002 ¶¶ 82–91), which closely mirrors the Patent Owner
      Response (see, e.g., PO Resp. 41–51), is often conclusory, and does not
      persuade us that the proposed combination is set forth in insufficient detail.
      37 C.F.R. § 42.65(a).
            Accordingly, for above-stated reasons, we determine that an ordinarily
      skilled artisan at the time of invention of the ’822 patent would have had
      reason to, and a reasonable expectation of success in, combining Tiedemann,
      Gilhousen, and Gorsuch to arrive at the claimed invention.

                                   3. Claims 1 and 19
            We have reviewed the Petition and the supporting evidence to which
      we are directed as to how the combination of Tiedemann, Gilhousen, and
      Gorsuch teaches or suggests each limitation of independent claims 1 and 19.
      We are persuaded that mobile station 10, disclosed by Tiedemann, is an
      intelligent device that receives and processes RF signals. Pet. 22–23;
      Ex. 1002 ¶ 176. We are additionally persuaded that Tiedemann discloses
      “an input configured to receive a modulated RF signal containing multiple
      channels.” Pet. 24–25; Ex. 1002 ¶ 177. As Petitioner explains, each of
      Tiedemann’s mobile stations 10 “is assigned a ‘primary channel’ and ‘an
      additional channel or set of channels’ are used to provide high-rate data
      transmission to the mobile station.” Pet. 24; Ex. 1002 ¶ 177. Furthermore,
                                           45
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 106 of 126 PageID #: 16859

      IPR2016-01744
      Patent 7,941,822 B2


      each mobile station includes an antenna 110 and receiver 112 to receive such
      modulated RF signals. Pet. 24; Ex. 1002 ¶ 177.
            Patent Owner asserts that Tiedemann fails to disclose an intelligent
      device that receives “a modulated RF signal containing multiple channels”
      because CDMA systems, including the system taught by Tiedemann, do not
      disclose “receiving . . . at least two frequency channels.” PO Resp. 26–27
      (emphasis added). As explained above regarding the construction of the
      term “channel,” however, the challenged claims do not require that the
      recited “multiple channels” must be “frequency channels” (i.e.,
      “RF channels”). Rather, the broadest reasonable interpretation of “channel”
      as it is used in the ’822 patent is “a path for transmitting electric signals,”
      and encompasses, for example, CDMA and code channels, in addition to the
      frequency band channels used in FDMA. Furthermore, we agree with
      Petitioner that “Tiedemann teaches that, depending upon the type of multiple
      access system used, the multiple channels in the RF signal are provided in
      different ways,” for example, in “CDMA systems, the channels are
      distinguished by a Walsh sequence imposed on the RF signal.” Pet. 25; see
      also Ex. 1002 ¶¶ 181–216. Accordingly, we are persuaded that the CDMA
      and code channels disclosed by Tiedemann satisfy the claim 1 and 19
      requirements for “a modulated RF signal containing multiple channels.”
            We further determine that Petitioner has shown that the combination
      of Tiedemann, Gilhousen, and Gorsuch teaches or suggests “an input
      configured . . . to receive channel in use information which identifies each
      channel in the modulated RF signal that includes information addressed to at

                                              46
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 107 of 126 PageID #: 16860

      IPR2016-01744
      Patent 7,941,822 B2


      least one addressable device,” as recited in claim 1. Pet. 25–28, 35–38;
      Ex. 1002 ¶¶ 178, 195–212. With regard to the requirement that the recited
      input be configured to receive channel in use information,
      Mr. Wechselberger testifies that “at the onset of high-data rate transmission,
      the base station’s cell controller 40 ‘generates a channel assignment
      message, which indicates the additional Walsh channel or channels that will
      be used to carry the high rate data’” (Ex. 1002 ¶ 208), and that this “channel
      assignment message is received at the mobile unit’s antenna 110 and used by
      the mobile unit to determine the required demodulators to activate” (id.
      ¶ 212).
            As to the additional requirement that the channel in use information
      identify “each channel in the modulated RF signal that includes information
      addressed to at least one addressable device,” Petitioner explains that
      “Gorsuch discloses multiple addressable devices in the form of portable
      computers (110) and telephones (112-1, -2, -3, -x) that connect to the PSTN
      and the Internet over a multi-channel RF signal using Gorsuch’s subscriber
      unit (101)” (Pet. 35), and “discloses channel-in-use information (‘control
      information’) that identifies channels carrying data addressed to the
      addressable devices” (id. at 36).
            In addition, Mr. Wechselberger testifies that
                   Tiedemann could be modified by Gorsuch’s protocol
            converter, ISDN modem, and addressable devices so that
            Tiedemann’s mobile station is connected through the RF cellular
            system to a PSTN and can communicate using the same protocols
            set out in Gorsuch. As such, a POSITA would understand that
            the mobile unit 10 in Tiedemann could be attached to devices
                                            47
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 108 of 126 PageID #: 16861

      IPR2016-01744
      Patent 7,941,822 B2


            112, 110 that would be addressed according to the Q.931
            protocol.
      Ex. 1002 ¶ 199. Mr. Wechselberger further testifies that “Tiedemann’s
      mobile station leaves open the possibility a combination with the Gorsuch’s
      protocol converter, modem and addressable devices through the disclosure
      that Tiedemann’s data sink can consist of ‘further processing elements.’” Id.
      ¶ 201. We credit Mr. Wechselberger’s testimony, as it is consistent with the
      prior art disclosures.
            Claim 19 replaces the claim 1 requirement for “an input configured
      to . . . receive channel in use information which identifies each channel in
      the modulated RF signal that includes information addressed to at least one
      addressable device” (Ex. 1001, 12:24–28) with a requirement for “a detector
      configured to detect each channel contained in the received modulated RF
      signal that includes information addressed to at least one addressable device,
      and to generate channel in use information identifying each channel that
      includes information addressed to the at least one addressable device” (id. at
      15:5–10). We are persuaded that the combination of Tiedemann, Gilhousen,
      and Gorsuch teaches or suggests this “detector” element of claim 19. Pet.
      38–41; Ex. 1002 ¶¶ 213–218.
            In this regard, we are persuaded that “Tiedemann discloses a detector
      in the form of its mobile station’s RF receiver, demodulator, and decoder
      circuitry that receives, detects, and decodes each channel in the RF signal
      that contains information addressed to the mobile station.” Pet. 39. As
      Petitioner explains, Tiedemann’s “receiver (112), primary demodulator
      (114) and finger combiner (128), working in conjunction with the primary
                                          48
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 109 of 126 PageID #: 16862

      IPR2016-01744
      Patent 7,941,822 B2


      de-interleaver (118), primary channel decoder (122) detect the primary
      channel assigned to the mobile station (10).” Id. We are likewise persuaded
      by Petitioner’s explanation that “[w]hen the primary channel contains data,
      the primary channel decoder (122) generates channel-in-use information by
      providing the decoded primary channel data to the multiplexer (127).” Id. at
      40. Specifically, “[p]rimary channel decoder (122) provides the decoded
      channel assignment message to the high-rate data controller (117) which
      generates channel-in-use information in the form of the ‘Walsh sequence
      identification and PN code information’ of the additional channels in the RF
      signal containing data addressed to the addressable device.” Id. at 40–41.
            Petitioner has also established that “Tiedemann expressly discloses at
      least four demodulators (114, 120a, b, and n) and at least three channels
      (primary and additional channels, plural) being demodulated by these
      demodulators” (Pet. 43), responsive to identification of those channels by
      the channel assignment message as containing data addressed to the mobile
      station (id. at 42–43). Moreover, for the reasons set forth in greater detail
      above, we determine that Petitioner has shown that “the at least one
      addressable device is rendered obvious over Tiedemann’s mobile station
      (ground 1) in combination with the multiple addressable devices (portable
      computers 110 and telephones 112), modem, and protocol converter of
      Gorsuch.” Id. at 43.
            Akin to its “multiple RF channel” argument, addressed above, Patent
      Owner contends that Tiedemann fails to disclose demodulating “at least two
      RF channels,” because the CDMA system of Tiedemann “purposely

                                            49
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 110 of 126 PageID #: 16863

      IPR2016-01744
      Patent 7,941,822 B2


      combines multiple radio transmissions into a single radio frequency channel,
      on a single frequency.” PO Resp. 27. For the same reasons set forth above,
      however, we agree with Petitioner that the requirement for “a demodulator
      unit configured to demodulate at least two channels contained in the
      modulated RF signal” is satisfied by demodulation circuit 111 of
      Tiedemann, including primary demodulator 114 and additional
      demodulators 120a–n, because Tiedemann teaches that the disclosed
      demodulators demodulate the primary and additional channels contained in
      the modulated RF signal of Tiedemann’s CDMA transmission. Pet. 41–43.
            Petitioner has additionally established that “Tiedemann’s combiner
      (MUX, 127) combines the data from the primary channel, demodulated by
      the primary demodulator (114), and the data from the additional channels,
      demodulated additional channel demodulators (120a–n), and outputs them to
      the user of or data sink (130) in the mobile station (10)” (id. at 44), as well
      as that, as set out in Gorsuch, the addressable devices of the proposed
      combination (Gorsuch’s portable computers 110 and telephones 112)
      “receive the data stream from the subscriber station (101, 102), combined by
      the channel mux (438), and output by the ISDN modem (120) via the digital
      output (222) or the analog to digital converter (221)” (id. at 45–46). See
      also Ex. 1002 ¶¶ 195–199, 224.
            Although we recognize Patent Owner’s argument that the primary and
      additional channels disclosed by Tiedemann do not satisfy the claim 1
      requirement that the combiner be configured to combine “the at least two


                                             50
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 111 of 126 PageID #: 16864

      IPR2016-01744
      Patent 7,941,822 B2


      channels demodulated by the demodulator unit” (PO Resp. 28), for the
      reasons discussed above, we do not find that argument persuasive.
            Accordingly, we conclude that Petitioner has established, by a
      preponderance of the evidence, that the combination of Tiedemann,
      Gilhousen, and Gorsuch renders obvious the devices of claims 1 and 19.

                             4. Claims 2, 5, 6, 20, 23 and 29
            Patent Owner does not separately argue the patentability of challenged
      dependent claims 2, 5, 6, 20, 23, and 29. See PO Resp., passim. We have
      reviewed Petitioner’s evidence, arguments, and claim charts as to those
      claims, which we adopt as our own, and, conclude that Petitioner has
      established by a preponderance of the evidence that those claims would have
      been rendered obvious by the combination of Tiedemann, Gilhousen, and
      Gorsuch. Pet. 46–59; Ex. 1002 ¶¶ 226–282.

                                  III. CONCLUSION
            For the foregoing reasons, we conclude that Petitioner has shown, by
      a preponderance of the evidence, that claims 1, 2, 5, 6, 19, 20, 23, and 29 of
      the ’822 patent are unpatentable.




                                            51
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 112 of 126 PageID #: 16865

      IPR2016-01744
      Patent 7,941,822 B2


                                      IV. ORDER
            It is
            ORDERED that claims 1, 2, 5, 6, 19, 20, 23, and 29 of the ’822 patent
      are unpatentable;

            FURTHER ORDERED that, because this is a Final Written Decision,
      parties to the proceeding seeking judicial review of the decision must
      comply with the notice and service requirements of 37 C.F.R. § 90.2.




                                           52
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 113 of 126 PageID #: 16866

      IPR2016-01744
      Patent 7,941,822 B2


      PETITIONER:

      Wayne Stacy
      Kathryn Juffa
      Sara Guske
      BAKER BOTTS L.L.P.
      wayne.stacy@bakerbotts.com
      katie.juffa@bakerbotts.com
      sarah.guske@bakerbotts.com



      PATENT OWNER:

      Robert Whitman
      Timothy Rousseau
      Andrea Pacelli
      John Petrsoric
      MISHCON DE REYA NEW YORK LLP
      robert.whitman@mishcon.com
      tim.rousseau@mishcon.com
      andrea.pacelli@mishcon.com
      john.petrsoric@mishcon.com




                                        53
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 114 of 126 PageID #: 16867




                                  EXHIBIT U
 Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 115 of 126 PageID #: 16868

  -t-
                                                                                   Application No.                                Applicant(s)
                                                                                   14/679,678                                     Hennenhoefer et al.
                      Office Action Summary                                         Examiner                                      Art Unit           AIA Status
                                                                                    ROBERT J HANCE                                2423               No
           - The MAILING DA TE of this communication appears on the cover sheet with the correspondence address -
  Period for Reply
     A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 3 MONTHS FROM THE MAILING
  DATE OF THIS COMMUNICATION.
        - Extensions of time may be available under the provisions of 37 CFR 1.136(a). in no event, however, may a reply be timely filed
          after SIX (6) MONTHS from the mailing date of this communication.
        - if NO period for repiy is specified above, the maximum statutory period wiil appiy and will expire SIX (6) MONTHS from the mailing date of this communication.
        - Faiiure to reply within the set or extended period for repiy wiii, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
          Any repiy received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
          earned patent term adjustment. See 37 CFR 1.704(b).
 Status
        1 )0 Responsive to communication(s) filed on 4/3/18.
            □ A declaration(s)/affidavit(s) under 37 CFR 1.130(b) was/were filed on ____ .
      2a)0 This action is FINAL.                       2b) □ This action is non-final.
       3)D An election was made by the applicant in response to a restriction requirement set forth during the interview on
                 : the restriction requirement and election have been incorporated into this action.
       4)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
           closed in accordance with the practice under Exparte Quayle, 1935 C.D. 11,453 O.G. 213.

 Disposition of Claims*
     5) 0 Claim(s)      24-26 and 29-30 is/are pending in the application.
                 5a) Of the above claim(s)is/are withdrawn from consideration.
         6) □ Claim(s)is/are allowed.
         7) 0 Claim(s) 24-26 and 29-30 is/are rejected.
         8) □ Claim(s)is/are objected to.
        9) □ Claim(s)are subject to restriction and/or election requirement
 * If any claims have been determined allowable, you may be eligible to benefit from the Patent Prosecution Highway program at a
 participating inteilectual property office for the corresponding application. For more information, please see
 httpy/www.uspto.gnv/patents/init events/pph/index.|sp or send an inquiry to PPHfeedbaekfSuspto.goy.

 Application Papers
   10)D The specification is objected to by the Examiner.
      11)D The drawing(s) filed onis/are: a)D accepted or b)D objected to by the Examiner.
                 Applicant may not request that any objection to the drawing(s) be heid in abeyance. See 37 CFR 1.85(a).
                 Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121(d).
 Priority under 35 U.S.C. § 119
    12)D Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
     Certified copies:
           a)D All     b)D Some**     c)D None of the:
                     1.D           Certified copies of the priority documents have been received.
                     2.D           Certified copies of the priority documents have been received in Application No.
                     3-D           Copies of the certified copies of the priority documents have been received in this National Stage
                                   application from the International Bureau (PCT Rule 17.2(a)).
  ** See the attached detailed Office action for a list of the certified copies not received.                                                    __________ _—

                                                                                                                                                          EXHIBIT 8
 Attachment(s)
                                                                                                                                                                AKL
 1) □ Notice of References Cited (PTO-892)                                                        3) □ Irrten/iew Summary (PTO-413)                          2/7/2019
                                                                                                                   Paper No(s)/Mail Date.
 2) Q Information Disclosure Statement(s) (PTO/SB/O8a and/or PTO/SB/O8b)
                                                                                                  4) □ Other:_____
         Paper No(s)/Mail Date               _______________
U.S. Patent and TrademarX Ottica
PTOL-326(Hev. 11-13)                                                    Olllce Action Summary                                 Part of Paper NoTMall Date 20180419
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 116 of 126 PageID #: 16869



      Application/Control Number: 14/679,678                                                 Page 2
      Art Unit: 2423 '
                                          DETAILED ACTION

                                   Notice ofPre-AIA or A/A Status

      1.     The present application is being examined under the pre-AIA first to invent
                                                                        ■i



      provisions.



                            Continued Examination Under 37 CFR               114

      2.     A request for continued examination under 37 CFR 1.114, including the fee set

      forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this

      application is eligible for continued examination under 37 CFR 1.114, and the fee set

      forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action

      has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on

      04/03/2018 has been entered.

      1.     All claims are drawn to the same invention claimed in ttie application prior to the
                                                                        i
      entry of the submission under 37 CFR 1.114 and could have been finally rejected on the

      grounds and art of record in the next Office action if they had been entered in the

      application prior to entry under 37 CFR 1.114. Accordingly, tHiS ACTION IS MADE

      FINAL even though it is a first action after the filing of a request for continued

      examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b).

      Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

             A shortened statutory period for reply to this final action is set to expire THREE

      MONTHS from the mailing date of this action. In the event a first reply is filed within

      TWO MONTHS of the mailing date of this final action and the advisory action is not

      mailed until after the end of the THREE-MONTH shortened statutory period, then the
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 117 of 126 PageID #: 16870



     Application/Control Number: 14/679,678                                                Page 3
     Art Unit: 2423
     shortened statutory period will expire on the date the advisory action is mailed, and any

     extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of

     the advisory action. In no event, however, will the statutory period for reply expire later

     than SIX MONTHS from the mailing date of this final action.



                                      Response to Arguments

     3.     Applicant’s arguments filed 04/03/2018 have been fully considered but they are

     not persuasive.

            Applicant argues on page 3 of the Remarks that Dai I uses “a single channel in a

     time division multiplex fashion” and does not disclose “modulating of a digital stream

     group onto a sum of at least two adjacent RF channels”. The examiner respectfully

     disagrees. Dail discloses that the single shared channel is a “wider channel” that

     enables greater bandwidth efficiency than plural individual channels (7:63-66). Dail

     further discloses that a “wider channel” provides better bandwidth utilization than plural

     narrow-band channels with the same overall bandwidth (9:17-20). This shows that the

     single shared channel has a bandwidth of more than one dedicated RF channels. As

     such, the signal modulated onto this channel is modulated onto a sum of at least two

     adjacent RF channels (adjacent because the shared channel is a single, contiguous

     frequency channel). In other words, the shared channel utilizes bandwidth across more

     than one of the dedicated upstream channels described in 7:39-43, thus its signals are

     modulated onto a sum of the bandwidth of those channels.

           Applicant states that the combination of Lee and Dail would only suggest using a

     single frequency band in a TDMA manner. However, this “single frequency band” is
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 118 of 126 PageID #: 16871



      Application/Control Number: 14/679,678                                                  Page 4
      Art Unit: 2423
      one whose bandwidth is equal to that of a plurality of the dedicated upstream channels.

      As described above, when a signal is placed on this wider frequency channel, the signal

      is modulated onto a channel whose bandwidth is equal to a sum of adjacent RF

      channels. The combination of Lee and Dail teaches modulating the digital stream group

      of Lee onto the wide-band channel of Dail, which is a sum of adjacent RF channels.

             Applicant argues on pages 3-4 that the combination of Lee and Dail would result

      in the group of signals of Lee being modulated onto plural upsfream channels in a

      TDMA fashion. The examiner respectfully disagrees. Dail discloses placing plural

      upstream transmissions, previously disclosed as being given individual channels, onto a

      single, contiguous channel of wider bandwidth. The advantage of this clearly spelled

      out in the reference: doing so would enable “higher bandwidth efficiency and service

      flexibility achievable with wider channels due to economies of scale in sharing and less

      bandwidth waste due to channel rolloffs and guard regions” (7:63-66). This is clear
                                                                      |j

      motivation to modify Lee in the manner suggested in the rejection, as this modification

      would result in a system that achieves greater bandwidth efficiency. Contrary to

      Applicant’s argument, it is respectfully submitted that the skilled artisan would not

      modify Lee to simply use TDMA in its individual upstream channels, as this would not

      benefit from the clear advantage described by the Dail reference.
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 119 of 126 PageID #: 16872



    . Application/Control Number: 14/679,678                                               Page 5
      Art Unit: 2423


                                          Double Patenting

     1.     The nonstatutory double patenting rejection is based on a judicially created

     doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

     unjustified or improper timewise extension of the “right to exclude” granted by a patent

     and to prevent possible harassment by multiple assignees. A nonstatutory double

     patenting rejection is appropriate where the conflicting claims are not identical, but at

     least one examined application claim is not patentably distinct from the reference

     claim(s) because the examined application claim is either anticipated by, or would have

     been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46

     USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed.

     Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum,

     686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,164 USPQ 619

     (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).

            A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)

     may be used to overcome an actual or provisional rejection based on nonstatutory

     double patenting provided the reference application or patent either is shown to be

     commonly owned with the examined application, or claims an invention made as a

     result of activities undertaken within the scope of a joint research agreement. See

     MPEP § 717.02 for applications subject to examination under the first inventor to file

     provisions of the AIA as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -

     706.02(0(3) for applications not subject to examination under the first inventor to file
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 120 of 126 PageID #: 16873



      Application/Control Number: 14/679,678                                                                Page 6
      Art Unit; 2423
      provisions of the AIA. A terminal disclaimer must be signed in compliance with 37 CFR

      1.321(b).

            The USPTO Internet website contains terminal disclaimer forms which may be

      used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application

      in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,

      PTO/AI/V25, or PTO/AI/V26) should be used. A web-based eTerminal Disclaimer may

      be filled out completely online using web-screens. An eTerminal Disclaimer that meets

      all requirements is auto-processed and approved immediately upon submission. For
                                                                                       i

      more information about eTerminal Disclaimers, refer to

      www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

             Claims 24-26, 29, and 30 are rejected on the ground of nonstatutory double

      patenting as being unpatentable over: claim 1 of U.S. Patent No. 8,341,679; claim 1 of

      8,984,565; and claims 13-24 of 9,363,554. The claims of the patents recite all subject

      matter of the instant claims except; “a total RF channel bandwidth consumed by the

      modulated digital stream group an aggregate RF channel bandwidth of the at least two
                                                                                   I
      adjacent RF channels.” However, this is an inherent feature of the claims of the

      patents, as the bandwidth occupied by the bonded upstream channels will be equal to

      an aggregate of the bandwidth of the individual channels.



                                       Claim Rejections - 35 USC § 103

      2.     The following is a quotation of pre-AIA 35 U.S.C. 103(a) which forms the basis

      for all obviousness rejections set forth in this Office action:
             (a) A patent may not be obtained though the invention is not identically disclosed or described
             as set forth in section 102, if the differences between the subject matter sought to be patented
             and the prior art are such that the subject matter as a whole would have been obvious at the
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 121 of 126 PageID #: 16874



      Application/Control Number: 14/679,678                                                                 Page 7
      Art Unit: 2423
            time the invention was made to a person having ordinary skill in the art to which said sut^t
            matter pertains. Patentability shall not be negatived by the manner in which the invention was
            made.

      3.    Claims 24 and 26 are rejected under pre-AIA 35 U.S.C. 103(a) as being

      unpatentable over Lee et al., US Patent No. 7,017,176 in view of Dail, US Patent No.

      5,765,097.



            As to claim 24 Lee discloses a method for bondihg a plurality of upstresSri'Bg^

     channels in a customer premises equipment operating on a cable system capable of

     providing at least television content, the method comprising:

            receiving the plurality of upstream digital channels from at least one addressable

     device (col. 8 line 65 - col. 9 line 25; Fig. 3:307a and 307b transmit upstream

     channels to Tx blocks 305a and 305b);

            channel bonding the plurality of upstream digital channels by binding the plurality

     of upstream digital channels into a digital stream group (col. 6 lines 35-44; col. 9 lines

      11-25); and

            modulating the digital stream group onto a sum of at least two RF channels (col.

     9 lines 9-11), wherein a total RF channel bandwidth consumed by the modulated digital

     stream group is an aggregate RF channel bandwidth of the at least two RF channels

      (col. 9 lines 11-25 - plural upstream channels are occupied by the signals,

     therefore the bandwidth consumed equals the aggregate of the occupied

     channels).

            Lee fails to disclose modulating onto adjacent RF channels. However, In an

     analogous art, Dail discloses that modulating onto adjacent channels is de^rabie (col. 7

     lines 39-66).
                                                                                                                      i   ■
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 122 of 126 PageID #: 16875



      Application/Control Number: 14/679,678                                                Page 8
      Art Unit: 2423
             Therefore it would have been obvious to a skilled artisan at the time of the

      invention to modify the system of Lee with the teachings of Dail by transmitting on

      adjacent channels, the motivation being to enable higher bandwidth due to “less

      bandwidth waste due to channel rolloffs and guard regions.” (Dail col. 7 lines 64-66).



             As to claim 26 Lee discloses that the receiving comprises broadcast

      transceiving (Fig. 3: 301; coi. 8 lines 31-64).



                                      Allowable Subject Matter

      4.     Claims 25, 29, and 30 are objected to as being dependent upon a rejected base

      claim, but would be allowable if rewritten in independent form including all of the

      limitations of the base claim and any intervening claims. All other issues identified

      above must also be overcome to place these claims in condition for allowance!



                                              Conclusion

      2.     All claims are drawn to the same invention claimed in the application prior to the

      entry of the submission under 37 CFR 1.114 and could have been finally rejected on the

      grounds and art of record in the next Office action if they had been entered in the

      application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE

      FINAL even though it is a first action after the filing of a request for continued

      examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b).

      Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 123 of 126 PageID #: 16876



     Application/Controi Number: 14/679,678                                               Page 9
     Art Unit: 2423
             A shortened statutory period for reply to this final action is set to expire THREE

      MONTHS from the mailing date of this action. In the event a first reply is filed within

     TWO MONTHS of the mailing date of this final action and the advisory action is not

     mailed until after the end of the THREE-MONTH shortened statutory period, then the

     shortened statutory period will expire on the date the advisory action is mailed, and any

     extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of

     the advisory action. In no event, however, will the statutory period for reply expire later

     than SIX MONTHS from the mailing date of this final action.



     3.     Any inquiry concerning this communication or earlier communications from the

     examiner should be directed to ROBERT J HANCE whose telephone number is

     (571)270-5319. The examiner can normally be reached on M-F 11:00am-7:00pm ET.

            Examiner interviews are available via telephone, in-person, and video

     conferencing using a USPTO supplied web-based collaboration tool. To schedule an

     interview, applicant is encouraged to use the USPTO Automated Interview Request

     (AIR) at http://www.uspto.gov/interviewpractice.

            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s

     supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone

     number for the organization where this application or proceeding is assigned is 571 -

     273-8300.

            Information regarding the status of an application may be obtained from the

     Patent Application Information Retrieval (PAIR) system. Status information for

     published applications may be obtained from either Private PAIR or Public PAIR.
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 124 of 126 PageID #: 16877



      Application/Control Number: 14/679,678                                           Page 10
      Art Unit: 2423
      Status information for unpublished applications is available through Private PAIR only.

      For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
                                                                                                I



      you have questions on access to the Private PAIR system, contact the Electronic

      Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

      USPTO Customer Service Representative or access to the automated information

      system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


      /ROBERT J HANCE/
      Primary Examiner, Art Unit 2423
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 125 of 126 PageID #: 16878




                                  EXHIBIT V
Case 1:15-cv-00842-RGA Document 379-2 Filed 04/16/19 Page 126 of 126 PageID #: 16879




                             REDACTED
